Exhibit 10.1

EXECUTION VERSION

 

 

NALCO COMPANY,

as Issuer

and the Guarantors named herein

U.S. Dollar-denominated 6.625% Senior Notes due 2019

Euro-denominated 6.875% Senior Notes due 2019

 

 

INDENTURE

Dated as of December 21, 2010

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

  



  

SECTION 1.01.

   Definitions      1   

SECTION 1.02.

   Other Definitions      28   

SECTION 1.03.

   Incorporation by Reference of Trust Indenture Act      29   

SECTION 1.04.

   Rules of Construction      30    ARTICLE 2    THE SECURITIES   

SECTION 2.01.

   Amount of Securities; Issuable in Series      31   

SECTION 2.02.

   Form and Dating      32   

SECTION 2.03.

   Execution and Authentication      32   

SECTION 2.04.

   Registrar and Paying Agent      33   

SECTION 2.05.

   Paying Agent to Hold Money in Trust      34   

SECTION 2.06.

   Holder Lists      34   

SECTION 2.07.

   Transfer and Exchange      34   

SECTION 2.08.

   Replacement Securities      35   

SECTION 2.09.

   Outstanding Securities      35   

SECTION 2.10.

   Temporary Securities      36   

SECTION 2.11.

   Cancellation      36   

SECTION 2.12.

   Defaulted Interest      36   

SECTION 2.13.

   CUSIP Numbers, ISINs, etc.      36   

SECTION 2.14.

   Calculation of Principal Amount of Securities      36    ARTICLE 3   
REDEMPTION   

SECTION 3.01.

   Redemption      37   

SECTION 3.02.

   Applicability of Article      37   

SECTION 3.03.

   Notices to Trustee      37   

SECTION 3.04.

   Selection of Securities to Be Redeemed      37   

SECTION 3.05.

   Notice of Optional Redemption      38   

SECTION 3.06.

   Effect of Notice of Redemption      38   

SECTION 3.07.

   Deposit of Redemption Price      39   

SECTION 3.08.

   Securities Redeemed in Part      39    ARTICLE 4    COVENANTS   

SECTION 4.01.

   Payment of Securities      39   

SECTION 4.02.

   Reports and Other Information      39   

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 4.03.

   Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      40   

SECTION 4.04.

   Limitation on Restricted Payments      44   

SECTION 4.05.

   Dividend and Other Payment Restrictions Affecting Subsidiaries      50   

SECTION 4.06.

   Asset Sales      52   

SECTION 4.07.

   Transactions with Affiliates      54   

SECTION 4.08.

   Change of Control      55   

SECTION 4.09.

   Compliance Certificate      57   

SECTION 4.10.

   Further Instruments and Acts      57   

SECTION 4.11.

   Future Guarantors      57   

SECTION 4.12.

   Liens      57   

SECTION 4.13.

   Maintenance of Office or Agency      58   

SECTION 4.14.

   Discharge and Suspension of Covenants      58    ARTICLE 5    SUCCESSOR
COMPANY   

SECTION 5.01.

   When Company May Merge or Transfer Assets      59    ARTICLE 6    DEFAULTS
AND REMEDIES   

SECTION 6.01.

   Events of Default      61   

SECTION 6.02.

   Acceleration      63   

SECTION 6.03.

   Other Remedies      63   

SECTION 6.04.

   Waiver of Past Defaults      63   

SECTION 6.05.

   Control by Majority      64   

SECTION 6.06.

   Limitation on Suits      64   

SECTION 6.07.

   Rights of the Holders to Receive Payment      64   

SECTION 6.08.

   Collection Suit by Trustee      64   

SECTION 6.09.

   Trustee May File Proofs of Claim      64   

SECTION 6.10.

   Priorities      65   

SECTION 6.11.

   Undertaking for Costs      65   

SECTION 6.12.

   Waiver of Stay or Extension Laws      65    ARTICLE 7    TRUSTEE   

SECTION 7.01.

   Duties of Trustee      65   

SECTION 7.02.

   Rights of Trustee      66   

SECTION 7.03.

   Individual Rights of Trustee      67   

SECTION 7.04.

   Trustee’s Disclaimer      67   

SECTION 7.05.

   Notice of Defaults      68   

SECTION 7.06.

   Reports by Trustee to the Holders      68   

SECTION 7.07.

   Compensation and Indemnity      68   

SECTION 7.08.

   Replacement of Trustee      69   

SECTION 7.09.

   Successor Trustee by Merger      69   

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 7.10.

   Eligibility; Disqualification      70   

SECTION 7.11.

   Preferential Collection of Claims Against Company      70    ARTICLE 8   
DISCHARGE OF INDENTURE; DEFEASANCE   

SECTION 8.01.

   Discharge of Liability on Securities; Defeasance      70   

SECTION 8.02.

   Conditions to Defeasance      71   

SECTION 8.03.

   Application of Trust Money      72   

SECTION 8.04.

   Repayment to Company      72   

SECTION 8.05.

   Indemnity for Government Obligations      73   

SECTION 8.06.

   Reinstatement      73    ARTICLE 9    AMENDMENTS AND WAIVERS   

SECTION 9.01.

   Without Consent of the Holders      73   

SECTION 9.02.

   With Consent of the Holders      74   

SECTION 9.03.

   Compliance with Trust Indenture Act      74   

SECTION 9.04.

   Revocation and Effect of Consents and Waivers      74   

SECTION 9.05.

   Notation on or Exchange of Securities      75   

SECTION 9.06.

   Trustee to Sign Amendments      75   

SECTION 9.07.

   Payment for Consent      75   

SECTION 9.08.

   Additional Voting Terms; Calculation of Principal Amount      75    ARTICLE
10    GUARANTEES   

SECTION 10.01.

   Guarantees      76   

SECTION 10.02.

   Limitation on Liability      77   

SECTION 10.03.

   Successors and Assigns      78   

SECTION 10.04.

   No Waiver      78   

SECTION 10.05.

   Modification      78   

SECTION 10.06.

   Execution of Supplemental Indenture for Future Guarantors      79   

SECTION 10.07.

   Non-Impairment      79    ARTICLE 11    EURO PAYING AGENCY AGREEMENT   

SECTION 11.01.

   Appointment of Euro Paying Agent      79   

SECTION 11.02.

   Payment      79   

SECTION 11.03.

   Indemnity      80   

SECTION 11.04.

   General      80   

SECTION 11.05.

   Change of Euro Paying Agent      81   

SECTION 11.06.

   Commissions, Fees and Expenses      82   

 

-iii-



--------------------------------------------------------------------------------

          Page   ARTICLE 12    MISCELLANEOUS   

SECTION 12.01.

   Trust Indenture Act Controls      82   

SECTION 12.02.

   Notices      83   

SECTION 12.03.

   Communication by the Holders with Other Holders      84   

SECTION 12.04.

   Certificate and Opinion as to Conditions Precedent      84   

SECTION 12.05.

   Statements Required in Certificate or Opinion      84   

SECTION 12.06.

   When Securities Disregarded      84   

SECTION 12.07.

   Rules by Trustee, Paying Agent and Registrar      85   

SECTION 12.08.

   Legal Holidays      85   

SECTION 12.09.

   GOVERNING LAW      85   

SECTION 12.10.

   No Recourse Against Others      85   

SECTION 12.11.

   Successors      85   

SECTION 12.12.

   Multiple Originals      85   

SECTION 12.13.

   Table of Contents; Headings      85   

SECTION 12.14.

   Indenture Controls      85   

SECTION 12.15.

   Severability      85   

SECTION 12.16.

   Waiver of Jury Trial      85   

SECTION 12.17.

   Force Majeure      86   

SECTION 12.18.

   Currency of Account; Conversion of Currency; Foreign Exchange Restrictions   
  86   

 

Appendix A    –    Provisions Relating to Initial Securities, Additional
Securities and Exchange Securities EXHIBIT INDEX Exhibit A    –    Initial
Dollar Security Exhibit B    –    Initial Euro Security Exhibit C    –   
Exchange Dollar Security Exhibit D    –    Exchange Euro Security Exhibit E    –
   Form of Transferee Letter of Representation Exhibit F    –    Form of
Supplemental Indenture

 

-iv-



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA Section

   Indenture
Section

310(a)(1)

   7.10

 (a)(2)

   7.10

 (a)(3)

   N.A.

 (a)(4)

   N.A.

 (b)

   7.08; 7.10

 (c)

   N.A.

311(a)

   7.11

 (b)

   7.11

 (c)

   N.A.

312(a)

   2.06

 (b)

   12.03

 (c)

   12.03

313(a)

   7.06

 (b)(1)

   N.A.

 (b)(2)

   7.06

 (c)

   7.06

 (d)

   4.02; 4.09

314(a)

   4.02; 4.09

 (b)

   N.A.

 (c)(1)

   12.04

 (c)(2)

   12.04

 (c)(3)

   N.A.

 (d)

   N.A.

 (e)

   12.05

 (f)

   4.10

315(a)

   7.01

 (b)

   7.05

 (c)

   7.01

 (d)

   7.01

 (e)

   6.11

316(a)(last sentence)

   12.06

 (a)(1)(A)

   6.05

 (a)(1)(B)

   6.04

 (a)(2)

   N.A.

 (b)

   6.07

317(a)(1)

   6.08

 (a)(2)

   6.09

 (b)

   2.05

318(a)

   12.01

N.A. Means Not Applicable.

Note: This Cross-Reference Table shall not, for any purposes, be deemed to be
part of this Indenture.



--------------------------------------------------------------------------------

INDENTURE dated as of December 21, 2010 among NALCO COMPANY, a Delaware
corporation (the “Company”), the Guarantors (as defined herein) and THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, as trustee
(the “Trustee”).

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of (a) $750,000,000 aggregate principal
amount of the Company’s 6.625% Senior Notes due January 15, 2019 (the “Original
Dollar Securities”) issued on the date hereof and €200,000,000 aggregate
principal amount of the Company’s 6.875% Senior Notes due January 15, 2019 (the
“Original Euro Securities” and together with the Original Dollar Securities, the
“Original Securities”) issued on the date hereof, (b) any Additional Securities
(as defined herein) that may be issued after the date hereof in the form of
Exhibit A (the “Initial Dollar Securities”) or Exhibit B (the “Initial Euro
Securities”) (all such securities in clauses (a) and (b) being referred to
collectively as the “Initial Securities”) and (c) if and when issued as provided
in the Registration Agreement (as defined in Appendix A hereto (the “Appendix”))
or otherwise registered under the Securities Act (as defined in the Appendix)
and issued, the Company’s U.S. Dollar 6.625% Senior Notes due January 15, 2019
(the “Exchange Dollar Securities”) and the Company’s Euro 6.875% Senior Notes
due January 15, 2019 (the “Exchange Euro Securities” and together with the
Exchange Dollar Securities, the “Exchange Securities” and, together with the
Initial Securities, the “Securities”) issued in the Registered Exchange Offer
(as defined in the Appendix) in exchange for any Initial Securities or otherwise
registered under the Securities Act and issued in the form of Exhibit C or D.
Subject to the conditions and compliance with the covenants set forth herein,
the Company may issue an unlimited aggregate principal amount of Additional
Securities.

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01. Definitions.

“Acquired Indebtedness” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person,

in each case, other than Indebtedness Incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of related
transactions pursuant to which such Restricted Subsidiary became a Restricted
Subsidiary or was otherwise acquired by such Person, or such asset was acquired
by such Person, as applicable.

“Acquisition” means the acquisition by Holdings of all of the outstanding
capital stock of Ondeo Nalco Company and certain subsidiaries of Nalco
International S.A.S., comprising all or substantially all of the assets relating
to its water treatment and specialty process chemicals systems business.

“Additional Interest” means all additional interest then owing pursuant to the
Registration Agreement.

“Additional Dollar Securities” means U.S.-Dollar-denominated 6.625% Senior Notes
due 2019 issued from time to time under this Indenture subsequent to the Issue
Date.



--------------------------------------------------------------------------------

“Additional Euro Securities” means Euro-denominated 6.875% Senior Notes due 2019
issued from time to time under this Indenture subsequent to the Issue Date.

“Additional Securities” means Additional Dollar Securities and Additional Euro
Securities.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Applicable Currency Equivalent” means, with respect to any monetary amount in a
currency other than U.S. dollars, in the case of the Dollar Securities, or
euros, in the case of the Euro Securities, at any time for the determination
thereof, the amount of U.S. dollars or euros, as applicable, obtained by
converting such foreign currency involved in such computation into U.S. dollars
or euros, as applicable, at the spot rate for the purchase of U.S. dollars or
euros, as applicable, with the applicable foreign currency as quoted by Reuters
at approximately 10:00 A.M. (New York time) on the date not more than two
Business Days prior to such determination.

“Applicable Premium” means, with respect to any Security on any applicable
redemption date, the greater of:

(1) 1.0% of the then outstanding principal amount of the Security; and

(2) the excess of:

(a) the present value at such redemption date of (i) the redemption price of the
Original Dollar Securities or the Original Euro Securities, as applicable at
January 15, 2014 as set forth in Paragraph 5 of the applicable Security plus
(ii) all required interest payments due on such Security through January 15,
2014 (excluding accrued but unpaid interest), computed using a discount rate
equal to the Treasury Rate as of such redemption date plus 50 basis points; over

(b) the then outstanding principal amount of the Security.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) of Holdings or any Restricted
Subsidiary of Holdings (each referred to in this definition as a “disposition”)
or

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary (other
than to Holdings or another Restricted Subsidiary of Holdings) (whether in a
single transaction or a series of related transactions),

 

-2-



--------------------------------------------------------------------------------

in each case other than:

(a) a disposition of Cash Equivalents or Investment Grade Securities or obsolete
or worn out equipment in the ordinary course of business;

(b) the disposition of all or substantially all of the assets of the Company in
a manner permitted pursuant to Section 5.01 or any disposition that constitutes
a Change of Control;

(c) any Restricted Payment or Permitted Investment that is permitted to be made,
and is made, under Section 4.04;

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary with an aggregate Fair Market Value of less than $10
million;

(e) any disposition of property or assets by a Restricted Subsidiary of Holdings
to Holdings or by Holdings or a Restricted Subsidiary of Holdings to a
Restricted Subsidiary of Holdings;

(f) sales of assets received by Holdings or any of its Restricted Subsidiaries
upon the foreclosure on a Lien;

(g) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(h) sales of inventory in the ordinary course of business;

(i) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(j) a sale of accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” to a Receivables Subsidiary in a
Qualified Receivables Financing or in factoring or similar transactions; and

(k) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing.

“Authorized Person” means any person who is designated in writing by the Issuer
or Guarantors from time to time to give instructions to the Euro Paying Agent
under the terms of this Indenture.

“Board of Directors” means as to any Person, the board of directors or managers,
as applicable, of such Person (or, if such Person is a partnership, the board of
directors or other governing body of the general partner of such Person) or any
duly authorized committee thereof.

“Business Day” means a day (i) other than a Saturday, Sunday or other day on
which banking institutions are authorized or required by law to close in New
York City, London or Luxembourg and (ii) where the relevant currency is the
Euro, the TARGET system is open and, for all other relevant currencies,
commercial banks and foreign exchange markets settle payments in the principal
financial centre of the country of the relevant currency.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

 

-3-



--------------------------------------------------------------------------------

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Company or any Guarantor described in the definition of
“Contribution Indebtedness.”

“Cash Equivalents” means:

(1) U.S. Dollars, pounds sterling, euros, or, in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof in each case with
maturities not exceeding two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500 million and whose long-term debt is rated “A” or the
equivalent thereof by Moody’s or S&P;

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of the
Company) rated at least “A-1” or the equivalent thereof by Moody’s or S&P and in
each case maturing within one year after the date of acquisition;

(6) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (5) above;

(7) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P in each case
with maturities not exceeding two years from the date of acquisition; and

 

-4-



--------------------------------------------------------------------------------

(8) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s in each case with maturities not exceeding two
years from the date of acquisition.

“Change of Control” means the occurrence of any of the following events:

(i) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all the assets of Holdings and its Subsidiaries, taken as a
whole, to a Person; or

(ii) Holdings becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than any of the Permitted Holders, in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision), of more than 50% of
the total voting power of the Voting Stock of the Company, Holdings or any
direct or indirect parent of Holdings; or

(iii) individuals who on the Issue Date constituted the Board of Directors of
the Company, Holdings or Parent (together with any new directors whose election
by such Board of Directors of the Company, Holdings or Parent or whose
nomination for election by the shareholders of the Company, Holdings or Parent,
as the case may be, was approved by (a) a vote of a majority of the directors of
the Company, of Holdings or of Parent, as the case may be, then still in office
who were either directors on the Issue Date or whose election or nomination for
election was previously so approved or (b) the Permitted Holders) cease for any
reason to constitute a majority of the Board of Directors of the Company,
Holdings or Parent then in office.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means the party named as such in the Preamble to this Indenture until
a successor replaces it and, thereafter, means the successor and, for purposes
of any provision contained herein and required by the TIA, each other obligor on
the Securities.

“consolidated” means, with respect to any Person, such Person consolidated with
its Restricted Subsidiaries, and shall not include any Unrestricted Subsidiary,
but the interest of such Person in an Unrestricted Subsidiary shall be accounted
for as an Investment.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including amortization of original issue discount, the
interest component of Capitalized Lease Obligations, and net payments and
receipts (if any) pursuant to interest rate Hedging Obligations and excluding
amortization of deferred financing fees and expensing of any bridge or other
financing fees, the non-cash portion of interest expense resulting from the
reduction in the carrying value under purchase accounting of the Company’s
outstanding Indebtedness and commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Financing);
and

 

-5-



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued;

less interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:

(1) any net after-tax extraordinary or nonrecurring gains or losses or income or
expenses (less all fees and expenses relating thereto), including, without
limitation, any severance expenses, transition expenses incurred as a direct
result of the transition of the Company to an independent operating company in
connection with the Transactions and fees, expenses or charges related to any
Equity Offering, Permitted Investment, acquisition or Indebtedness permitted to
be Incurred by this Indenture (in each case, whether or not successful),
including any such fees, expenses, charges or change in control payments related
to the Transactions, in each case, shall be excluded;

(2) any increase in amortization or depreciation or any one-time non-cash
charges (such as purchased in-process research and development or capitalized
manufacturing profit in inventory) resulting from purchase accounting in
connection with the Transactions or any acquisition that is consummated after
the Issue Date shall be excluded;

(3) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

(4) any net after-tax income or loss from discontinued operations and any net
after-tax gains or losses on disposal of discontinued operations shall be
excluded;

(5) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Company) shall be excluded;

(6) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;

(7) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;

(8) solely for the purpose of determining the amount available for Restricted
Payments under Section 4.04(a)(3)(A), the Net Income for such period of any
Restricted Subsidiary shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
its Net Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,

 

-6-



--------------------------------------------------------------------------------

by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restrictions with
respect to the payment of dividends or similar distributions have been legally
waived; provided that the net loss of any such Restricted Subsidiary shall be
included;

(9) an amount equal to the amount of Tax Distributions actually made to the
holders of Capital Stock of such Person or any parent company of such Person in
respect of such period in accordance with Section 4.04(b)(xii) shall be included
as though such amounts had been paid as income taxes directly by such Person for
such period;

(10) any non-cash impairment charges resulting from the application of Statement
of Financial Accounting Standards No. 142 shall be excluded;

(11) any non-cash compensation expense realized from grants of stock
appreciation or similar rights, stock options or other rights to officers,
directors and employees of such Person or any of its Restricted Subsidiaries
shall be excluded;

(12) accruals and reserves that are established within twelve months after the
Issue Date and that are so required to be established in accordance with GAAP
shall be excluded;

(13) solely for purposes of calculating EBITDA, (a) the Net Income of any Person
and its Restricted Subsidiaries shall be calculated without deducting the income
attributable to, or adding the losses attributable to, the minority equity
interests of third parties in any non-wholly owned Restricted Subsidiary except
to the extent of dividends declared or paid in respect of such period or any
prior period on the shares of Capital Stock of such Restricted Subsidiary held
by such third parties and (b) any ordinary course dividend, distribution or
other payment paid in cash and received from any Person in excess of amounts
included in clause (7) above shall be included; and

(14)(a)(i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included and
(b) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 shall
be excluded.

Notwithstanding the foregoing, for the purpose of Section 4.04 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries of Holdings
or a Restricted Subsidiary of Holdings to the extent such dividends, repayments
or transfers increase the amount of Restricted Payments permitted under Sections
4.04(a)(3)(D) and (E).

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization and other non-cash expenses of
such Person and its Restricted Subsidiaries reducing Consolidated Net Income of
such Person for such period on a consolidated basis and otherwise determined in
accordance with GAAP, but excluding any such charge which consists of or
requires an accrual of, or cash reserve for, anticipated cash charges for any
future period.

“Consolidated Taxes” means provision for taxes based on income, profits or
capital, including, without limitation, state, franchise and similar taxes (such
as the Texas franchise tax and the Michigan Single Business Tax) and any Tax
Distributions taken into account in calculating Consolidated Net Income.

 

-7-



--------------------------------------------------------------------------------

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contribution Indebtedness” means Indebtedness of the Company or any Guarantor
in an aggregate principal amount not greater than twice the aggregate amount of
cash contributions (other than Excluded Contributions) made to the capital of
the Company or such Guarantor after the Issue Date; provided that:

(1) if the aggregate principal amount of such Contribution Indebtedness is
greater than one times such cash contributions to the capital of the Company or
such Guarantor, as applicable, the amount in excess shall be Indebtedness (other
than Secured Indebtedness) with a Stated Maturity later than the Stated Maturity
of the Securities, and

(2) such Contribution Indebtedness (a) is Incurred within 180 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officers’ Certificate on the Incurrence date
thereof.

“Credit Facilities” means, with respect to Holdings or any of its Restricted
Subsidiaries, one or more debt facilities, including the Senior Credit
Facilities, or other financing arrangements (including, without limitation,
commercial paper facilities or indentures) providing for revolving credit loans,
term loans, letters of credit or other long-term indebtedness, including any
notes, mortgages, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
indentures or credit facilities or commercial paper facilities that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount permitted to be borrowed
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Section 4.03) or adds Restricted Subsidiaries as
additional borrowers or guarantors thereunder and whether by the same or any
other agent, lender or group of lenders.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

-8-



--------------------------------------------------------------------------------

“Designated Non-cash Consideration” means the Fair Market Value of noncash
consideration received by Holdings or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate, setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Company, Holdings or
any direct or indirect parent company of Holdings or the Company, as applicable
(other than Disqualified Stock), that is issued for cash (other than to Holdings
or any of its Subsidiaries or an employee stock ownership plan or trust
established by Holdings or any of its Subsidiaries) and is so designated as
Designated Preferred Stock, pursuant to an Officers’ Certificate, on the
issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in Section 4.04(a)(3).

“Discount Notes” means the 9.0% Senior Discount Notes due 2014 of Nalco Finance
and Nalco Finance Holdings Inc.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale;
provided that the relevant asset sale or change of control provisions, taken as
a whole, are no more favorable in any material respect to holders of such
Capital Stock than the asset sale and change of control provisions applicable to
the Securities and any purchase requirement triggered thereby may not become
operative until compliance with the asset sale and change of control provisions
applicable to the Securities (including the purchase of any Securities tendered
pursuant thereto)),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the maturity date of the Securities;
provided, however, that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any employee or to any plan for the benefit of employees of Holdings
or its Subsidiaries or by any such plan to such employees, such Capital Stock
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by Holdings in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability;
provided, further, that any class of Capital Stock of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Capital Stock that is not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollar Securities” means the Original Dollar Securities, the Exchange Dollar
Securities and the Additional Dollar Securities, if any.

“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus, without duplication, to the extent
the same was deducted in calculating Consolidated Net Income:

(1) Consolidated Taxes; plus

 

-9-



--------------------------------------------------------------------------------

(2) Consolidated Interest Expense; plus

(3) Consolidated Non-cash Charges; plus

(4) business optimization expenses and other restructuring charges; provided
that with respect to each business optimization expense or other restructuring
charge, the Company shall have delivered to the Trustee an Officers’ Certificate
specifying and quantifying such expense or charge and stating that such expense
or charge is a business optimization expense or other restructuring charge, as
the case may be; plus

(5) the amount of any profit sharing expense to the extent a corresponding
amount is received in cash by the Company under the Reimbursement Agreement (it
being understood that if the amounts received in cash under the Reimbursement
Agreement in any period exceed the amount of profit sharing expense in respect
of such period, such excess amounts received may be carried forward and applied
against profit sharing expense in future periods);

less, without duplication, non-cash items increasing Consolidated Net Income for
such period (excluding any items which represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period).

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means any public or private sale after the Issue Date of
common stock or Preferred Stock of the Company, Holdings or any direct or
indirect parent company of Holdings or the Company, as applicable (other than
Disqualified Stock), other than:

(1) public offerings with respect to Holdings’, the Company’s or such direct or
indirect parent company’s common stock registered on Form S-8; and

(2) any such public or private sale that constitutes an Excluded Contribution.

“EU Government Obligations” means securities that are:

(1) direct obligations of any member state of the European Union (as it exists
on the Issue Date) or issued by any agency or instrumentality thereof for the
timely payment of which its full faith and credit is pledged, or

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of any member state of the European Union (as it exists on
the Issue Date) the timely payment of which is unconditionally guaranteed as a
full faith and credit obligation by such member state of the European Union,

which, in each case, are not callable or redeemable at the option of the issuer
thereof, and shall also include a depository receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act) as custodian with respect to
any such EU Government Obligations or a specific payment of principal of or
interest on any such EU Government Obligations held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any

 

-10-



--------------------------------------------------------------------------------

deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the EU Government Obligations
or the specific payment of principal of or interest on the EU Government
Obligations evidenced by such depository receipt.

“Euro Securities” means the Original Euro Securities, the Exchange Euro
Securities and the Additional Euro Securities, if any.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Contributions” means the net cash proceeds received by Holdings after
the Issue Date from:

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of Holdings or pursuant to any Holdings
or Subsidiary management equity plan or stock option plan or any other
management or employee benefit plan or agreement) of Capital Stock (other than
Disqualified Stock and Designated Preferred Stock) of Holdings,

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate, the cash proceeds of which are excluded from the calculation set
forth in Section 4.04(a)(3).

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that Holdings or any of its Restricted
Subsidiaries Incurs or redeems any Indebtedness (other than in the case of
revolving credit borrowings or revolving advances under any Qualified
Receivables Financing, in which case interest expense shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period) or issues or redeems Preferred Stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated but
prior to the event for which the calculation of the Fixed Charge Coverage Ratio
is made (the “Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such Incurrence or redemption of
Indebtedness, or such issuance or redemption of Preferred Stock, as if the same
had occurred at the beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, that Holdings or any of its Restricted
Subsidiaries has both determined to make and made after the Issue Date and
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(and the change of any associated fixed charge obligations and the change in
EBITDA resulting therefrom) had occurred on the first day of the four-quarter
reference period. If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into Holdings
or any Restricted Subsidiary since the beginning of such period shall have made
any Investment, acquisition, disposition, merger, consolidation or discontinued
operation, in each case with respect to an operating unit of a business, that
would have required

 

-11-



--------------------------------------------------------------------------------

adjustment pursuant to this definition, then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, discontinued operation, merger or
consolidation had occurred at the beginning of the applicable four-quarter
period.

For purposes of this definition, whenever pro forma effect is to be given to any
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the Calculation Date had been the applicable rate for the entire period (taking
into account any Hedging Obligations applicable to such Indebtedness if such
Hedging Obligation has a remaining term in excess of 12 months). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Company to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period. Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Company may designate. Any such pro forma
calculation may include adjustments appropriate, in the reasonable determination
of the Company as set forth in an Officers’ Certificate, to reflect
(1) operating expense reductions and other operating improvements or synergies
reasonably expected to result from any acquisition and (2) all adjustments used
in connection with the calculation of “Adjusted EBITDA” as set forth in footnote
(5) under “Summary Historical Financial Data” in the Offering Circular to the
extent such adjustments, without duplication, continue to be applicable to such
four-quarter period.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Interest Expense of such Person for such period, and

(2) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Preferred Stock or Disqualified Stock of such Person and its
Restricted Subsidiaries.

“Flow Through Entity” means an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America or any state or territory thereof
and any direct or indirect subsidiary of such Restricted Subsidiary.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Issue Date.

“Government Obligations” means, in the case of the Dollar Securities, U.S.
Government Obligations and, in the case of the Euro Securities, EU Government
Obligations.

 

-12-



--------------------------------------------------------------------------------

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

“Guarantee” means any guarantee of the obligations of the Company under this
Indenture and the Securities by any Person in accordance with the provisions of
this Indenture.

“Guarantor” means any Person that Incurs a Guarantee; provided that upon the
release or discharge of such Person from its Guarantee in accordance with this
Indenture, such Person ceases to be a Guarantor.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

(1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.

“Holder” means the Person in whose name a Security is registered on the
Registrar’s books.

“Holdings” means Nalco Holdings LLC, a Delaware limited liability company until
a successor replaces it and, thereafter, means the successor and, for purposes
of any provision contained herein and required by the TIA, each other obligor on
the Guarantee of Holdings.

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary.

“Indebtedness” means, with respect to any Person:

(1) the principal and premium (if any) of any indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except any such balance that constitutes a trade payable or similar
obligation to a trade creditor due within six months from the date on which it
is Incurred, in each case Incurred in the ordinary course of business, which
purchase price is due more than six months after the date of placing the
property in service or taking delivery and title thereto, (d) in respect of
Capitalized Lease Obligations, or (e) representing any Hedging Obligations, if
and to the extent that any of the foregoing indebtedness (other than letters of
credit and Hedging Obligations) would appear as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and

 

-13-



--------------------------------------------------------------------------------

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person;

provided that (a) Contingent Obligations incurred in the ordinary course of
business and (b) obligations under or in respect of Receivables Financings shall
be deemed not to constitute Indebtedness.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant to Persons engaged in a Similar Business, in each
case of nationally recognized standing that is, in the good faith determination
of the Company, qualified to perform the task for which it has been engaged.

“Instructions” means Oral Instructions and Written Instructions.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition,

(2) investments in any fund that invests exclusively in investments of the type
described in clause (1) which fund may also hold immaterial amounts of cash
pending investment and/or distribution, and

(3) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of Holdings in
the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of the definition of “Unrestricted Subsidiary” and Section 4.04:

(1) “Investments” shall include the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the Fair Market Value of the net assets of a
Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that

 

-14-



--------------------------------------------------------------------------------

upon a redesignation of such Subsidiary as a Restricted Subsidiary, Holdings
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary equal to an amount (if positive) equal to:

(a) Holdings’ “Investment” in such Subsidiary at the time of such redesignation
less

(b) the portion (proportionate to Holdings’ equity interest in such Subsidiary)
of the Fair Market Value of the net assets of such Subsidiary at the time of
such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Company.

“Issue Date” means December 21, 2010, the date on which the Original Securities
are issued.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction); provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Losses” means any and all claims, losses, liabilities, damages, costs, expenses
and judgments (including properly incurred legal fees and expenses) sustained by
the Euro Paying Agent.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Nalco Finance” means Nalco Finance Holdings LLC.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means the aggregate cash proceeds received by Holdings or any of
its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received in respect of or upon the sale or other
disposition of any Designated Noncash Consideration received in any Asset Sale
and any cash payments received by way of deferred payment of principal pursuant
to a note or installment receivable or otherwise, but only as and when received,
but excluding the assumption by the acquiring Person of Indebtedness relating to
the disposed assets or other consideration received in any other non-cash form),
net of the direct costs relating to such Asset Sale and the sale or disposition
of such Designated Non-cash Consideration (including, without limitation, legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses Incurred as a result thereof, taxes paid or payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements related thereto), amounts required
to be applied to the repayment of principal, premium (if any) and interest on
Indebtedness required (other than pursuant to Section 4.06(b)(i)) to be paid as
a result of such transaction, and any deduction of appropriate amounts to be
provided by Holdings as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by Holdings after such sale or other disposition thereof, including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction.

 

-15-



--------------------------------------------------------------------------------

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including, without limitation, reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any Indebtedness; provided
that Obligations with respect to the Securities shall not include fees or
indemnifications in favor of the Trustee and other third parties other than the
Holders of the Securities.

“Offering Circular” means the offering circular relating to the offering of the
Original Securities dated December 9, 2010.

“Officer” means the Chairman of the Board, Chief Executive Officer, President,
any Executive Vice President, Senior Vice President or Vice President, the
Treasurer or the Secretary of the Company, or a Guarantor, as applicable.

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company or on behalf of a Guarantor by two officers of such
Guarantor, one of whom must be the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Company or such Guarantor, as applicable, that meets the requirements set forth
in this Indenture.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company or the Trustee.

“Oral Instructions” means verbal instructions or directions received by the Euro
Paying Agent from an Authorized Person or from a person reasonably believed by
the Euro Paying Agent to be from an Authorized Person.

“Parent” means Nalco Holding Company.

“Pari Passu Indebtedness” means:

(1) with respect to the Company, the Securities and any Indebtedness which ranks
pari passu in right of payment to the Securities; and

(2) with respect to any Guarantor, its Guarantee and any Indebtedness which
ranks pari passu in right of payment to such Guarantor’s Guarantee.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between Holdings or any of its Restricted Subsidiaries and
another Person; provided, that any cash or Cash Equivalents received must be
applied in accordance with Section 4.06.

“Permitted Holders” means any person or group, together with its Affiliates,
whose acquisition of beneficial ownership constitutes a Change of Control in
respect of which a Change of Control Offer is made in accordance with the
requirements of this Indenture.

“Permitted Investment” means:

(1) any Investment in Holdings or any Restricted Subsidiary;

 

-16-



--------------------------------------------------------------------------------

(2) any Investment in Cash Equivalents or Investment Grade Securities;

(3) any Investment by Holdings or any Restricted Subsidiary of Holdings in a
Person that is primarily engaged in a Similar Business if as a result of such
Investment (a) such Person becomes a Restricted Subsidiary of Holdings, or
(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, Holdings or a
Restricted Subsidiary of Holdings;

(4) any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to the
provisions of Section 4.06 or any other disposition of assets not constituting
an Asset Sale;

(5) any Investment existing on the Issue Date;

(6) advances to employees not in excess of $25 million outstanding at any one
time in the aggregate;

(7) any Investment acquired by Holdings or any of its Restricted Subsidiaries
(a) in exchange for any other Investment or accounts receivable held by Holdings
or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, or (b) as a result of a foreclosure by
Holdings or any of its Restricted Subsidiaries with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

(8) Hedging Obligations permitted under Section 4.03(b)(x);

(9) any Investment by Holdings or any of its Restricted Subsidiaries in a
Similar Business (other than an Investment in an Unrestricted Subsidiary) having
an aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (9), not to exceed 3% of Total Assets at the time of
such Investment (with the Fair Market Value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
provided, however, that if any Investment pursuant to this clause (9) is made in
any Person that is not a Restricted Subsidiary of Holdings at the date of the
making of such Investment and such Person becomes a Restricted Subsidiary of
Holdings after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (1) above and shall cease to have been made
pursuant to this clause (9) for so long as such Person continues to be a
Restricted Subsidiary;

(10) additional Investments by Holdings or any of its Restricted Subsidiaries
having an aggregate Fair Market Value, taken together with all other Investments
made pursuant to this clause (10), not to exceed 3% of Total Assets at the time
of such Investment (with the Fair Market Value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

(11) loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case Incurred in the ordinary course of business;

(12) Investments the payment for which consists of Equity Interests of the
Company, Holdings (other than Disqualified Stock) or any direct or indirect
parent company of Holdings or the Company, as applicable; provided, however,
that such Equity Interests will not increase the amount available for Restricted
Payments under Section 4.04(a)(3);

 

-17-



--------------------------------------------------------------------------------

(13) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 4.07(b)
(except transactions described in clauses (ii), (iv), (v) and (viii) of such
Section);

(14) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(15) guarantees issued in accordance with Sections 4.03 and 4.11;

(16) any Investment by Restricted Subsidiaries of Holdings in other Restricted
Subsidiaries of Holdings and Investments by Subsidiaries that are not Restricted
Subsidiaries in other Subsidiaries that are not Restricted Subsidiaries of
Holdings;

(17) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

(18) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;

(19) Investments resulting from the receipt of non-cash consideration in an
Asset Sale received in compliance with Section 4.06; and

(20) additional Investments in joint ventures of Holdings or any of its
Restricted Subsidiaries existing on the Issue Date in an aggregate amount not to
exceed $25 million.

“Permitted Liens” means with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review;

(3) Liens for taxes, assessments or other governmental charges not yet due or
payable or subject to penalties for nonpayment or which are being contested in
good faith by appropriate proceedings;

 

-18-



--------------------------------------------------------------------------------

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(6) (A) Liens securing an aggregate principal amount of Pari Passu Indebtedness
under Credit Facilities permitted to be Incurred pursuant to clause (i) of
Section 4.03(b); (B) Liens incurred to secure Obligations in respect of
Indebtedness permitted to be incurred under Section 4.03, provided that as of
such date, and after giving effect to the Incurrence of such Indebtedness and
the application of the proceeds therefrom on such date, would not cause the
Secured Indebtedness Leverage Ratio of Holdings to exceed 2.75 to 1.00; and
(C) Liens securing Indebtedness permitted to be Incurred pursuant to clause
(iv), (xii) or (xx) (provided that in the case of clause (xx), such Lien does
not extend to the property or assets of any Subsidiary of Holdings other than a
Foreign Subsidiary) of Section 4.03(b);

(7) Liens existing on the Issue Date;

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, however, that such Liens may not extend to
any other property owned by Holdings or any Restricted Subsidiary of Holdings;

(9) Liens on property at the time Holdings or a Restricted Subsidiary of
Holdings acquired the property, including any acquisition by means of a merger
or consolidation with or into Holdings or any Restricted Subsidiary of Holdings;
provided, however, that such Liens are not created or Incurred in connection
with, or in contemplation of, such acquisition; provided, further, however, that
the Liens may not extend to any other property owned by Holdings or any
Restricted Subsidiary of Holdings;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to Holdings or another Restricted Subsidiary of Holdings permitted to be
Incurred in accordance with Section 4.03;

(11) Liens securing Hedging Obligations so long as the related Indebtedness is,
and is permitted to be under this Indenture, secured by a Lien on the same
property securing such Hedging Obligations;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

-19-



--------------------------------------------------------------------------------

(13) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of Holdings or any of its Restricted
Subsidiaries;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Holdings and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Company or any Guarantor;

(16) Liens on equipment of Holdings or any Restricted Subsidiary granted in the
ordinary course of business to Holdings’ client at which such equipment is
located;

(17) Liens on accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” Incurred in connection with a
Qualified Receivables Financing;

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6)(B), (7), (8), (9), (10), (11) and (15);
provided, however, that (x) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6)(B), (7), (8), (9), (10), (11) and (15) at the time the original Lien
became a Permitted Lien under this Indenture, and (B) an amount necessary to pay
any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement; and

(19) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $25 million at any one time
outstanding.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

“Presumed Tax Rate” means the highest effective marginal statutory combined U.S.
federal, state and local income tax rate prescribed for an individual residing
in New York City (taking into account (i) the deductibility of state and local
income taxes for U.S. federal income tax purposes, assuming the limitation of
Section 68(a)(2) of the Code applies and taking into account any impact of
Section 68(f) of the Code, and (ii) the character (long-term or short-term
capital gain, dividend income or other ordinary income) of the applicable
income).

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from Holdings or any
Subsidiary of Holdings to a Receivables Subsidiary in connection with a
Qualified Receivables Financing, which note is intended to finance that portion
of the purchase price that is not paid by cash or a contribution of equity.

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

(1) the Board of Directors of the Company shall have determined in good faith
that such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Company and the Receivables Subsidiary,

 

-20-



--------------------------------------------------------------------------------

(2) all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at Fair Market Value (as determined in good faith by the
Company), and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Company) and
may include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of Holdings or any
of its Restricted Subsidiaries (other than a Receivables Subsidiary) to secure
Credit Facilities shall not be deemed a Qualified Receivables Financing.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Company which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by Holdings or any of its Subsidiaries pursuant to which
Holdings or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by Holdings or any of
its Subsidiaries), and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of Holdings or any of
its Subsidiaries, and any assets related thereto including, without limitation,
all collateral securing such accounts receivable, all contracts and all
guarantees or other obligations in respect of such accounts receivable, proceeds
of such accounts receivable and other assets which are customarily transferred
or in respect of which security interests are customarily granted in connection
with asset securitization transactions involving accounts receivable and any
Hedging Obligations entered into by Holdings or any such Subsidiary in
connection with such accounts receivable.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of Holdings
(or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with Holdings in which Holdings or any Subsidiary of
Holdings makes an Investment and to which Holdings or any Subsidiary of Holdings
transfers accounts receivable and related assets) which engages in no activities
other than in connection with the financing of accounts receivable of Holdings
and its Subsidiaries, all proceeds thereof and all rights (contractual or
other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business, and which is designated by
the Board of Directors of the Company (as provided below) as a Receivables
Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by Holdings or any other Subsidiary of
Holdings (excluding guarantees of obligations (other than the principal of, and
interest on, Indebtedness) pursuant to Standard Securitization

 

-21-



--------------------------------------------------------------------------------

Undertakings), (ii) is recourse to or obligates Holdings or any other Subsidiary
of Holdings in any way other than pursuant to Standard Securitization
Undertakings, or (iii) subjects any property or asset of Holdings or any other
Subsidiary of Holdings, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings,

(b) with which neither Holdings nor any other Subsidiary of Holdings has any
material contract, agreement, arrangement or understanding other than on terms
which Holdings reasonably believes to be no less favorable to Holdings or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of Holdings, and

(c) to which neither Holdings nor any other Subsidiary of Holdings has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the Company shall be evidenced
to the Trustee by filing with the Trustee a certified copy of the resolution of
the Board of Directors of the Company giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing conditions.

“Reimbursement Agreement” means that certain reimbursement agreement between the
Company and Suez S.A. (“Suez”), dated as of November 4, 2003 providing for the
reimbursement by Suez of all contributions required to be made by the Company to
the Profit Sharing and Savings Plan pursuant to the Contribution Agreement
between the Company and Northern Trust Company, dated as of November 2, 1999, as
amended.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by
Holdings or a Restricted Subsidiary in exchange for assets transferred by
Holdings or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless
otherwise indicated in this Indenture, all references to Restricted Subsidiaries
shall mean Restricted Subsidiaries of Holdings, including the Company.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by Holdings or a Restricted Subsidiary whereby Holdings or
a Restricted Subsidiary transfers such property to a Person and Holdings or such
Restricted Subsidiary leases it from such Person, other than leases between
Holdings and a Restricted Subsidiary of Holdings or between Restricted
Subsidiaries of Holdings.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and its subsidiaries or any successor to the rating agency
business thereof.

“SEC” means the Securities and Exchange Commission.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

 

-22-



--------------------------------------------------------------------------------

“Secured Indebtedness Leverage Ratio” means, with respect to any Person, at any
date the ratio of (1) Secured Indebtedness of such Person and its Restricted
Subsidiaries (other than Secured Indebtedness secured by Liens permitted under
clauses (6)(B), (10), (15) and (17) of the definition of “Permitted Liens”) as
of such date of calculation (determined on a consolidated basis in accordance
with GAAP) to (2) EBITDA of such Person for the four full fiscal quarters for
which internal financial statements are available immediately preceding such
date on which such additional Indebtedness is Incurred. In the event that
Holdings or any of its Restricted Subsidiaries Incurs or redeems any
Indebtedness subsequent to the commencement of the period for which the Secured
Indebtedness Leverage Ratio is being calculated but prior to the event for which
the calculation of the Secured Indebtedness Leverage Ratio is made (the “Secured
Leverage Calculation Date”), then the Secured Indebtedness Leverage Ratio shall
be calculated giving pro forma effect to such Incurrence or redemption of
Indebtedness as if the same had occurred at the beginning of the applicable
four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, that Holdings or any of its Restricted
Subsidiaries has both determined to make and made after the Issue Date and
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Secured Leverage Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(and the change in EBITDA resulting therefrom) had occurred on the first day of
the four-quarter reference period. If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into Holdings or any Restricted Subsidiary since the beginning of such period
shall have made any Investment, acquisition, disposition, merger, consolidation
or discontinued operation, in each case with respect to an operating unit of a
business, that would have required adjustment pursuant to this definition, then
the Secured Indebtedness Leverage Ratio shall be calculated giving pro forma
effect thereto for such period as if such Investment, acquisition, disposition,
discontinued operation, merger or consolidation had occurred at the beginning of
the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company. Any such pro forma
calculation may include adjustments appropriate, in the reasonable determination
of the Company as set forth in an Officers’ Certificate, to reflect
(1) operating expense reductions and other operating improvements or synergies
reasonably expected to result from any acquisition and (2) all adjustments used
in connection with the calculation of “Adjusted EBITDA” as set forth in footnote
(5) under “Summary Historical Financial Data” in the Offering Circular, to the
extent such adjustments, without duplication, continue to be applicable to such
four-quarter period.

“Securities” means the securities issued under this Indenture.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Senior Credit Documents” means the collective reference to the Senior Credit
Facilities, the notes issued pursuant thereto and the guarantees thereof, and
the collateral documents relating thereto, as amended, supplemented or otherwise
modified from time to time.

“Senior Credit Facilities” means the credit agreement entered into on May 13,
2009 among the Company, Holdings, certain subsidiaries of the Company, the
financial institutions named therein and Bank of America, N.A. as Administrative
Agent, as further amended, restated, supplemented, waived, replaced (whether or
not upon termination, and whether with the original lenders or otherwise),

 

-23-



--------------------------------------------------------------------------------

restructured, repaid, refunded, refinanced or otherwise modified from time to
time, including any agreement or indenture extending the maturity thereof,
refinancing, replacing or otherwise restructuring all or any portion of the
Indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof.

“Senior Subordinated Notes” means the $465,000,000 aggregate principal of 8 7/8%
Senior Subordinated Notes due 2013 and the €200,000,000 aggregate principal
amount of 9% Senior Subordinated Notes due 2013 issued by the Company on
November 4, 2003.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of Holdings within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

“Similar Business” means a business, the majority of whose revenues are derived
from the water treatment and specialty process chemicals systems, or the
activities of the Company and its Subsidiaries as of the Issue Date or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by Holdings or
any Subsidiary of Holdings which Holdings has determined in good faith to be
customary in a Receivables Financing including, without limitation, those
relating to the servicing of the assets of a Receivables Subsidiary, it being
understood that any Receivables Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).

“Subordinated Indebtedness” means (a) with respect to the Company, any
Indebtedness, including the Senior Subordinated Notes, of the Company which is
by its terms subordinated in right of payment to the Securities, and (b) with
respect to any Guarantor, any Indebtedness of such Guarantor which is by its
terms subordinated in right of payment to its Guarantee, including the guarantee
of the Senior Subordinated Notes.

“Subsidiary” means, with respect to any Person (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
and (2) any partnership, joint venture or limited liability company of which
(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Restricted Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.

“Subsidiary Guarantor” means any Restricted Subsidiary of Holdings that is a
Guarantor.

 

-24-



--------------------------------------------------------------------------------

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer System.

“Tax Distributions” means any distributions described in Section 4.04(b)(xii).

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa77bbbb) as
in effect on the Issue Date.

“Total Assets” means the total consolidated assets of Holdings and its
Restricted Subsidiaries, as shown on the most recent balance sheet of Holdings.

“Total Leverage Ratio” means, with respect to any Person, at any date the ratio
of (i) Indebtedness of such Person and its Restricted Subsidiaries as of such
date of calculation that would be required to be reflected as liabilities of
such Person on a consolidated balance sheet (excluding the notes thereto and
determined on a consolidated basis in accordance with GAAP) to (ii) EBITDA of
such Person for the four full fiscal quarters for which internal financial
statements are available immediately preceding such date on which such
additional Indebtedness is Incurred. In the event that Holdings or any of its
Restricted Subsidiaries Incurs or redeems any Indebtedness subsequent to the
commencement of the period for which the Total Leverage Ratio is being
calculated but prior to the event for which the calculation of the Total
Leverage Ratio is made (the “Total Leverage Calculation Date”), then the Total
Leverage Ratio shall be calculated giving pro forma effect to such Incurrence or
redemption of Indebtedness as if the same had occurred at the beginning of the
applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, that Holdings or any of its Restricted
Subsidiaries has both determined to make and made after the issue Date and
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Total Leverage Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(and the change in EBITDA resulting therefrom) had occurred on the first day of
the four-quarter reference period. If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into Holdings or any Restricted Subsidiary since the beginning of such period
shall have made any Investment, acquisition, disposition, merger, consolidation
or discontinued operation, in each case with respect to an operating unit of a
business, that would have required adjustment pursuant to this definition, then
the Total Leverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, discontinued
operation, merger or consolidation had occurred at the beginning of the
applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company. Any such pro forma
calculation may include adjustments appropriate, in the reasonable determination
of the Company as set forth in an Officers’ Certificate, to reflect
(1) operating expense reductions and other operating improvements or synergies
reasonably expected to result from any acquisition and (2) all adjustments used
in connection with the calculation of “Adjusted EBITDA” as set forth in footnote
(5) under “Summary Historical Financial Data” in the Offering Circular to the
extent such adjustments, without duplication continue to be applicable to such
four quarter period.

“Transactions” means the Acquisition and the transactions related thereto
(including the related financings), the offering of the Initial Securities and
the refinancing of the Senior Subordinated Notes and the Discount Notes with the
proceeds therefrom.

 

-25-



--------------------------------------------------------------------------------

“Treasury Rate” means (i) with respect to the Dollar Securities, as of the
applicable redemption date, the yield to maturity as of such redemption date of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15(519) that
has become publicly available at least two business days prior to such
redemption date (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from such redemption date to January 15, 2014; provided, however, that if
the period from such redemption date to January 15, 2014 is less than one year,
the weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year will be used and (ii) with respect
to the Euro Securities, the yield to maturity at the time of computation of
direct obligations of the Federal Republic of Germany with a constant maturity
most nearly equal to the period from the applicable redemption date of such Euro
Securities to January 15, 2014; provided, however, that if the period from the
redemption date to January 15, 2014 is not equal to the constant maturity of a
direct obligation of the Federal Republic of Germany for which a weekly average
yield is given, the Treasury Rate shall be obtained by linear interpolation
(calculated to the nearest one-twelfth of a year) from the weekly average yields
of direct obligations of the Federal Republic of Germany for which such yields
are given except that if the period from the redemption date to January 15, 2014
is less than one year, the weekly average yield on actually traded direct
obligations of the Federal Republic of Germany adjusted to a constant maturity
of one year shall be used.

“Trust Officer” means:

(1) any officer within the corporate trust department of the Trustee, including
any vice president, assistant vice president, assistant secretary, assistant
treasurer, trust officer or any other officer of the Trustee who customarily
performs functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred because of such person’s knowledge of and familiarity with the
particular subject, and

(2) who shall have direct responsibility for the administration of this
Indenture.

“Trustee” means the respective party named as such in this Indenture until a
successor replaces it and, thereafter, means the successor.

“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of Holdings that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of such Person
in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of Holdings may designate any Subsidiary of Holdings
(including any newly acquired or newly formed Subsidiary of Holdings but
excluding the Company) to be an Unrestricted Subsidiary unless such Subsidiary
or any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns
or holds any Lien on any property of, Holdings or any other Subsidiary of
Holdings that is not a Subsidiary of the Subsidiary to be so designated;
provided, however, that the Subsidiary to be so designated and its Subsidiaries
do not at the time of designation have and do not thereafter Incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
Holdings or any of its Restricted Subsidiaries; provided, further, however, that
either:

(a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

 

-26-



--------------------------------------------------------------------------------

(b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 4.04.

The Board of Directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:

(x) (1) Holdings could Incur $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in Section 4.03(a) or (2) the Fixed
Charge Coverage Ratio for Holdings and its Restricted Subsidiaries would be
greater than such ratio for Holdings and its Restricted Subsidiaries immediately
prior to such designation, in each case on a pro forma basis taking into account
such designation, and

(y) no Event of Default shall have occurred and be continuing.

Any such designation by the Board of Directors of Holdings shall be evidenced to
the Trustee by promptly filing with the Trustee a copy of the resolution of the
Board of Directors of Holdings giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing provisions.

“U.S. Dollar Equivalent” means, with respect to any monetary amount in a
currency other than U.S. Dollars, at any time for the determination thereof, the
amount of U.S. Dollars obtained by converting such foreign currency involved in
such computation into U.S. Dollars at the spot rate for the purchase of U.S.
Dollars with the applicable foreign currency as quoted by Reuters at
approximately 10:00 A.M. (New York City time) on such date of determination (or
if no such quote is available on such date, on the immediately preceding
Business Day for which such a quote is available).

“U.S. Government Obligations” means securities that are:

(1) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged, or

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

which, in each case, are not callable or redeemable at the option of the issuer
thereof, and shall also include a depository receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act) as custodian with respect to
any such U.S. Government Obligations or a specific payment of principal of or
interest on any such U.S. Government Obligations held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the U.S. Government Obligations or the specific
payment of principal of or interest on the U.S. Government Obligations evidenced
by such depository receipt.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

-27-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly Owned Subsidiaries of such Person and one or more Wholly
Owned Subsidiaries of such Person.

“Written Instructions” means any written notices, directions or instructions
received by the Euro Paying Agent from an Authorized Person or from a person
reasonably believed by the Euro Paying Agent to be an Authorized Person.

SECTION 1.02. Other Definitions.

 

Term

  

Defined in

  Section

“Affiliate Transaction”

   4.07

“Appendix”

   Preamble

“Asset Sale Offer”

   4.06(b)

“Authorized Person”

   12.02(e)

“Bankruptcy Law”

   6.01

“Base Currency”

   12.18

“Clearstream”

   Appendix A

“Common Depository”

   Appendix A

“covenant defeasance option”

   8.01(c)

“Covenant Suspension Event”

   4.14(a)

“Custodian”

   6.01

“Definitive Securities”

   Appendix A

“Depository”

   Appendix A

“Dollar Initial Purchaser”

   Appendix A

“Dollar Paying Agent”

   2.04

“Euroclear”

   Appendix A

“Euro Initial Purchasers”

   Appendix A

“Euro Paying Agent”

   2.04

“Event of Default”

   6.01

“Excess Proceeds”

   4.06(b)

“Exchange Dollar Securities”

   Preamble

“Exchange Euro Securities”

   Preamble

“Exchange Securities”

   Preamble

“Global Securities Legend”

   Appendix A

“Guaranteed Obligations”

   10.01(a)

“IAI”

   Appendix A

“incorporated provision”

   1.01

“Initial Dollar Securities”

   Preamble

 

-28-



--------------------------------------------------------------------------------

Term

  

Defined in

  Section

“Initial Euro Securities”

   Preamble

“Initial Purchasers”

   Appendix A

“Initial Securities”

   Preamble

“Judgment Currency”

   12.18

“legal defeasance option”

   8.01

“Losses”

   11.03

“Luxembourg Paying Agent”

   2.04

“Notice of Default”

   6.01(j)

“Offer Period”

   4.06(d)

“Original Dollar Securities”

   Preamble

“Original Euro Securities”

   Preamble

“Original Securities”

   Preamble

“Paying Agent”

   2.04

“protected purchaser”

   2.08

“Purchase Agreement”

   Appendix A

“QIB”

   Appendix A

“Refinancing Indebtedness”

   4.03(b)

“Refunding Capital Stock”

   4.04(b)

“Registration Agreement”

   Appendix A

“Registered Exchange Offer”

   Appendix A

“Registrar”

   2.04

“Registration Default Damages”

   Appendix A

“Regulation S”

   Appendix A

“Regulation S Securities”

   Appendix A

“Restricted Payment”

   4.04(a)

“Restricted Period”

   Appendix A

“Restricted Securities Legend”

   Appendix A

“Retired Capital Stock”

   4.04(b)

“Reversion Date”

   4.14(b)

“Rule 501”

   Appendix A

“Rule 144A”

   Appendix A

“Rule 144A Securities”

   Appendix A

“Securities Custodian”

   Appendix A

“Shelf Registration Statement”

   Appendix A

“Successor Company”

   5.01(a)

“Successor Guarantor”

   5.01(b)

“Suspended Covenants”

   4.14(a)

“Suspension Period”

   4.14(c)

“Transfer”

   5.01(b)

“Transfer Restricted Definitive Dollar Securities”

   Appendix A

“Transfer Restricted Definitive Euro Securities”

   Appendix A

“Transfer Restricted Definitive Securities”

   Appendix A

“Unrestricted Definitive Security”

   Appendix A

SECTION 1.03. Incorporation by Reference of Trust Indenture Act. This Indenture
incorporates by reference certain provisions of the TIA. The following TIA terms
have the following meanings:

“Commission” means the SEC.

 

-29-



--------------------------------------------------------------------------------

“indenture securities” means the Securities and the Guarantees.

“indenture security holder” means a Holder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Company, the Guarantors and any
other obligor on the Securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

SECTION 1.04. Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) “including” means including without limitation;

(e) words in the singular include the plural and words in the plural include the
singular;

(f) unsecured Indebtedness shall not be deemed to be subordinate or junior to
Secured Indebtedness merely by virtue of its nature as unsecured Indebtedness;

(g) the principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP;

(h) the principal amount of any Preferred Stock shall be (i) the maximum
liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater;

(i) unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP;

(j) “$” and “U.S. Dollars” each refer to United States dollars, or such other
money of the United States of America that at the time of payment is legal
tender for payment of public and private debts;

 

-30-



--------------------------------------------------------------------------------

(k) “€” and “Euros” each refer to the lawful currency of the member states of
the European Union that adopt the single currency in accordance with the Treaty
establishing the European Communities;

(l) whenever in this Indenture there is mentioned, in any context, principal,
interest or any other amount payable under or with respect to any Securities,
such mention shall be deemed to include mention of the payment of Registration
Default Damages, to the extent that, in such context, Registration Default
Damages are, were, or would be payable in respect thereof; and

(m) references to the records of Euroclear and Clearstream shall be to the
records that each of Euroclear and Clearstream holds for its customers which
reflect the amount of such customers’ interests in the Original Euro Securities.

ARTICLE 2

THE SECURITIES

SECTION 2.01. Amount of Securities; Issuable in Series. The aggregate principal
amount of Original Securities which may be authenticated and delivered under
this Indenture on the Issue Date is $750,000,000 aggregate principal amount of
Dollar Securities and €200,000,000 aggregate principal amount of Euro
Securities. The Securities may be issued in one or more series. All Securities
of any one series shall be substantially identical except as to denomination.

The Company may from time to time after the Issue Date issue Additional
Securities under this Indenture in an unlimited principal amount, so long as
(i) the Incurrence of the Indebtedness represented by such Additional Securities
is at such time permitted by Section 4.03 and (ii) such Additional Securities
are issued in compliance with the other applicable provisions of this Indenture.
With respect to any Additional Securities issued after the Issue Date (except
for Securities authenticated and delivered upon registration of transfer of, or
in exchange for, or in lieu of, other Securities pursuant to Sections 2.07,
2.08, 2.09, 2.10, 3.06, 4.06(g), 4.08(c) or the Appendix), there shall be
(a) established in or pursuant to a resolution of the Board of Directors and
(b) (i) set forth or determined in the manner provided in an Officers’
Certificate or (ii) established in one or more indentures supplemental hereto,
prior to the issuance of such Additional Securities:

(1) whether such Additional Securities shall be issued as part of a new or
existing series of Securities and the title of such Additional Securities (which
shall distinguish the Additional Securities of the series from Securities of any
other series);

(2) the aggregate principal amount of such Additional Dollar Securities and/or
Additional Euro Securities which may be authenticated and delivered under this
Indenture,

(3) the issue price and issuance date of such Additional Dollar Securities
and/or Additional Euro Securities, including the date from which interest on
such Additional Dollar Securities and/or Additional Euro Securities shall
accrue;

(4) if applicable, that such Additional Securities shall be issuable in whole or
in part in the form of one or more Global Securities and, in such case, the
respective depositaries for such Global Securities, the form of any legend or
legends which shall be borne by such Global Securities in addition to or in lieu
of those set forth in Exhibit A or B hereto and any circumstances in addition to
or in lieu of those set forth in Section 2.2 of the Appendix in which any such

 

-31-



--------------------------------------------------------------------------------

Global Security may be exchanged in whole or in part for Additional Securities
registered, or any transfer of such Global Security in whole or in part may be
registered, in the name or names of Persons other than the depositary for such
Global Security or a nominee thereof; and

(5) if applicable, that such Additional Securities that are not Transfer
Restricted Definitive Securities shall not be issued in the form of Initial
Securities as set forth in Exhibit A or B, but shall be issued in the form of
Exchange Securities as set forth in Exhibit C or D.

If any of the terms of any Additional Securities are established by action taken
pursuant to a resolution of the Board of Directors, a copy of an appropriate
record of such action shall be certified by the Secretary or any Assistant
Secretary of the Company and delivered to the Trustee at or prior to the
delivery of the Officers’ Certificate or the indenture supplemental hereto
setting forth the terms of the Additional Securities.

SECTION 2.02. Form and Dating. Provisions relating to the Initial Securities and
the Exchange Securities are set forth in the Appendix, which is hereby
incorporated in and expressly made a part of this Indenture. The (i) Initial
Dollar Securities and the Trustee’s certificate of authentication and (ii) any
Additional Dollar Securities (if issued as Transfer Restricted Definitive Dollar
Securities) and the Trustee’s certificate of authentication shall each be
substantially in the form of Exhibit A hereto, which is hereby incorporated in
and expressly made a part of this Indenture. The (i) Initial Euro Securities and
the Trustee’s certificate of authentication and (ii) any Additional Euro
Securities (if issued as Transfer Restricted Definitive Euro Securities) and the
Trustee’s certificate of authentication shall each be substantially in the form
of Exhibit B hereto, which is hereby incorporated in and expressly made a part
of this Indenture. The (i) Exchange Dollar Securities and the Trustee’s
certificate of authentication and (ii) any Additional Dollar Securities issued
other than as Transfer Restricted Definitive Dollar Securities and the Trustee’s
certificate of authentication shall each be substantially in the form of
Exhibit C hereto, which is hereby incorporated in and expressly made a part of
this Indenture. The (i) Exchange Euro Securities and the Trustee’s certificate
of authentication and (ii) any Additional Euro Securities issued other than as
Transfer Restricted Definitive Euro Securities and the Trustee’s certificate of
authentication shall each be substantially in the form of Exhibit D hereto,
which is hereby incorporated in and expressly made a part of this Indenture. The
Securities may have notations, legends or endorsements required by law, stock
exchange rule, agreements to which the Company or any Guarantor is subject, if
any, or usage (provided that any such notation, legend or endorsement is in a
form acceptable to the Company). Each Security shall be dated the date of its
authentication. The Securities shall be issuable only in registered form without
interest coupons and only in denominations of $2,000 in the case of Dollar
Securities and any integral multiples of $1,000 in excess thereof and €100,000
in the case of Euro Securities and any integral multiples of €1,000 in excess
thereof.

SECTION 2.03. Execution and Authentication. The Trustee shall authenticate and
make available for delivery upon a written order of the Company signed by one
Officer (a) (i) Original Dollar Securities for original issue on the date hereof
in an aggregate principal amount of $750,000,000 and (ii) Original Euro
Securities for original issue on the date hereof in an aggregate principal
amount of €200,000,000, (b) subject to the terms of this Indenture, Additional
Securities in an aggregate principal amount to be determined at the time of
issuance and specified therein and (c) the Exchange Securities for issue in a
Registered Exchange Offer pursuant to the Registration Agreement for a like
principal amount of Initial Securities exchanged pursuant thereto or otherwise
pursuant to an effective registration statement under the Securities Act. Such
order shall specify the amount of the Securities to be authenticated, the date
on which the original issue of Securities is to be authenticated and whether the
Securities are to be Initial Securities or Exchange Securities. Notwithstanding
anything to the contrary in the Indenture or the Appendix, any issuance of
Additional Securities after the Issue Date shall be in a principal amount of at
least $2,000 in the case of the Dollar Securities and €100,000 in the case of
the Euro Securities, whether such Additional Securities are of the same or a
different series than the Original Securities.

 

-32-



--------------------------------------------------------------------------------

One Officer shall sign the Securities for the Company by manual or facsimile
signature.

If an Officer whose signature is on a Security no longer holds that office at
the time the Trustee authenticates the Security, the Security shall be valid
nevertheless.

A Security shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Security. The signature
shall be conclusive evidence that the Security has been authenticated under this
Indenture.

The Trustee may appoint one or more authenticating agents reasonably acceptable
to the Company to authenticate the Securities. The Trustee hereby appoints The
Bank of New York Mellon, London Branch, as authenticating agent for the Euro
Securities and the Company agrees to such appointment. Any such appointment
(other than as set forth in the preceding sentence) shall be evidenced by an
instrument signed by a Trust Officer, a copy of which shall be furnished to the
Company. Unless limited by the terms of such appointment, an authenticating
agent may authenticate Securities whenever the Trustee may do so. Each reference
in this Indenture to authentication by the Trustee includes authentication by
such agent. An authenticating agent has the same rights as any Registrar, Paying
Agent or agent for service of notices and demands.

The Trustee is hereby authorized to enter into a letter of representations with
the Depository in the form provided by the Company and to act in accordance with
such letter.

SECTION 2.04. Registrar and Paying Agent. (a) The Company shall maintain (i) an
office or agency where Securities may be presented for registration of transfer
or for exchange (the “Registrar”), (ii) an office or agency in Chicago, Illinois
where Dollar Securities may be presented for payment (the “Dollar Paying
Agent”), (iii) an office or agency in London, England where Euro Securities may
be presented for payment (the “Euro Paying Agent”) and (iv) so long as the Euro
Securities are listed on the Luxembourg Stock Exchange and if required by the
rules of the Luxembourg Stock Exchange, an office or agency in Luxembourg, where
Euro Securities may be presented for payment (the “Luxembourg Paying Agent”).
The Registrar shall keep a register of the Securities and of their transfer and
exchange. The Company may have one or more co-registrars and one or more
additional paying agents. The term “Registrar” includes any co-registrars. The
Company shall maintain a co-registrar in London, England and, so long as the
Euro Securities are listed on the Luxembourg Stock Exchange and if required by
the rules of the Luxembourg Stock Exchange, in Luxembourg where Euro Securities
may be presented for registration of transfer or for exchange. The term “Paying
Agent” includes the Dollar Paying Agent, the Euro Paying Agent, the Luxembourg
Paying Agent (if any) and any additional paying agents. The Company initially
appoints the Trustee as (i) Registrar, Dollar Paying Agent and Euro Paying Agent
in connection with the Securities and (ii) the Securities Custodian with respect
to the Global Securities. The Company initially appoints The Bank of New York
Mellon, London Branch as co-registrar, Euro Paying Agent and Securities
Custodian with respect to the Euro Securities.

(b) The Company shall enter into an appropriate agency agreement with any
Registrar or Paying Agent not a party to this Indenture, which shall incorporate
the terms of the TIA; provided that any such agency agreement with the
Luxembourg Paying Agent need not incorporate the provisions of the TIA. The
agreement shall implement the provisions of this Indenture that relate to such
agent. The Company shall notify the Trustee of the name and address of any such
agent. If the Company fails to maintain a Registrar or Paying Agent, the Trustee
shall act as such and shall be entitled to appropriate compensation therefor
pursuant to Section 7.07. The Company or any of its domestically organized
Wholly Owned Subsidiaries may act as Paying Agent or Registrar.

 

-33-



--------------------------------------------------------------------------------

(c) The Company may remove any Registrar or Paying Agent upon written notice to
such Registrar or Paying Agent and to the Trustee; provided, however, that no
such removal shall become effective until (i) if applicable, acceptance of an
appointment by a successor as evidenced by an appropriate agreement entered into
by the Company and such successor Registrar or Paying Agent, as the case may be,
and delivered to the Trustee or (ii) notification to the Trustee that the
Trustee shall serve as Registrar or Paying Agent until the appointment of a
successor in accordance with clause (i) above. The Registrar or Paying Agent may
resign at any time upon written notice to the Company and the Trustee; provided,
however, that the Trustee may resign as Paying Agent or Registrar only if the
Trustee also resigns as Trustee in accordance with Section 7.08.

SECTION 2.05. Paying Agent to Hold Money in Trust. Prior to each due date of the
principal of and interest on any Security, the Company shall deposit with each
Paying Agent (or if the Company or a Wholly Owned Subsidiary is acting as Paying
Agent, segregate and hold in trust for the benefit of the Persons entitled
thereto) a sum sufficient to pay such principal and interest when so becoming
due. The Company shall require each Paying Agent (other than the Trustee) to
agree in writing that a Paying Agent shall hold in trust for the benefit of
Holders or the Trustee all money held by a Paying Agent for the payment of
principal of and interest on the Securities, and shall notify the Trustee of any
default by the Company in making any such payment. If the Company or a Wholly
Owned Subsidiary of the Company acts as Paying Agent, it shall segregate the
money held by it as Paying Agent and hold it in trust for the benefit of the
Persons entitled thereto. The Company at any time may require a Paying Agent to
pay all money held by it to the Trustee and to account for any funds disbursed
by such Paying Agent. Upon complying with this Section, a Paying Agent shall
have no further liability for the money delivered to the Trustee.

SECTION 2.06. Holder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of Holders. If the Trustee is not the Registrar, the Company shall
furnish, or cause the Registrar to furnish, to the Trustee, in writing at least
five Business Days before each interest payment date and at such other times as
the Trustee may request in writing, a list in such form and as of such date as
the Trustee may reasonably require of the names and addresses of Holders.

SECTION 2.07. Transfer and Exchange. The Securities shall be issued in
registered form and shall be transferable only upon the surrender of a Security
for registration of transfer and in compliance with the Appendix. When a
Security is presented to the Registrar with a request to register a transfer,
the Registrar shall register the transfer as requested if its requirements
therefor are met. When Securities are presented to the Registrar with a request
to exchange them for an equal principal amount of Securities of other
denominations, the Registrar shall make the exchange as requested if the same
requirements are met. To permit registration of transfers and exchanges, the
Company shall execute and the Trustee shall authenticate Securities at the
Registrar’s request. The Company may require payment of a sum sufficient to pay
all taxes, assessments or other governmental charges in connection with any
transfer or exchange pursuant to this Section. The Company shall not be required
to make, and the Registrar need not register, transfers or exchanges of
Securities selected for redemption (except, in the case of Securities to be
redeemed in part, the portion thereof not to be redeemed) or of any Securities
for a period of 15 days before a selection of Securities to be redeemed.

Prior to the due presentation for registration of transfer of any Security, the
Company, the Guarantors, the Trustee, each Paying Agent and the Registrar may
deem and treat the Person in whose

 

-34-



--------------------------------------------------------------------------------

name a Security is registered as the absolute owner of such Security for the
purpose of receiving payment of principal of and interest, if any, on such
Security and for all other purposes whatsoever, whether or not such Security is
overdue, and none of the Company, any Guarantor, the Trustee, a Paying Agent or
the Registrar shall be affected by notice to the contrary.

Any Holder of a beneficial interest in a Global Security shall, by acceptance of
such beneficial interest, agree that transfers of beneficial interests in such
Global Security may be effected only through a book-entry system maintained by
(a) the Holder of such Global Security (or its agent) or (b) any Holder of a
beneficial interest in such Global Security, and that ownership of a beneficial
interest in such Global Security shall be required to be reflected in a book
entry.

All Securities issued upon any transfer or exchange pursuant to the terms of
this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Securities surrendered upon such transfer
or exchange.

SECTION 2.08. Replacement Securities. If a mutilated Security is surrendered to
the Registrar or if the Holder of a Security claims that the Security has been
lost, destroyed or wrongfully taken, the Company shall issue and the Trustee
shall authenticate a replacement Security if the requirements of Section 8-405
of the Uniform Commercial Code are met, such that the Holder (a) satisfies the
Company or the Trustee within a reasonable time after such Holder has notice of
such loss, destruction or wrongful taking and the Registrar does not register a
transfer prior to receiving such notification, (b) makes such request to the
Company or the Trustee prior to the Security being acquired by a protected
purchaser as defined in Section 8-303 of the Uniform Commercial Code (a
“protected purchaser”) and (c) satisfies any other reasonable requirements of
the Trustee. If required by the Trustee or the Company, such Holder shall
furnish an indemnity bond sufficient in the judgment of the Trustee to protect
the Company, the Trustee, a Paying Agent and the Registrar from any loss that
any of them may suffer if a Security is replaced. The Company and the Trustee
may charge the Holder for their expenses in replacing a Security (including,
without limitation, attorneys’ fees and disbursements in replacing such
Security). In the event any such mutilated, lost, destroyed or wrongfully taken
Security has become or is about to become due and payable, the Company in its
discretion may pay such Security instead of issuing a new Security in
replacement thereof.

Every replacement Security is an additional obligation of the Company.

The provisions of this Section 2.08 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, lost, destroyed or wrongfully taken Securities.

SECTION 2.09. Outstanding Securities. Securities outstanding at any time are all
Securities authenticated by the Trustee except for those canceled by it, those
delivered to it for cancellation and those described in this Section as not
outstanding. Subject to Section 12.06, a Security does not cease to be
outstanding because the Company or an Affiliate of the Company holds the
Security.

If a Security is replaced pursuant to Section 2.08 (other than a mutilated
Security surrendered for replacement), it ceases to be outstanding unless the
Trustee and the Company receive proof satisfactory to them that the replaced
Security is held by a protected purchaser. A mutilated Security ceases to be
outstanding upon surrender of such Security and replacement thereof pursuant to
Section 2.08.

If a Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date money sufficient to pay all
principal and interest payable on that date with respect to the Securities (or
portions thereof) to be redeemed or maturing, as the case may be, and no

 

-35-



--------------------------------------------------------------------------------

Paying Agent is prohibited from paying such money to the Holders on that date
pursuant to the terms of this Indenture, then on and after that date such
Securities (or portions thereof) cease to be outstanding and interest on them
ceases to accrue.

SECTION 2.10. Temporary Securities. In the event that Definitive Securities are
to be issued under the terms of this Indenture, until such Definitive Securities
are ready for delivery, the Company may prepare and the Trustee shall
authenticate temporary Securities. Temporary Securities shall be substantially
in the form of Definitive Securities but may have variations that the Company
considers appropriate for temporary Securities. Without unreasonable delay, the
Company shall prepare and the Trustee shall authenticate Definitive Securities
and make them available for delivery in exchange for temporary Securities upon
surrender of such temporary Securities at the office or agency of the Company,
without charge to the Holder. Until such exchange, temporary Securities shall be
entitled to the same rights, benefits and privileges as Definitive Securities.

SECTION 2.11. Cancellation. The Company at any time may deliver Securities to
the Trustee for cancellation. The Registrar and each Paying Agent shall forward
to the Trustee any Securities surrendered to them for registration of transfer,
exchange or payment. The Trustee and no one else shall cancel all Securities
surrendered for registration of transfer, exchange, payment or cancellation and
shall dispose of canceled Securities in accordance with its customary procedures
or deliver canceled Securities to the Company pursuant to written direction by
an Officer. The Company may not issue new Securities to replace Securities it
has redeemed, paid or delivered to the Trustee for cancellation. The Trustee
shall not authenticate Securities in place of canceled Securities other than
pursuant to the terms of this Indenture.

SECTION 2.12. Defaulted Interest. If the Company defaults in a payment of
interest on the Dollar Securities or the Euro Securities, the Company shall pay
the defaulted interest then borne by the Dollar Securities or the Euro
Securities, as the case may be (plus interest on such defaulted interest to the
extent lawful), in any lawful manner. The Company may pay the defaulted interest
to the Persons who are Holders on a subsequent special record date. The Company
shall fix or cause to be fixed any such special record date and payment date to
the reasonable satisfaction of the Trustee and shall promptly deliver or cause
to be delivered by electronic transmission or mail or cause to be mailed to each
affected Holder a notice that states the special record date, the payment date
and the amount of defaulted interest to be paid.

SECTION 2.13. CUSIP Numbers, ISINs, etc. The Company in issuing the Securities
may use CUSIP numbers, ISINs and “Common Code” numbers (if then generally in
use) and, if so, the Trustee shall use CUSIP numbers, ISINs and “Common Code”
numbers in notices of redemption as a convenience to Holders; provided, however,
that any such notice may state that no representation is made as to the
correctness of such numbers, either as printed on the Securities or as contained
in any notice of a redemption, that reliance may be placed only on the other
identification numbers printed on the Securities and that any such redemption
shall not be affected by any defect in or omission of such numbers. The Company
shall advise the Trustee of any change in the CUSIP numbers, ISINs and “Common
Code” numbers.

SECTION 2.14. Calculation of Principal Amount of Securities. The aggregate
principal amount of the Securities, at any date of determination, shall be the
sum of (1) the principal amount of the Dollar Securities at such date of
determination plus (2) the U.S. Dollar Equivalent, at such date of
determination, of the principal amount of the Euro Securities at such date of
determination. With respect to any matter requiring consent, waiver, approval or
other action of the Holders of a specified percentage of the principal amount of
all the Securities (and not solely the Dollar Securities or the Euro Securities
as

 

-36-



--------------------------------------------------------------------------------

provided for in the proviso to the first sentence of Section 9.02(a)), such
percentage shall be calculated, on the relevant date of determination, by
dividing (a) the principal amount, as of such date of determination, of
Securities, the Holders of which have so consented by (b) the aggregate
principal amount, as of such date of determination, of the Securities then
outstanding, in each case, as determined in accordance with the preceding
sentence, Section 2.09 and Section 12.06 of this Indenture. Any such calculation
made pursuant to this Section 2.14 shall be made by the Company and delivered to
the Trustee pursuant to an Officers’ Certificate.

ARTICLE 3

REDEMPTION

SECTION 3.01. Redemption. The Securities may be redeemed, in whole, or from time
to time in part, subject to the conditions and at the redemption prices set
forth in Paragraph 5 of the form of Securities set forth in Exhibit A, Exhibit
B, Exhibit C and Exhibit D hereto, which are hereby incorporated by reference
and made a part of this Indenture, together with accrued and unpaid interest to
the redemption date.

SECTION 3.02. Applicability of Article. Redemption of Securities at the election
of the Company or otherwise, as permitted or required by any provision of this
Indenture, shall be made in accordance with such provision and this Article.

SECTION 3.03. Notices to Trustee. If the Company elects to redeem Dollar
Securities and/or Euro Securities pursuant to the optional redemption provisions
of Paragraph 5 of the applicable Security, it shall notify the Trustee in
writing of (i) the Section of this Indenture pursuant to which the redemption
shall occur, (ii) the redemption date, (iii) the principal amount of Dollar
Securities and/or Euro Securities to be redeemed and (iv) the redemption price.
The Company shall give notice to the Trustee provided for in this paragraph at
least three Business Days prior to the date of the notice of redemption
mentioned in section 3.05 hereof if the redemption is pursuant to Paragraph 5 of
the applicable Security, unless a shorter period is acceptable to the Trustee.
Such notice shall be accompanied by an Officers’ Certificate and Opinion of
Counsel from the Company to the effect that such redemption will comply with the
conditions herein. If fewer than all the Dollar and/or Euro Securities are to be
redeemed, the record date relating to such redemption shall be selected by the
Company and given to the Trustee, which record date shall be not fewer than 15
days after the date of notice to the Trustee. Any such notice may be canceled at
any time prior to notice of such redemption being delivered by electronic
transmission or mailed to any Holder and shall thereby be void and of no effect.

SECTION 3.04. Selection of Securities to Be Redeemed. In the case of any partial
redemption, selection of the Securities for redemption will be made by the
Trustee in compliance with the requirements of the principal national securities
exchange, if any, on which such Securities are listed, or if such Securities are
not so listed, on a pro rata basis, by lot or by such other method as the
Trustee shall deem fair and appropriate (and in such manner as complies with
applicable legal requirements or otherwise in compliance with the rules of DTC,
Euroclear and Clearstream, as applicable); provided that no Dollar Securities of
$2,000 or less, or Euro Securities of €100,000 or less, shall be redeemed in
part. The Trustee shall make the selection from outstanding Securities not
previously called for redemption. The Trustee may select for redemption portions
of the principal of Securities that have denominations larger than $2,000 in the
case of Dollar Securities or €100,000 in the case of Euro Securities,
respectively. Securities and portions of them the Trustee selects shall be in
amounts of $2,000 in the case of Dollar Securities or €100,000 in the case of
Euro Securities or a whole multiple of $1,000 in the case of Dollar Securities
or €1,000 in the case of Euro Securities in excess thereof, respectively.
Provisions of this Indenture that apply to Securities called for redemption also
apply to portions of Securities called for redemption. The Trustee shall notify
the Company promptly of the Securities or portions of Securities to be redeemed.

 

-37-



--------------------------------------------------------------------------------

SECTION 3.05. Notice of Optional Redemption. (a) At least 30 days but not more
than 60 days before a redemption date pursuant to Paragraph 5 of the applicable
Security, the Company shall mail or cause to be delivered by electronic
transmission or mailed by first-class mail a notice of redemption to each Holder
whose Securities are to be redeemed.

Any such notice shall identify the Dollar Securities and/or Euro Securities to
be redeemed and shall state:

(i) the redemption date;

(ii) the redemption price and the amount of accrued interest to the redemption
date;

(iii) the name and address of a Paying Agent;

(iv) that Securities called for redemption must be surrendered to a Paying Agent
to collect the redemption price, plus accrued interest;

(v) if fewer than all the outstanding Securities are to be redeemed, the
certificate numbers and principal amounts of the particular Securities to be
redeemed, the aggregate principal amount of Securities to be redeemed and the
aggregate principal amount of Securities to be outstanding after such partial
redemption;

(vi) that, unless the Company defaults in making such redemption payment or any
Paying Agent is prohibited from making such payment pursuant to the terms of
this Indenture, interest on Securities (or portion thereof) called for
redemption ceases to accrue on and after the redemption date;

(vii) the CUSIP number, ISIN and/or “Common Code” number, if any, printed on the
Securities being redeemed; and

(viii) that no representation is made as to the correctness or accuracy of the
CUSIP number or ISIN and/or “Common Code” number, if any, listed in such notice
or printed on the Securities.

(b) At the Company’s request, the Trustee shall give the notice of redemption in
the Company’s name and at the Company’s expense. In such event, the Company
shall provide the Trustee with the information required by this Section.

SECTION 3.06. Effect of Notice of Redemption. Once notice of redemption is
delivered by electronic transmission or mailed in accordance with Section 3.05,
Securities called for redemption become due and payable on the redemption date
and at the redemption price stated in the notice. Upon surrender to any Paying
Agent, such Securities shall be paid at the redemption price stated in the
notice, plus accrued interest to the redemption date; provided, however, that if
the redemption date is after a regular record date and on or prior to the
interest payment date, the accrued interest shall be payable to the Holder of
the redeemed Securities registered on the relevant record date. Failure to give
notice or any defect in the notice to any Holder shall not affect the validity
of the notice to any other Holder.

 

-38-



--------------------------------------------------------------------------------

SECTION 3.07. Deposit of Redemption Price. (a) With respect to any Dollar
Securities, prior to 10:00 a.m., New York City time, on the redemption date, the
Company shall deposit with the Dollar Paying Agent (or, if the Company or a
Wholly Owned Subsidiary is a Paying Agent, shall segregate and hold in trust)
money sufficient to pay the redemption price of and accrued interest on all
Dollar Securities or portions thereof to be redeemed on that date other than
Dollar Securities or portions of Dollar Securities called for redemption that
have been delivered by the Company to the Trustee for cancellation. On and after
the redemption date, interest shall cease to accrue on Dollar Securities or
portions thereof called for redemption so long as the Company has deposited with
the Dollar Paying Agent funds sufficient to pay the principal of, plus accrued
and unpaid interest on, the Dollar Securities to be redeemed, unless a Paying
Agent is prohibited from making such payment pursuant to the terms of this
Indenture.

(b) With respect to the Euro Securities, prior to 10:00 a.m., London time, on
the Business Day prior to the redemption date, the Company shall deposit with
the Euro Paying Agent (or, if the Company or a Wholly Owned Subsidiary is a
Paying Agent, shall segregate and hold in trust) money sufficient to pay the
redemption price of and accrued interest on all Euro Securities or portions
thereof to be redeemed on that date other than Euro Securities or portions of
Euro Securities called for redemption that have been delivered by the Company to
the Trustee for cancellation. On and after the redemption date, interest shall
cease to accrue on Euro Securities or portions thereof called for redemption so
long as the Company has deposited with the Euro Paying Agent funds sufficient to
pay the principal of, plus accrued and unpaid interest on, the Euro Securities
to be redeemed, unless the Euro Paying Agent is prohibited from making such
payment pursuant to the terms of this Indenture.

SECTION 3.08. Securities Redeemed in Part. Upon surrender of a Security that is
redeemed in part, the Company shall execute and the Trustee shall authenticate
for the Holder (at the Company’s expense) a new Security equal in principal
amount to the unredeemed portion of the Security surrendered.

ARTICLE 4

COVENANTS

SECTION 4.01. Payment of Securities. The Company shall promptly pay the
principal of and interest, on the Securities on the dates and in the manner
provided in the Securities and in this Indenture. An installment of principal of
or interest shall be considered paid on the date due if on such date the Trustee
or any Paying Agent holds in accordance with this Indenture money sufficient to
pay all principal and interest then due and the Trustee or any Paying Agent, as
the case may be, are not prohibited from paying such money to the Holders on
that date pursuant to the terms of this Indenture.

The Company shall pay interest on overdue principal at the rate specified
therefor in the Securities, and it shall pay interest on overdue installments of
interest at the same rate borne by the Securities to the extent lawful.

SECTION 4.02. Reports and Other Information. Notwithstanding that Holdings may
not be subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, or otherwise report on an annual and quarterly basis on forms
provided for such annual and quarterly reporting pursuant to rules and
regulations promulgated by the SEC, Holdings shall file with the SEC (and
provide the Trustee and Holders with copies thereof, without cost to each
Holder, within 15 days after it files them with the SEC),

 

-39-



--------------------------------------------------------------------------------

(a) within 90 days after the end of each fiscal year (or such shorter period as
may be required by the SEC), annual reports on Form 10K (or any successor or
comparable form) containing the information required to be contained therein (or
required in such successor or comparable form),

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (or such shorter period as may be required by the SEC), reports
on Form 10Q (or any successor or comparable form),

(c) promptly from time to time after the occurrence of an event required to be
therein reported (and in any event within the time period specified for filing
current reports on Form 8K by the SEC), such other reports on Form 8K (or any
successor or comparable form), and

(d) any other information, documents and other reports which Holdings would be
required to file with the SEC if it were subject to Section 13 or 15(d) of the
Exchange Act;

provided, however, that Holdings shall not be so obligated to file such reports
with the SEC if the SEC does not permit such filing, in which event Holdings
shall make available such information to prospective purchasers of Securities,
in addition to providing such information to the Trustee and the Holders, in
each case within 15 days after the time Holdings would be required to file such
information with the SEC if it were subject to Section 13 or 15(d) of the
Exchange Act.

In addition, to the extent not satisfied by the foregoing, Holdings shall, for
so long as any notes are outstanding, furnish to the Holders and to securities
analysts and prospective investors, upon their request, the information required
to be delivered pursuant to Rule 144A(d)(4) under the Securities Act (it being
acknowledged and agreed that, prior to the first date on which the information
is required to be provided under this Section 4.02, the information contained in
the Offering Circular is sufficient for this purpose).

In the event that:

(i) the rules and regulations of the SEC permit Holdings and any direct or
indirect parent company of Holdings to report at such parent entity’s level on a
consolidated basis and

(ii) such parent entity of Holdings is not engaged in any business in any
material respect other than incidental to its ownership, directly or indirectly,
of the capital stock of Holdings,

such consolidated reporting at such parent entity’s level in a manner consistent
with that described in this Section 4.02 for Holdings shall satisfy this
Section 4.02.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively (subject to Article 7 hereof) on Officers’
Certificates).

SECTION 4.03. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock. (a) (i) Holdings shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, Incur
any Indebtedness (including Acquired Indebtedness) or issue any shares of
Disqualified Stock; and (ii) Holdings shall not permit any of its Restricted
Subsidiaries to issue any shares of Preferred Stock; provided, however, that the
Company and Holdings and any Restricted

 

-40-



--------------------------------------------------------------------------------

Subsidiary that is a Guarantor may Incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock and the Company and Holdings
and any Restricted Subsidiary that is a Guarantor may issue shares of Preferred
Stock, in each case if the Fixed Charge Coverage Ratio of Holdings for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such additional
Indebtedness is Incurred or such Disqualified Stock or Preferred Stock is issued
would have been at least 2.00 to 1.00 determined on a pro forma basis (including
a pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been Incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period.

(b) The limitations set forth in Section 4.03(a) shall not apply to:

(i) the Incurrence by Holdings or its Restricted Subsidiaries of Indebtedness
under the Credit Facilities and the issuance and creation of letters of credit
and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof) up to an aggregate principal amount of $1,950 million outstanding at
any one time;

(ii) the Incurrence by the Company and the Guarantors of Indebtedness
represented by the Original Securities and the Guarantees, as applicable;

(iii) Indebtedness existing on the Issue Date (other than Indebtedness described
in clauses (i) and (ii) of this Section 4.03(b));

(iv) Indebtedness (including Capitalized Lease Obligations) Incurred by Holdings
or any of its Restricted Subsidiaries to finance the purchase, lease or
improvement of property (real or personal) or equipment (whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets
(but no other material assets)) in an aggregate principal amount which, when
aggregated with the principal amount of all other Indebtedness then outstanding
that was Incurred pursuant to this clause (iv), does not exceed 3% of Total
Assets at the time of Incurrence;

(v) Indebtedness Incurred by Holdings or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including, without limitation, letters of
credit in respect of workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims; provided, however, that upon
the drawing of such letters of credit, such obligations are reimbursed within 30
days following such drawing;

(vi) Indebtedness arising from agreements of Holdings or a Restricted Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, Incurred in connection with the disposition of any
business, assets or a Subsidiary of Holdings in accordance with the terms of
this Indenture, other than guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;

(vii) Indebtedness of Holdings to a Restricted Subsidiary; provided that any
such Indebtedness is subordinated in right of payment to the obligations of
Holdings under its Guarantee; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to Holdings or another
Restricted Subsidiary) shall be deemed, in each case, to be an Incurrence of
such Indebtedness;

 

-41-



--------------------------------------------------------------------------------

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to Holdings
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to Holdings or another
Restricted Subsidiary) shall be deemed, in each case, to be an issuance of
shares of Preferred Stock;

(ix) Indebtedness of a Restricted Subsidiary to Holdings or another Restricted
Subsidiary; provided that (1) any such Indebtedness is made pursuant to an
intercompany note and (2) if a Guarantor Incurs such Indebtedness to a
Restricted Subsidiary that is not a Guarantor such Indebtedness is subordinated
in right of payment to the Guarantee of such Guarantor; provided, further, that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any Restricted Subsidiary lending such Indebtedness ceasing to
be a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to Holdings or another Restricted Subsidiary) shall be
deemed, in each case, to be an Incurrence of such Indebtedness;

(x) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes): (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of this Indenture to be outstanding; (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(3) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases;

(xi) obligations in respect of performance, bid and surety bonds and completion
guarantees provided by Holdings or any Restricted Subsidiary in the ordinary
course of business;

(xii) Indebtedness or Disqualified Stock of Holdings or any Restricted
Subsidiary of Holdings not otherwise permitted hereunder in an aggregate
principal amount which, when aggregated with the principal amount or liquidation
preference of all other Indebtedness and Disqualified Stock then outstanding and
Incurred pursuant to this clause (xii), does not exceed $175 million at any one
time outstanding (it being understood that any Indebtedness Incurred under this
clause (xii) shall cease to be deemed Incurred or outstanding for purposes of
this clause (xii) but shall be deemed Incurred for purposes of Section 4.03(a)
from and after the first date on which Holdings, or the Restricted Subsidiary,
as the case may be, could have Incurred such Indebtedness under Section 4.03(a)
without reliance upon this clause (xii));

(xiii) any guarantee by the Company or a Guarantor of Indebtedness or other
obligations of Holdings or any of its Restricted Subsidiaries so long as the
Incurrence of such Indebtedness Incurred by Holdings or such Restricted
Subsidiary is permitted under the terms of this Indenture; provided that if such
Indebtedness is by its express terms subordinated in right of payment to the
Securities or the Guarantee of such Restricted Subsidiary, as applicable, any
such guarantee of such Guarantor with respect to such Indebtedness shall be
subordinated in right of payment to such Guarantor’s Guarantee with respect to
the Securities substantially to the same extent as such Indebtedness is
subordinated to the Securities or the Guarantee of such Restricted Subsidiary,
as applicable;

(xiv) the Incurrence by Holdings or any of its Restricted Subsidiaries of
Indebtedness which serves to refund or refinance any Indebtedness Incurred as
permitted under Section 4.03(a)

 

-42-



--------------------------------------------------------------------------------

and clauses (ii), (iii), (iv), (xv) and (xx) of this Section 4.03(b) or any
Indebtedness issued to so refund or refinance such Indebtedness (subject to the
following proviso, “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:

(1) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness being refunded or refinanced;

(2) has a Stated Maturity which is no earlier than the Stated Maturity of the
Indebtedness being refunded or refinanced;

(3) to the extent such Refinancing Indebtedness refinances Indebtedness junior
to the Securities or the Guarantee of such Restricted Subsidiary, as applicable,
such Refinancing Indebtedness is junior to the Securities or the Guarantee of
such Restricted Subsidiary, as applicable;

(4) is Incurred in an aggregate principal amount (or if issued with original
issue discount, an aggregate issue price) that is equal to or less than the
aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced
plus premium and fees Incurred in connection with such refinancing;

(5) shall not include (x) Indebtedness of a Restricted Subsidiary of Holdings
that is not the Company or a Guarantor that refinances Indebtedness of the
Company or a Guarantor, or (y) Indebtedness of Holdings or a Restricted
Subsidiary that refinances Indebtedness of an Unrestricted Subsidiary; and

(6) in the case of any Refinancing Indebtedness Incurred to refinance
Indebtedness outstanding under clause (iv) or (xx) of this Section 4.03(b),
shall be deemed to have been Incurred and to be outstanding under such clause
(iv) or (xx) of this Section 4.03(b), as applicable, and not this clause
(xiv) for purposes of determining amounts outstanding under such clauses
(iv) and (xx) of this Section 4.03(b);

provided, further, that subclauses (1) and (2) of this clause (xiv) shall not
apply to any refunding or refinancing of any Secured Indebtedness;

(xv) Indebtedness or Disqualified Stock of Persons that are acquired by Holdings
or any of its Restricted Subsidiaries or merged into a Restricted Subsidiary in
accordance with the terms of this Indenture; provided, however, that such
Indebtedness or Disqualified Stock is not Incurred in contemplation of such
acquisition or merger or to provide all or a portion of the funds or credit
support required to consummate such acquisition or merger; provided, further,
however, that after giving effect to such acquisition and the Incurrence of such
Indebtedness either:

(1) Holdings would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 4.03(a); or

(2) the Fixed Charge Coverage Ratio would be greater than immediately prior to
such acquisition;

(xvi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of its Incurrence;

 

-43-



--------------------------------------------------------------------------------

(xvii) Indebtedness of Holdings or any Restricted Subsidiary supported by a
letter of credit issued pursuant to the Senior Credit Facilities, in a principal
amount not in excess of the stated amount of such letter of credit;

(xviii) Contribution Indebtedness;

(xix) Indebtedness of Foreign Subsidiaries not otherwise permitted hereunder,
provided, however, that the aggregate principal amount of Indebtedness Incurred
under this clause (xix), when aggregated with the principal amount of all other
Indebtedness then outstanding and Incurred pursuant to this clause (xix), does
not exceed the greater of (x) $250 million and (y) 10% of the consolidated
assets of the Foreign Subsidiaries; and

(xx) Indebtedness of Holdings or any Restricted Subsidiary consisting of (x) the
financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business.

(c) Notwithstanding the foregoing, neither the Company nor any Guarantor may
Incur any Indebtedness pursuant to Section 4.03(b) if the proceeds thereof are
used, directly or indirectly, to repay, prepay, redeem, defease, retire, refund
or refinance any Subordinated Indebtedness unless such Indebtedness shall be
subordinated to the Securities or such Guarantor’s Guarantee, as applicable, to
at least the same extent as such Subordinated Indebtedness. For purposes of
determining compliance with this Section 4.03, in the event that an item of
Indebtedness meets the criteria of more than one of the categories of permitted
Indebtedness described in clauses (i) through (xx) above or is entitled to be
Incurred pursuant to Section 4.03(a), Holdings shall, in its sole discretion,
classify or reclassify such item of Indebtedness in any manner that complies
with this Section 4.03 and such item of Indebtedness shall be treated as having
been Incurred pursuant to only one of such clauses or pursuant to
Section 4.03(a); provided that all Indebtedness under the Senior Credit
Facilities outstanding on May 6, 2009 shall be deemed to have been Incurred
pursuant to clause (i) and Holdings shall not be permitted to reclassify all or
any portion of such Indebtedness. Accrual of interest, the accretion of accreted
value, the payment of interest in the form of additional Indebtedness with the
same terms, the payment of dividends on Preferred Stock in the form of
additional shares of Preferred Stock of the same class and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies shall not be deemed to be an Incurrence of
Indebtedness for purposes of this Section 4.03. Guarantees of, or obligations in
respect of letters of credit relating to, Indebtedness which are otherwise
included in the determination of a particular amount of Indebtedness shall not
be included in the determination of such amount of Indebtedness; provided that
the Incurrence of the Indebtedness represented by such guarantee or letter of
credit, as the case may be, was in compliance with this Section 4.03.

SECTION 4.04. Limitation on Restricted Payments. (a) Holdings shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any distribution on account of Holdings’
or any of its Restricted Subsidiaries’ Equity Interests, including any payment
made in connection with any merger or consolidation involving Holdings (other
than (A) dividends or distributions by Holdings payable solely in Equity
Interests (other than Disqualified Stock) of Holdings; or (B) dividends or
distributions by a Restricted Subsidiary so long as, in the case of any dividend
or distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly Owned Restricted
Subsidiary, Holdings or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities);

 

-44-



--------------------------------------------------------------------------------

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
Holdings, the Company or any direct or indirect parent company of Holdings or
the Company;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness (other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of
(A) Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement, (B) the Senior Subordinated Notes with the proceeds
from debt financing and (C) Indebtedness permitted under clauses (vii) and
(ix) of Section 4.03(b)); or

(iv) make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
Holdings could Incur $1.00 of additional Indebtedness under Section 4.03(a); and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Holdings and its Restricted Subsidiaries after the
Issue Date (including Restricted Payments permitted by clauses (i), (viii),
(xiii)(B) and (xvii) of Section 4.04(b), but excluding all other Restricted
Payments permitted by Section 4.04(b)), is less than the sum of, without
duplication,

(A) 50% of the Consolidated Net Income of Holdings for the period (taken as one
accounting period) from October 1, 2010 to the end of Holdings’ most recently
ended fiscal quarter for which internal financial statements are available at
the time of such Restricted Payment (or, in the case such Consolidated Net
Income for such period is a deficit, minus 100% of such deficit), plus

(B) 100% of the aggregate net proceeds, including cash and the Fair Market Value
(as determined in accordance with the next succeeding sentence) of property
other than cash, received by Holdings or the Company after the Issue Date from
the issue or sale of Equity Interests of Holdings or any direct or indirect
parent company of Holdings or the Company (excluding Refunding Capital Stock,
Designated Preferred Stock, Excluded Contributions and Disqualified Stock),
including Equity Interests issued upon conversion of Indebtedness or upon
exercise of warrants or options (other than an issuance or sale to a Subsidiary
of Holdings or an employee stock ownership plan or trust established by Holdings
or any of its Subsidiaries), plus

(C) 100% of the aggregate amount of contributions to the capital of Holdings
received in cash and the Fair Market Value (as determined in accordance with the
next succeeding sentence) of property other than cash after the Issue Date
(other than Excluded Contributions, Refunding Capital Stock, Designated
Preferred Stock, Disqualified Stock and the Cash Contribution Amount), plus

 

-45-



--------------------------------------------------------------------------------

(D) 100% of the aggregate amount received by Holdings or any Restricted
Subsidiary in cash and the Fair Market Value (as determined in accordance with
the next succeeding sentence) of property other than cash received by Holdings
or any Restricted Subsidiary from:

(I) the sale or other disposition (other than to Holdings or a Restricted
Subsidiary of Holdings) of Restricted Investments made by Holdings and its
Restricted Subsidiaries and from repurchases and redemptions of such Restricted
Investments from Holdings and its Restricted Subsidiaries by any Person (other
than Holdings or any of its Subsidiaries) and from repayments of loans or
advances which constituted Restricted Investments (other than in each case to
the extent that the Restricted Investment was made pursuant to clause (vii) or
(x) of Section 4.04(b)),

(II) the sale (other than to Holdings or a Restricted Subsidiary of Holdings) of
the Capital Stock of an Unrestricted Subsidiary, or

(III) a distribution or dividend from an Unrestricted Subsidiary, plus

(E) in the event any Unrestricted Subsidiary of Holdings has been redesignated
as a Restricted Subsidiary or has been merged, consolidated or amalgamated with
or into, or transfers or conveys its assets to, or is liquidated into, Holdings
or a Restricted Subsidiary of Holdings, in each case after the Issue Date, the
Fair Market Value (as determined in accordance with the next succeeding
sentence) of the Investment of Holdings in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), after deducting any Indebtedness
associated with the Unrestricted Subsidiary so designated or combined or any
Indebtedness associated with the assets so transferred or conveyed (other than
in each case to the extent that the designation of such Subsidiary as an
Unrestricted Subsidiary was made pursuant to clause (vii) or (x) of
Section 4.04(b) or constituted a Permitted Investment), plus

(F) $100 million.

The Fair Market Value of property other than cash covered by clauses (3)(B),
(C), (D) and (E) of this Section 4.04(a) shall be determined in good faith by
the Company and in the event of property with a Fair Market Value in excess of
$50 million, shall be set forth in a resolution approved by at least a majority
of the Board of Directors of the Company.

(b) The provisions of Section 4.04(a) shall not prohibit:

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Indenture;

(ii) (A) the repurchase, retirement or other acquisition of any Equity Interests
(“Retired Capital Stock”) of the Company, Holdings or any direct or indirect
parent company of Holdings or the Company or Subordinated Indebtedness of the
Company or Holdings in exchange for,

 

-46-



--------------------------------------------------------------------------------

or out of the proceeds of the substantially concurrent sale of, Equity Interests
of Holdings or any direct or indirect parent company of Holdings or the Company
or contributions to the equity capital of Holdings (other than any Disqualified
Stock or any Equity Interests sold to a Subsidiary of Holdings or to an employee
stock ownership plan or any trust established by Holdings or any of its
Subsidiaries) (collectively, including any such contributions, “Refunding
Capital Stock”); and (B) the declaration and payment of accrued dividends on the
Retired Capital Stock out of the proceeds of the substantially concurrent sale
(other than to a Subsidiary of Holdings or to an employee stock ownership plan
or any trust established by Holdings or any of its Subsidiaries) of Refunding
Capital Stock;

(iii) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Company or Holdings made by exchange for, or
out of the proceeds of the substantially concurrent sale of, new Indebtedness of
the Company or Holdings which is Incurred in accordance with Section 4.03 so
long as

(A) the principal amount of such new Indebtedness does not exceed the principal
amount of the Subordinated Indebtedness being so redeemed, repurchased, acquired
or retired for value (plus the amount of any premium required to be paid under
the terms of the instrument governing the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired plus any fees incurred in connection
therewith),

(B) such Indebtedness is subordinated to the Securities at least to the same
extent as such Subordinated Indebtedness so purchased, exchanged, redeemed,
repurchased, acquired or retired for value,

(C) such Indebtedness has a final scheduled maturity date equal to or later than
the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired, and

(D) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired;

(iv) the repurchase, retirement or other acquisition (or dividends to any direct
or indirect parent company of Holdings or the Company to finance any such
repurchase, retirement or other acquisition) for value of Equity Interests of
the Company, Holdings or any direct or indirect parent company of Holdings or
the Company held by any future, present or former employee, director or
consultant of the Company, Holdings, or any direct or indirect parent company of
Holdings or the Company or any other Subsidiary of Holdings pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other agreement or arrangement; provided, however, that the
aggregate amounts paid under this clause (iv) do not exceed $15 million in any
calendar year (with unused amounts in any calendar year being permitted to be
carried over for the two succeeding calendar years); provided, further, however,
that such amount in any calendar year may be increased by an amount not to
exceed:

(A) the cash proceeds received by Holdings or any of its Restricted Subsidiaries
from the sale of Equity Interests (other than Disqualified Stock) of the
Company, Holdings or any direct or indirect parent company of Holdings or the
Company (to the extent contributed to Holdings) to members of management,
directors or consultants of Holdings and its Restricted Subsidiaries or any
direct or indirect parent company of Holdings or the Company that occurs after
the Issue Date (provided that the amount of

 

-47-



--------------------------------------------------------------------------------

such cash proceeds utilized for any such repurchase, retirement, other
acquisition or dividend shall not increase the amount available for Restricted
Payments under Section 4.04(a)(3)); plus

(B) the cash proceeds of key man life insurance policies received by Holdings or
any direct or indirect parent company of Holdings or the Company (to the extent
contributed to Holdings) and its Restricted Subsidiaries after the Issue Date;

(provided that Holdings may elect to apply all or any portion of the aggregate
increase contemplated by clauses (A) and (B) above in any calendar year);

(v) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of Holdings or any of its Restricted
Subsidiaries issued or incurred in accordance with Section 4.03;

(vi) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
issued after the Issue Date and the declaration and payment of dividends to any
direct or indirect parent company of Holdings or the Company, the proceeds of
which will be used to fund the payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) of any
direct or indirect parent company of Holdings or the Company issued after the
Issue Date; provided, however, that (A) for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date of issuance of such Designated Preferred Stock,
after giving effect to such issuance (and the payment of dividends or
distributions) on a pro forma basis, Holdings would have had a Fixed Charge
Coverage Ratio of at least 2.25 to 1.00 and (B) the aggregate amount of
dividends declared and paid pursuant to this clause (vi) does not exceed the net
cash proceeds actually received by Holdings or the Company from any such sale of
Designated Preferred Stock (other than Disqualified Stock) issued after the
Issue Date;

(vii) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(vii) that are at that time outstanding, not to exceed $50 million at the time
of such Investment (with the Fair Market Value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

(viii) the payment of dividends on Holdings’ common stock (or the payment of
dividends to any direct or indirect parent of Holdings or the Company, as the
case may be, to fund the payment by any direct or indirect parent of Holdings or
the Company, as the case may be, of dividends on such entity’s common stock) of
up to 6.0% per annum of the net proceeds received by Holdings or the Company
from any public offering of common stock or contributed to Holdings or the
Company by any direct or indirect parent of Holdings or the Company from any
public offering of common stock;

(ix) Investments that are made with Excluded Contributions;

(x) other Restricted Payments in an aggregate amount not to exceed 3% of Total
Assets at the time of such Restricted Payment;

 

-48-



--------------------------------------------------------------------------------

(xi) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Holdings or a Restricted Subsidiary of Holdings by,
Unrestricted Subsidiaries;

(xii) (A) with respect to each tax year or portion thereof that Holdings
qualifies as a Flow Through Entity, the distribution by Holdings to the holders
of Capital Stock of Holdings of an amount equal to the product of (i) the amount
of aggregate net taxable income of Holdings allocated to the holders of Capital
Stock of Holdings for such period and (ii) the Presumed Tax Rate for such
period; and (B) with respect to any tax year or portion thereof that Holdings
does not qualify as a Flow Through Entity, the payment of dividends or other
distributions to any direct or indirect parent company of Holdings in amounts
required for such parent company to pay federal, state or local income taxes (as
the case may be) imposed directly on such parent company to the extent such
income taxes are attributable to the income of Holdings and its Restricted
Subsidiaries (including, without limitation, by virtue of such parent company
being the common parent of a consolidated or combined tax group of which
Holdings and/or its Restricted Subsidiaries are members); provided, however,
that in each case the amount of such payments in respect of any tax year does
not exceed the amount that Holdings and its Restricted Subsidiaries would have
been required to pay in respect of federal, state or local taxes (as the case
may be) in respect of such year if Holdings and its Restricted Subsidiaries paid
such taxes directly as a stand-alone taxpayer (or stand-alone group);

(xiii) the payment of dividends, other distributions or other amounts by
Holdings or the Company, if applicable:

(A) in amounts equal to the amounts required for any direct parent of Holdings
or the Company, if applicable, to pay fees and expenses (including franchise or
similar taxes) required to maintain its corporate existence, customary salary,
bonus and other benefits payable to officers and employees of any direct parent
of Holdings or the Company, if applicable, and general corporate overhead
expenses of any direct parent of Holdings or the Company, if applicable, in each
case to the extent such fees and expenses are attributable to the ownership or
operation of Holdings or the Company, if applicable, and their respective
Subsidiaries; and

(B) dividends paid to any direct parent of Holdings or the Company, if
applicable, in amounts equal to amounts required for any direct parent of
Holdings or the Company, if applicable, to pay interest and/or principal on
Indebtedness the proceeds of which have been contributed to Holdings or any of
its Restricted Subsidiaries and that has been guaranteed by, or is otherwise
considered Indebtedness of, Holdings Incurred in accordance with Section 4.03;

(xiv) cash dividends or other distributions on Holdings’ Capital Stock used to,
or the making of loans to any direct or indirect parent of Holdings to, fund the
payment of fees and expenses owed by Holdings, the Company or any direct or
indirect parent company of Holdings or the Company, as the case may be, or
Restricted Subsidiaries of Holdings to Affiliates, in each case to the extent
permitted by Section 4.07;

(xv) repurchases of Equity Interests deemed to occur upon exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options;

(xvi) purchases of receivables pursuant to a Receivables Repurchase Obligation
in connection with a Qualified Receivables Financing;

 

-49-



--------------------------------------------------------------------------------

(xvii) the repurchase, redemption or other acquisition or retirement for value
of any Subordinated Indebtedness, including, without limitation, the Senior
Subordinated Notes, pursuant to provisions similar to those described under
Sections 4.06 and 4.08; provided that all Securities tendered by Holders in
connection with a Change of Control Offer or Asset Sale Offer, as applicable,
have been repurchased, redeemed or acquired for value; and

(xviii) the payment of dividends, other distributions or other amounts by
Holdings or the Company to Nalco Finance or Nalco Finance Holdings Inc. to allow
Nalco Finance or Nalco Finance Holdings Inc. to make payments of interest and
principal on or redeem, repurchase, defease or otherwise acquire or retire, the
Discount Notes, plus the amount equal to any reasonable premiums, fees and
expenses incurred in connection with making such payments, redemptions,
repurchases, defeasance, acquisitions or retirement; provided, however, that
with respect to any such payments on or prior to December 31, 2011, Holdings or
the Company shall only be allowed to make any such payments with the net
proceeds of Indebtedness if (x) such Indebtedness is Subordinated Indebtedness
or (y) the Total Leverage Ratio of Holdings for the most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is Incurred
would have been less than 4.00 to 1.00 determined on a pro forma basis
(including giving effect to the Incurrence of such Indebtedness);

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (vi), (vii), (x), (xi), (xvii) and
(xviii) of this Section 4.04(b), no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence thereof.

(c) As of the Issue Date, all of Holdings’ Subsidiaries shall be Restricted
Subsidiaries. Holdings shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the definition of “Unrestricted
Subsidiary.” For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by Holdings and its
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated shall be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investments.” Such
designation shall only be permitted if a Restricted Payment in such amount would
be permitted at such time and if such Subsidiary otherwise meets the definition
of an Unrestricted Subsidiary. Notwithstanding the foregoing, Holdings may not
at any time designate the Company as an Unrestricted Subsidiary for any purpose
under this Indenture or the Securities.

SECTION 4.05. Dividend and Other Payment Restrictions Affecting Subsidiaries.
Holdings shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to:

(a) (i) pay dividends or make any other distributions to Holdings or any of its
Restricted Subsidiaries (1) on its Capital Stock; or (2) with respect to any
other interest or participation in, or by, its profits; or (ii) pay any
Indebtedness owed to Holdings or any of its Restricted Subsidiaries;

(b) make loans or advances to Holdings or any of its Restricted Subsidiaries; or

(c) sell, lease or transfer any of its properties or assets to Holdings or any
of its Restricted Subsidiaries;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(1) contractual encumbrances or restrictions in effect on the Issue Date,
including pursuant to the Senior Credit Facilities and the other Senior Credit
Documents;

 

-50-



--------------------------------------------------------------------------------

(2) this Indenture, the Securities, the Senior Subordinated Notes and the
indenture relating to the Senior Subordinated Notes;

(3) applicable law or any applicable rule, regulation or order;

(4) any agreement or other instrument relating to Indebtedness of a Person
acquired by Holdings or any Restricted Subsidiary which was in existence at the
time of such acquisition (but not created in contemplation thereof or to provide
all or any portion of the funds or credit support utilized to consummate such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired;

(5) any restriction with respect to a Restricted Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary pending the
closing of such sale or disposition;

(6) Secured Indebtedness otherwise permitted to be Incurred pursuant to Sections
4.03 and 4.12 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(7) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(8) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(9) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature discussed in clause (c) above on
the property so acquired;

(10) customary provisions contained in leases and other similar agreements
entered into in the ordinary course of business that impose restrictions of the
type described in clause (c) above on the property subject to such lease;

(11) any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, however, that such
restrictions apply only to such Receivables Subsidiary;

(12) other Indebtedness of any Restricted Subsidiary of Holdings (i) that is the
Company or a Guarantor that is Incurred subsequent to the Issue Date pursuant to
Section 4.03 or (ii) that is Incurred by a Foreign Subsidiary of Holdings
subsequent to the Issue Date pursuant to clauses (iv), (xii) or (xx) of
Section 4.03(b); or

(13) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(12) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Company, no more restrictive with respect to
such dividend and other

 

-51-



--------------------------------------------------------------------------------

payment restrictions than those contained in the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

SECTION 4.06. Asset Sales. (a) Holdings shall not, and shall not permit any of
its Restricted Subsidiaries to, cause or make an Asset Sale, unless (x) Holdings
or any of its Restricted Subsidiaries, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined in good faith by the Company) of the assets sold or
otherwise disposed of and (y) except in the case of a Permitted Asset Swap, at
least 75% of the consideration therefor received by Holdings or such Restricted
Subsidiary, as the case may be, is in the form of Cash Equivalents; provided
that the amount of:

(i) any liabilities (as shown on Holdings’ or such Restricted Subsidiary’s most
recent balance sheet or in the notes thereto) of Holdings or any Restricted
Subsidiary of Holdings (other than liabilities that are by their terms
subordinated to the Securities) that are assumed by the transferee of any such
assets,

(ii) any notes or other obligations or other securities or assets received by
Holdings or such Restricted Subsidiary of Holdings from such transferee that are
converted by Holdings or such Restricted Subsidiary of Holdings into cash within
180 days of the receipt thereof (to the extent of the cash received), and

(iii) any Designated Non-cash Consideration received by Holdings or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed 5%
of Total Assets at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value)

shall be deemed to be Cash Equivalents for the purposes of this Section 4.06(a).

(b) Within 365 days after Holdings’ or any Restricted Subsidiary of Holdings’
receipt of the Net Proceeds of any Asset Sale, Holdings or such Restricted
Subsidiary may apply the Net Proceeds from such Asset Sale, at its option:

(i) to permanently reduce Obligations, other than Indebtedness owed to Holdings
or an Affiliate of Holdings, under (A) the Senior Credit Facilities and other
Obligations secured by a Lien which is permitted by this Indenture (and, in the
case of revolving Obligations, to correspondingly reduce commitments with
respect thereto) or (B) other Pari Passu Indebtedness (provided that if the
Company or any Guarantor shall so reduce Obligations under other Pari Passu
Indebtedness, the Company shall equally and ratably reduce Obligations under the
Securities by making an offer (in accordance with the procedures set forth below
for an Asset Sale Offer) to all Holders to purchase at a purchase price equal to
100% of the principal amount thereof, plus accrued and unpaid interest the pro
rata principal amount of Securities) or (C) Indebtedness of a Restricted
Subsidiary that is not a Guarantor,

(ii) to an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of
Holdings), or capital expenditures, in each case used or useful in a Similar
Business, and/or

 

-52-



--------------------------------------------------------------------------------

(iii) to make an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of
Holdings), properties or assets that replace the properties and assets that are
the subject of such Asset Sale.

Pending the final application of any such Net Proceeds, Holdings or such
Restricted Subsidiary of Holdings may temporarily reduce Indebtedness under a
revolving credit facility, if any, or otherwise invest such Net Proceeds in Cash
Equivalents or Investment Grade Securities. Any Net Proceeds from any Asset Sale
that are not applied as provided and within the time period set forth in the
first sentence of this Section 4.06(b) (it being understood that any portion of
such Net Proceeds used to make an offer to purchase Securities, as described in
clause (i) above, shall be deemed to have been invested whether or not such
offer is accepted) shall be deemed to constitute “Excess Proceeds.” When the
aggregate amount of Excess Proceeds exceeds $20 million, the Company shall make
an offer to all Holders of Securities (an “Asset Sale Offer”) to purchase the
maximum principal amount of Securities that is an integral multiple of $2,000 or
€1,000, as applicable, that may be purchased out of the Excess Proceeds at an
offer price in cash in an amount equal to 100% of the principal amount thereof,
plus accrued and unpaid interest to the date fixed for the closing of such
offer, in accordance with the procedures set forth in this Section 4.06. The
Company shall commence an Asset Sale Offer with respect to Excess Proceeds
within ten Business Days after the date that Excess Proceeds exceeds $20 million
by delivering by electronic transmission or mailing the notice required pursuant
to the terms of Section 4.06(f), with a copy to the Trustee. To the extent that
the aggregate amount of Securities tendered pursuant to an Asset Sale Offer is
less than the Excess Proceeds, the Company may use any remaining Excess Proceeds
for general corporate purposes. If the aggregate principal amount of Securities
surrendered by Holders thereof exceeds the amount of Excess Proceeds, the
Trustee shall select the Securities to be purchased in the manner described in
Section 4.06(e). Upon completion of any such Asset Sale Offer, the amount of
Excess Proceeds shall be reset at zero.

(c) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations to the extent such
laws or regulations are applicable in connection with the repurchase of the
Securities pursuant to an Asset Sale Offer. To the extent that the provisions of
any securities laws or regulations conflict with the provisions of this
Indenture, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Indenture by virtue thereof.

(d) Not later than the date upon which written notice of an Asset Sale Offer is
delivered to the Trustee as provided above, the Company shall deliver to the
Trustee an Officers’ Certificate as to (i) the amount of the Excess Proceeds,
(ii) the allocation of the Net Proceeds from the Asset Sales pursuant to which
such Asset Sale Offer is being made and (iii) the compliance of such allocation
with the provisions of Section 4.06(b). On such date, the Company shall also
irrevocably deposit with the Trustee or with a paying agent (or, if the Company
or a Wholly Owned Restricted Subsidiary is acting as a Paying Agent, segregate
and hold in trust) an amount equal to the Excess Proceeds to be invested in Cash
Equivalents, as directed in writing by the Company, and to be held for payment
in accordance with the provisions of this Section 4.06. Upon the expiration of
the period for which the Asset Sale Offer remains open (the “Offer Period”), the
Company shall deliver to the Trustee for cancellation the Securities or portions
thereof that have been properly tendered to and are to be accepted by the
Company. The Trustee (or a Paying Agent, if not the Trustee) shall, on the date
of purchase, mail or deliver payment to each tendering Holder in the amount of
the purchase price. In the event that the Excess Proceeds delivered by the
Company to the Trustee is greater than the purchase price of the Securities
tendered, the Trustee shall deliver the excess to the Company immediately after
the expiration of the Offer Period for application in accordance with
Section 4.06.

 

-53-



--------------------------------------------------------------------------------

(e) Holders electing to have a Security purchased shall be required to surrender
the Security, with an appropriate form duly completed, to the Company at the
address specified in the notice at least three Business Days prior to the
purchase date. Holders shall be entitled to withdraw their election if the
Trustee or the Company receives not later than one Business Day prior to the
purchase date, a telegram, telex, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Security which was delivered
by the Holder for purchase and a statement that such Holder is withdrawing his
election to have such Security purchased. If at the end of the Offer Period more
Securities are tendered pursuant to an Asset Sale Offer than the Company is
required to purchase, selection of such Securities for purchase shall be made by
the Trustee in compliance with the requirements of the principal national
securities exchange, if any, on which such Securities are listed, or if such
Securities are not so listed, on a pro rata basis, by lot or by such other
method as the Trustee shall deem fair and appropriate (and in such manner as
complies with applicable legal requirements or otherwise in compliance with the
rules of DTC, Euroclear and Clearstream, as applicable); provided that no Dollar
Securities of $2,000 or less or Euro Securities of €1,000 or less shall be
purchased in part.

(f) Notices of an Asset Sale Offer shall be delivered by electronic transmission
or mailed by first class mail, postage prepaid, at least 30 but not more than 60
days before the purchase date to each Holder of Securities at such Holder’s
registered address. If any Security is to be purchased in part only, any notice
of purchase that relates to such Security shall state the portion of the
principal amount thereof that is to be purchased. So long as the Securities are
listed on the Luxembourg Stock Exchange, such notices shall also be published in
a Luxembourg newspaper of general circulation.

(g) A new Security in principal amount equal to the unpurchased portion of any
Security purchased in part shall be issued in the name of the Holder thereof
upon cancellation of the original Security. On and after the purchase date,
unless the Company defaults in payment of the purchase price, interest shall
cease to accrue on Securities or portions thereof purchased.

SECTION 4.07. Transactions with Affiliates. (a) Holdings shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, make
any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction or series of transactions, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate of Holdings (each of the foregoing, an “Affiliate Transaction”)
involving aggregate consideration in excess of $5.0 million, unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to Holdings or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by Holdings or such
Restricted Subsidiary with an unrelated Person; and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $20 million, the
Company delivers to the Trustee a resolution adopted in good faith by the
majority of the Board of Directors of the Company or Holdings, approving such
Affiliate Transaction and set forth in an Officers’ Certificate certifying that
such Affiliate Transaction complies with clause (i) above.

(b) The provisions of Section 4.07(a) shall not apply to the following:

(i) (A) transactions between or among Holdings and/or any of its Restricted
Subsidiaries and (B) any merger of Holdings and any direct parent company of
Holdings; provided that such parent company shall have no material liabilities
and no material assets other than cash, Cash Equivalents and the Capital Stock
of Holdings and such merger is otherwise in compliance with the terms of this
Indenture and effected for a bona fide business purpose;

 

-54-



--------------------------------------------------------------------------------

(ii) Restricted Payments permitted by Section 4.04;

(iii) the payment of reasonable and customary fees paid to, and indemnity
provided on behalf of, officers, directors, employees or consultants of Holdings
or any Restricted Subsidiary or any direct or indirect parent company of
Holdings or the Company;

(iv) transactions in which Holdings or any of its Restricted Subsidiaries, as
the case may be, delivers to the Trustee a letter from an Independent Financial
Advisor stating that such transaction is fair to Holdings or such Restricted
Subsidiary from a financial point of view or meets the requirements of clause
(i) of Section 4.07(a);

(v) payments or loans to employees or consultants in the ordinary course of
business which are approved by a majority of the Board of Directors of the
Company or Holdings in good faith;

(vi) any agreement as in effect as of the Issue Date or any amendment thereto
(so long as any such agreement together with all amendments thereto, taken as a
whole, is not more disadvantageous to the Holders of the Securities in any
material respect than the original agreement as in effect on the Issue Date) or
any transaction contemplated thereby;

(vii) the existence of, or the performance by Holdings or any of its Restricted
Subsidiaries of its obligations under the terms of any stockholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the Issue Date and any amendment thereto
or similar agreements which it may enter into thereafter; provided, however,
that the existence of, or the performance by Holdings or any of its Restricted
Subsidiaries of its obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Issue Date shall
only be permitted by this clause (ix) to the extent that the terms of any such
existing agreement together with all amendments thereto, taken as a whole, or
new agreement are not otherwise more disadvantageous to the Holders of the
Securities in any material respect than the original agreement as in effect on
the Issue Date;

(viii) (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Indenture, which are fair to
Holdings and its Restricted Subsidiaries in the reasonable determination of the
Board of Directors or the senior management of the Company, and are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party or (B) transactions with joint ventures or Unrestricted
Subsidiaries for the purchase or sale of chemicals, equipment and services
entered into in the ordinary course of business and in a manner consistent with
past practice;

(ix) any transaction effected as part of a Qualified Receivables Financing; and

(x) the issuance of Equity Interests (other than Disqualified Stock) of the
Company or Holdings to any Permitted Holder or to any director, officer,
employee or consultant of the Company or Holdings or any direct or indirect
parent company of the Company or Holdings.

SECTION 4.08. Change of Control.

(a) Upon a Change of Control, each Holder shall have the right to require the
Company to repurchase all or any part of such Holder’s Securities at a purchase
price in cash equal to 101% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the date of repurchase (subject to

 

-55-



--------------------------------------------------------------------------------

the right of the Holders of record on the relevant record date to receive
interest due on the relevant interest payment date), in accordance with the
terms contemplated in this Section 4.08; provided, however, that notwithstanding
the occurrence of a Change of Control, the Company shall not be obligated to
purchase any Securities pursuant to this Section 4.08 in the event that it has
exercised its right to redeem such Securities in accordance with Article 3 of
this Indenture. In the event that at the time of such Change of Control the
terms of the Credit Facilities restrict or prohibit the repurchase of Securities
pursuant to this Section 4.08, then prior to the mailing of the notice to the
Holders provided for in Section 4.08(b) but in any event within 30 days
following any Change of Control, the Company shall (i) repay in full all Credit
Facilities, or (ii) obtain the requisite consent, if required, under the Credit
Facilities to permit the repurchase of the Securities as provided for in
Section 4.08(b).

(b) Within 30 days following any Change of Control, except to the extent that
the Company has exercised its right to redeem the Securities in accordance with
Article 3 of this Indenture, the Company shall cause to be delivered by
electronic transmission or mail a notice (a “Change of Control Offer”) to each
Holder with a copy to the Trustee and, so long as the Securities are listed on
the Luxembourg Stock Exchange, publish such notice in a Luxembourg newspaper of
general circulation, stating:

(i) that a Change of Control has occurred and that such Holder has the right to
require the Company to purchase all or a portion of such Holder’s Securities at
a purchase price in cash equal to 101% of the principal amount thereof, plus
accrued and unpaid interest to the date of purchase (subject to the right of the
Holders of record on the relevant record date to receive interest on the
relevant interest payment date);

(ii) the circumstances and relevant facts and financial information regarding
such Change of Control;

(iii) the repurchase date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is mailed); and

(iv) the instructions determined by the Company, consistent with this Section,
that a Holder must follow in order to have its Securities purchased.

(c) Holders electing to have a Security purchased shall be required to surrender
the Security, with an appropriate form duly completed, to the Company at the
address specified in the notice at least three Business Days prior to the
purchase date. The Holders shall be entitled to withdraw their election if the
Trustee or the Company receives not later than one Business Day prior to the
purchase date a telegram, telex, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Security which was delivered
for purchase by the Holder and a statement that such Holder is withdrawing his
election to have such Security purchased. Holders whose Securities are purchased
only in part shall be issued new Securities equal in principal amount to the
unpurchased portion of the Securities surrendered.

(d) On the purchase date, all Securities purchased by the Company under this
Section shall be delivered to the Trustee for cancellation, and the Company
shall pay the purchase price plus accrued and unpaid interest to the Holders
entitled thereto.

(e) Notwithstanding the foregoing provisions of this Section, the Company shall
not be required to make a Change of Control Offer upon a Change of Control if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in Section 4.08(b)
applicable to a Change of Control Offer made by the Company and purchases all
Securities validly tendered and not withdrawn under such Change of Control
Offer.

 

-56-



--------------------------------------------------------------------------------

(f) At the time the Company delivers Securities to the Trustee which are to be
accepted for purchase, the Company shall also deliver an Officers’ Certificate
stating that such Securities are to be accepted by the Company pursuant to and
in accordance with the terms of this Section 4.08. A Security shall be deemed to
have been accepted for purchase at the time the Trustee, directly or through an
agent, mails or delivers payment therefor to the surrendering Holder.

(g) Prior to any Change of Control Offer, the Company shall deliver to the
Trustee an Officers’ Certificate stating that all conditions precedent contained
herein to the right of the Company to make such offer have been complied with.

(h) The Company shall comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act and any other securities laws or regulations
in connection with the repurchase of Securities pursuant to this Section. To the
extent that the provisions of any securities laws or regulations conflict with
provisions of this Section, the Company shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations under this Section by virtue thereof.

SECTION 4.09. Compliance Certificate. The Company shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Company an Officers’
Certificate stating that in the course of the performance by the signers of
their duties as Officers of the Company they would normally have knowledge of
any Default and whether or not the signers know of any Default that occurred
during such period. If they do, the certificate shall describe the Default, its
status and what action the Company is taking or proposes to take with respect
thereto. The Company also shall comply with Section 314(a)(4) of the TIA.

SECTION 4.10. Further Instruments and Acts. Upon request of the Trustee, the
Company shall execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purpose of this Indenture.

SECTION 4.11. Future Guarantors. Holdings shall cause each Restricted Subsidiary
that is a Domestic Subsidiary (unless such Subsidiary is a Receivables
Subsidiary) that:

(a) guarantees any Indebtedness of Holdings or any of its Restricted
Subsidiaries; or

(b) Incurs any Indebtedness or issues any shares of Disqualified Stock permitted
to be Incurred or issued pursuant to clause (i) or (xii) of Section 4.03(b) or
not permitted to be Incurred by such Section

to execute and deliver to the Trustee a supplemental indenture substantially in
the form of Exhibit F pursuant to which such Subsidiary shall guarantee payment
of the Securities.

SECTION 4.12. Liens. (a) Holdings shall not, and shall not permit the Company
to, directly or indirectly, create, Incur or suffer to exist any Lien on any
asset or property of Holdings or the Company, or any income or profits
therefrom, or assign or convey any right to receive income therefrom, that
secures any obligations of Holdings or the Company unless the Securities are
equally and ratably secured with (or on a senior basis to, in the case of
obligations subordinated in right of payment to the Securities) the obligations
so secured or until such time as such obligations are no longer secured by a
Lien. The preceding sentence shall not require Holdings or the Company to secure
the Securities if the Lien consists of a Permitted Lien.

 

-57-



--------------------------------------------------------------------------------

(b) No Guarantor shall directly or indirectly create, Incur or suffer to exist
any Lien on any asset or property of such Guarantor or any income or profits
therefrom, or assign or convey any right to receive income therefrom, that
secures any obligation of such Guarantor unless the Guarantee of such Guarantor
is equally and ratably secured with (or on a senior basis to, in the case of
obligations subordinated in right of payment to such Guarantor’s Guarantee) the
obligations so secured or until such time as such obligations are no longer
secured by a Lien. The preceding sentence shall not require any Guarantor to
secure its Guarantee if the Lien consists of a Permitted Lien.

SECTION 4.13. Maintenance of Office or Agency. (a) The Company shall maintain in
Chicago, Illinois, in London, England and, so long as the Euro Securities are
listed on the Luxembourg Stock Exchange and the rules of such stock exchange so
require, in Luxembourg, an office or agency (which may be an office of the
Trustee or an affiliate of the Trustee or Registrar) where Securities may be
surrendered for registration of transfer or for exchange and where notices and
demands to or upon the Company in respect of the Securities and this Indenture
may be served. The Company shall give prompt written notice to the Trustee of
the location, and any change in the location, of such office or agency. If at
any time the Company shall fail to maintain any such required office or agency
or shall fail to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
corporate trust office of the Trustee as set forth in Section 12.02.

(b) The Company may also from time to time designate one or more other offices
or agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in Chicago, Illinois,
in London, England and, so long as the Euro Securities are listed on the
Luxembourg Stock Exchange and the rules of such stock exchange so require, in
Luxembourg for such purposes. The Company shall give prompt written notice to
the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.

(c) The Company hereby designates the corporate trust office of the Trustee or
its Agent, in Chicago, Illinois, and in London, England and the office of the
Luxembourg Paying Agent in Luxembourg, in each case as such office or agency of
the Company in accordance with Section 2.04.

SECTION 4.14. Discharge and Suspension of Covenants.

(a) If on any date following the Issue Date (i) the Securities have Investment
Grade Ratings from both Rating Agencies, and (ii) no Default has occurred and is
continuing under this Indenture (the occurrence of the events described in the
foregoing clauses (i) and (ii) being collectively referred to as a “Covenant
Suspension Event”), Section 4.03 hereof, Section 4.04 hereof, Section 4.05
hereof, Section 4.06 hereof, Section 4.07 hereof, and clause (iv) of
Section 5.01 hereof (collectively, the “Suspended Covenants”) shall no longer be
applicable to such Securities.

(b) In the event that Holdings and the Restricted Subsidiaries are not subject
to the Suspended Covenants under this Indenture for any period of time pursuant
to Section 4.14(a) (any such period, a “Suspension Period”), and on any
subsequent date (the “Reversion Date”) one or both of the Rating Agencies
(1) withdraw their Investment Grade Rating or downgrade the rating assigned to
the Securities below an Investment Grade Rating and/or (2) Holdings or any of
its Affiliates enters into an agreement to effect a transaction and one or more
of the Rating Agencies indicate that if consummated, such transaction (alone or
together with any related recapitalization or refinancing transactions) would
cause such Rating Agency to withdraw its Investment Grade Rating or downgrade
the ratings assigned to the Securities below an Investment Grade Rating, then
Holdings and the Restricted Subsidiaries shall thereafter again be subject to
the Suspended Covenants under this Indenture with respect to future events,
including, without limitation, a proposed transaction described in clause
(2) above.

 

-58-



--------------------------------------------------------------------------------

(c) Upon the occurrence of a Covenant Suspension Event, the amount of Excess
Proceeds from Net Proceeds shall be reset at zero.

(d) In the event of any reinstatement of the Suspended Covenants pursuant to
Section 4.14(b), no action taken or omitted to be taken by Holdings or any of
its Restricted Subsidiaries prior to such reinstatement will give rise to a
Default or Event of Default under this Indenture with respect to any Securities;
provided that (1) with respect to Restricted Payments made after any such
reinstatement, the amount of Restricted Payments made shall be calculated as
though Section 4.04 hereof had been in effect prior to, but not during the
Suspension Period, provided that any Subsidiaries designated as Unrestricted
Subsidiaries during the Suspension Period shall automatically become Restricted
Subsidiaries on the Reversion Date (subject to Holdings’ right to subsequently
designate them as Unrestricted Subsidiaries in compliance with Section 4.04
hereof and the definition of “Unrestricted Subsidiary” hereunder) and (2) all
Indebtedness incurred, or Disqualified Stock or Preferred Stock issued, during
the Suspension Period shall be classified to have been incurred or issued
pursuant to clause (iii) of Section 4.03(b) hereof.

(e) The Company shall deliver promptly to the Trustee an Officer’s Certificate
notifying it of any Covenant Suspension Event or facts or events that would
require the reinstatement of Suspended Covenants under this Section 4.14.

ARTICLE 5

SUCCESSOR COMPANY

SECTION 5.01. When Company May Merge or Transfer Assets. (a) The Company shall
not consolidate or merge with or into or wind up into (whether or not the
Company is the surviving corporation), or sell, assign, transfer, lease, convey
or otherwise dispose of all or substantially all of its properties or assets in
one or more related transactions to, any Person unless:

(i) the Company is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Company) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, partnership or limited liability company
organized or existing under the laws of the United States, any state thereof,
the District of Columbia, or any territory thereof (the Company or such Person,
as the case may be, being herein called the “Successor Company”);

(ii) the Successor Company (if other than the Company) expressly assumes all the
obligations of the Company under this Indenture and the Securities pursuant to
supplemental indentures or other documents or instruments in form reasonably
satisfactory to the Trustee;

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default or Event of Default shall have occurred and be
continuing;

(iv) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period,
either

 

-59-



--------------------------------------------------------------------------------

(A) the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.03(a); or

(B) the Fixed Charge Coverage Ratio for the Successor Company and its Restricted
Subsidiaries would be greater than such ratio for Holdings and its Restricted
Subsidiaries immediately prior to such transaction;

(v) each Guarantor, unless it is the other party to the transactions described
above, shall have by supplemental indenture confirmed that its Guarantee shall
apply to such Person’s obligations under this Indenture and the Securities; and

(vi) the Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indentures (if any) comply with this Indenture.

The Successor Company shall succeed to, and be substituted for, the Company
under this Indenture and the Securities. Notwithstanding the foregoing clauses
(iii) and (iv) of this Section 5.01, (a) any Restricted Subsidiary may
consolidate with, merge into or transfer all or part of its properties and
assets to the Company or to another Restricted Subsidiary, and (b) the Company
may merge with an Affiliate incorporated solely for the purpose of
reincorporating the Company in another state of the United States so long as the
amount of Indebtedness of the Company and its Restricted Subsidiaries is not
increased thereby.

(b) Subject to the provisions of Section 10.02(b) (which govern the release of a
Guarantee upon the sale or disposition of a Restricted Subsidiary of Holdings
that is a Guarantor), each Guarantor shall not, and the Company shall not permit
any Guarantor to, consolidate or merge with or into or wind up into (whether or
not such Guarantor is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets in one or more related transactions to, any Person unless:

(i) such Guarantor is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, partnership or limited liability company
organized or existing under the laws of the United States, any state thereof,
the District of Columbia, or any territory thereof (such Guarantor or such
Person, as the case may be, being herein called the “Successor Guarantor”);

(ii) the Successor Guarantor (if other than such Guarantor) expressly assumes
all the obligations of such Guarantor under this Indenture and such Guarantors’
Guarantee pursuant to a supplemental indenture or other documents or instruments
in form reasonably satisfactory to the Trustee;

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Guarantor or any of
its Subsidiaries as a result of such transaction as having been Incurred by the
Successor Guarantor or such Subsidiary at the time of such transaction) no
Default or Event of Default shall have occurred and be continuing; and

(iv) the Successor Guarantor (if other than such Guarantor) shall have delivered
or caused to be delivered to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that such consolidation, merger or transfer and such
supplemental indenture (if any) comply with this Indenture.

 

-60-



--------------------------------------------------------------------------------

The Successor Guarantor shall succeed to, and be substituted for, such Guarantor
under this Indenture and such Guarantor’s Guarantee. Notwithstanding the
foregoing, (1) a Guarantor may merge with an Affiliate incorporated or organized
solely for the purpose of reincorporating or reorganizing such Guarantor in
another state of the United States, so long as the amount of Indebtedness of the
Guarantor is not increased thereby, (2) Holdings may merge with the Company,
(3) a Guarantor may merge with another Guarantor or the Company and (4) a
Guarantor may covert into a corporation, partnership, limited partnership,
limited liability corporation or trust organized or existing under the laws of
the jurisdiction of organization of such Guarantor.

Notwithstanding the foregoing, any Guarantor (other than Holdings) may
consolidate or merge with or into or wind up into, or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets (collectively, a “Transfer”) to, any Restricted Subsidiary of the
Company that is not a Guarantor; provided that at the time of each such Transfer
the aggregate amount of all such Transfers since the Issue Date shall not exceed
5% of the consolidated assets of the Company and the Guarantors as shown on the
most recent available balance sheet of Holdings and the Restricted Subsidiaries
after giving effect to each such Transfer and including all Transfers occurring
from and after the Issue Date.

ARTICLE 6

DEFAULTS AND REMEDIES

SECTION 6.01. Events of Default. An “Event of Default” occurs if:

(a) the Company defaults in any payment of interest on any Security when the
same becomes due and payable, and such default continues for a period of 30
days,

(b) the Company defaults in the payment of principal or premium, if any, of any
Security when due at its Stated Maturity, upon optional redemption, upon
required repurchase, upon declaration or otherwise,

(c) the Company fails to comply with its obligations under Section 5.01,

(d) Holdings or any of its Restricted Subsidiaries fails to comply with any of
its obligations under the covenants set forth in Sections 4.02, 4.03, 4.04,
4.05, 4.06, 4.07, 4.08, 4.11 and 4.12 (in each case, other than a failure to
purchase Securities when required under Section 4.06 or 4.08) and such failure
continues for 30 days after the notice specified below,

(e) Holdings or any of its Restricted Subsidiaries fails to comply with any of
its agreements in the Securities or this Indenture (other than those referred to
in (a), (b), (c), or (d) above) and such failure continues for 60 days after the
notice specified below,

(f) Holdings, the Company or any Significant Subsidiary fails to pay any
Indebtedness (other than Indebtedness owing to Holdings or a Restricted
Subsidiary of Holdings) within any applicable grace period after final maturity
or the acceleration of any such Indebtedness by the holders thereof because of a
default, in each case, if the total amount of such Indebtedness unpaid or
accelerated exceeds $50 million or its foreign currency equivalent,

 

-61-



--------------------------------------------------------------------------------

(g) Holdings, the Company or any Significant Subsidiary of Holdings pursuant to
or within the meaning of any Bankruptcy Law:

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a Custodian of it or for any substantial
part of its property; or

(iv) makes a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency,

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against Holdings, the Company or any Significant Subsidiary of
Holdings in an involuntary case;

(ii) appoints a Custodian of Holdings, the Company or any Significant Subsidiary
of Holdings or for any substantial part of its property; or

(iii) orders the winding up or liquidation of Holdings, the Company or any
Significant Subsidiary of Holdings;

or any similar relief is granted under any foreign laws and the order or decree
remains unstayed and in effect for 60 days,

(i) (i) Holdings, the Company or any Significant Subsidiary fails to pay final
judgments aggregating in excess of $50 million or its foreign currency
equivalent (net of any amounts which are covered by enforceable insurance
policies issued by solvent carriers), which judgments are not discharged, waived
or stayed for a period of 60 days following the entry thereof, or

(j) (j) the Guarantee of Holdings or any Guarantee of a Significant Subsidiary
ceases to be in full force and effect (except as contemplated by the terms
thereof) or any Guarantor denies or disaffirms its obligations under this
Indenture or any Guarantee and such Default continues for 10 days after the
notice specified below.

The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

The term “Bankruptcy Law” means Title 11, United States Code, or any similar
Federal or state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.

A Default under clause (d) or (e) above shall not constitute an Event of Default
until the Trustee notifies the Company or the Holders of at least 25% in
principal amount of the outstanding Securities notify the Company and the
Trustee of the Default and the Company does not cure such Default

 

-62-



--------------------------------------------------------------------------------

within the time specified in clauses (d) or (e) above after receipt of such
notice. Such notice must specify the Default, demand that it be remedied and
state that such notice is a “Notice of Default”. The Company shall deliver to
the Trustee, within five (5) Business Days after the occurrence thereof, written
notice in the form of an Officers’ Certificate of any event which is, or with
the giving of notice or the lapse of time or both would become, an Event of
Default, its status and what action the Company is taking or proposes to take
with respect thereto.

SECTION 6.02. Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.01(g) or (h) with respect to Holdings or the
Company) occurs and is continuing, the Trustee by notice to the Company or the
Holders of at least 25% in principal amount of outstanding Securities by notice
to the Company and the Trustee, may declare the principal of, premium, if any,
and accrued but unpaid interest on all the Securities to be due and payable.
Upon such a declaration, such principal and interest shall be due and payable
immediately. If an Event of Default specified in Section 6.01(g) or (h) with
respect to Holdings or the Company occurs, the principal of, premium, if any,
and interest on all the Securities shall ipso facto become and be immediately
due and payable without any declaration or other act on the part of the Trustee
or any Holders. The Holders of a majority in principal amount of the Securities
by notice to the Trustee may rescind an acceleration and its consequences if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default have been cured or waived except nonpayment of principal or
interest that has become due solely because of acceleration. No such rescission
shall affect any subsequent Default or impair any right consequent thereto.

In the event of any Event of Default specified in Section 6.01(f), such Event of
Default and all consequences thereof (excluding, however, any resulting payment
default) shall be annulled, waived and rescinded, automatically and without any
action by the Trustee or the Holders of the Securities, if within 20 days after
such Event of Default arose the Company delivers an Officers’ Certificate to the
Trustee stating that (x) the Indebtedness or guarantee that is the basis for
such Event of Default has been discharged or (y) the holders thereof have
rescinded or waived the acceleration, notice or action (as the case may be)
giving rise to such Event of Default or (z) the default that is the basis for
such Event of Default has been cured, it being understood that in no event shall
an acceleration of the principal amount of the Securities as described above be
annulled, waived or rescinded upon the happening of any such events.

SECTION 6.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy at law or in equity to collect the
payment of principal of or interest on the Securities or to enforce the
performance of any provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative.

SECTION 6.04. Waiver of Past Defaults. Provided the Securities are not then due
and payable by reason of a declaration of acceleration, the Holders of a
majority in principal amount of the Securities by notice to the Trustee may
waive an existing Default and its consequences except (a) a Default in the
payment of the principal of or interest on a Security, (b) a Default arising
from the failure to redeem or purchase any Security when required pursuant to
the terms of this Indenture or (c) a Default in respect of a provision that
under Section 9.02 cannot be amended without the consent of each Holder
affected. When a Default is waived, it is deemed cured and the Company, the
Trustee and the Holders will be restored to their former positions and rights
under this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any consequent right.

 

-63-



--------------------------------------------------------------------------------

SECTION 6.05. Control by Majority. The Holders of a majority in principal amount
of the Securities may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or of exercising any trust or
power conferred on the Trustee. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture or, subject to Section 7.01,
that the Trustee determines is unduly prejudicial to the rights of any other
Holder or that would involve the Trustee in personal liability; provided,
however, that the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction. Prior to taking any action under
this Indenture, the Trustee shall be entitled to indemnification satisfactory to
it in its sole discretion against all losses and expenses caused by taking or
not taking such action.

SECTION 6.06. Limitation on Suits. (a) Except to enforce the right to receive
payment of principal, premium (if any) or interest when due, no Holder may
pursue any remedy with respect to this Indenture or the Securities unless:

(i) the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;

(ii) the Holders of at least 25% in principal amount of the Securities make a
written request to the Trustee to pursue the remedy;

(iii) such Holder or Holders offer to the Trustee security or indemnity
reasonably satisfactory to it against any loss, liability or expense;

(iv) the Trustee does not comply with the request within 60 days after receipt
of the request and the offer of security or indemnity; and

(v) the Holders of a majority in principal amount of the Securities do not give
the Trustee a direction inconsistent with the request during such 60-day period.

(b) A Holder may not use this Indenture to prejudice the rights of another
Holder or to obtain a preference or priority over another Holder.

SECTION 6.07. Rights of the Holders to Receive Payment. Notwithstanding any
other provision of this Indenture, the right of any Holder to receive payment of
principal of and interest on the Securities held by such Holder, on or after the
respective due dates expressed or provided for in the Securities, or to bring
suit for the enforcement of any such payment on or after such respective dates,
shall not be impaired or affected without the consent of such Holder.

SECTION 6.08. Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a) or (b) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
or any other obligor on the Securities for the whole amount then due and owing
(together with interest on overdue principal and (to the extent lawful) on any
unpaid interest at the rate provided for in the Securities) and the amounts
provided for in Section 7.07.

SECTION 6.09. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee (including any claim for reasonable
compensation, expenses disbursements and advances of the Trustee (including
counsel, accountants, experts or such other professionals as the Trustee deems
necessary,

 

-64-



--------------------------------------------------------------------------------

advisable or appropriate)) and the Holders allowed in any judicial proceedings
relative to the Company or any Guarantor, their creditors or their property,
shall be entitled to participate as a member, voting or otherwise, of any
official committee of creditors appointed in such matters and, unless prohibited
by law or applicable regulations, may vote on behalf of the Holders in any
election of a trustee in bankruptcy or other Person performing similar
functions, and any Custodian in any such judicial proceeding is hereby
authorized by each Holder to make payments to the Trustee and, in the event that
the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and its counsel, and any other amounts due the Trustee under Section 7.07.

SECTION 6.10. Priorities. If the Trustee collects any money or property pursuant
to this Article 6, it shall pay out the money or property in the following
order:

FIRST: to the Trustee for amounts due under Section 7.07;

SECOND: to Holders for amounts due and unpaid on the Securities for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Securities for principal
and interest, respectively; and

THIRD: to the Company or, to the extent the Trustee collects any amount for any
Subsidiary Guarantor, to such Subsidiary Guarantor.

The Trustee may fix a record date and payment date for any payment to the
Holders pursuant to this Section. At least 15 days before such record date, the
Trustee shall mail to each Holder and the Company a notice that states the
record date, the payment date and amount to be paid.

SECTION 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant. This Section does not apply to a suit by
the Trustee, a suit by a Holder pursuant to Section 6.07 or a suit by Holders of
more than 10% in principal amount of the Securities.

SECTION 6.12. Waiver of Stay or Extension Laws. Neither the Company nor any
Guarantor (to the extent it may lawfully do so) shall at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Company and each Guarantor (to the extent that it may lawfully do so) hereby
expressly waive all benefit or advantage of any such law, and shall not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
shall suffer and permit the execution of every such power as though no such law
had been enacted.

ARTICLE 7

TRUSTEE

SECTION 7.01. Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise the rights and powers vested in it by
this Indenture and use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

-65-



--------------------------------------------------------------------------------

(b) Except during the continuance of an Event of Default:

(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, in the case of certificates or
opinions required by any provision hereof to be provided to it, the Trustee
shall examine the certificates and opinions to determine whether or not they
conform to the requirements of this Indenture.

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(i) this paragraph does not limit the effect of paragraph (b) of this Section;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts;

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05; and

(iv) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers.

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b) and (c) of this Section.

(e) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company.

(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

(g) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.

SECTION 7.02. Rights of Trustee. (a) The Trustee may conclusively rely on any
document believed by it to be genuine and to have been signed or presented by
the proper person. The Trustee need not investigate any fact or matter stated in
the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.

 

-66-



--------------------------------------------------------------------------------

(c) The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it reasonably believes to be authorized or within its rights or
powers; provided, however, that the Trustee’s conduct does not constitute
willful misconduct or negligence.

(e) The Trustee may consult with counsel of its own selection and the advice or
opinion of counsel with respect to legal matters relating to this Indenture and
the Securities shall be full and complete authorization and protection from
liability in respect of any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.

(f) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond, debenture, note or
other paper or document unless requested in writing to do so by the Holders of
not less than a majority in principal amount of the Securities at the time
outstanding, but the Trustee, in its discretion, may make such further inquiry
or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such further inquiry or investigation, it shall
be entitled to examine the books, records and premises of the Company,
personally or by agent or attorney, at the expense of the Company and shall
incur no liability of any kind by reason of such inquiry or investigation.

(g) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee security or indemnity satisfactory to the Trustee against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction.

(h) The rights, privileges, protections, immunities and benefits given to the
Trustee, including its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder.

(i) In the event the Company is required to pay Additional Interest, the Company
will provide written notice to the Trustee of the Company’s obligation to pay
Additional Interest no later than 15 days prior to the next interest payment
date, which notice shall set forth the amount of the Additional Interest to be
paid by the Company. The Trustee shall not at any time be under any duty or
responsibility to any Holders to determine whether the Additional Interest is
payable and the amount thereof.

SECTION 7.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or its Affiliates with the same rights it would have if it
were not Trustee. Any Paying Agent or Registrar may do the same with like
rights. However, the Trustee must comply with Sections 7.10 and 7.11.

SECTION 7.04. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture, any
Guarantee or the Securities, it shall not be accountable for the Company’s use
of the proceeds from the Securities, and it shall not be responsible for any
statement of the Company or any Guarantor in this Indenture or in any document
issued in connection with the sale of the Securities or in the Securities other
than the Trustee’s certificate of authentication. The Trustee shall not be
charged with knowledge of any Default or Event of Default under Sections
6.01(c), (d), (e), (f), (i) or (j) or of the identity of any Significant
Subsidiary unless either (a) a Trust Officer shall have actual knowledge thereof
or (b) the Trustee shall have received notice thereof in

 

-67-



--------------------------------------------------------------------------------

accordance with Section 12.02 hereof from the Company, any Guarantor or any
Holder. Delivery of reports to the Trustee pursuant to Section 4.03 hereof shall
not constitute actual knowledge of, or notice to, the Trustee of the information
contained therein.

SECTION 7.05. Notice of Defaults. If a Default occurs and is continuing and if
it is actually known to the Trustee, the Trustee shall mail to each Holder
notice of the Default within the earlier of 90 days after it occurs or 30 days
after it is actually known to a Trust Officer or written notice of it is
received by the Trustee. Except in the case of a Default in the payment of
principal of, premium (if any) or interest on any Security, the Trustee may
withhold the notice if and so long as a committee of its Trust Officers in good
faith determines that withholding the notice is in the interests of the Holders.

SECTION 7.06. Reports by Trustee to the Holders. As promptly as practicable
after each September 30 beginning with the September 30 following the date of
this Indenture, and in any event prior to September 30 in each year, the Trustee
shall mail to each Holder a brief report dated as of such September 30 that
complies with Section 313(a) of the TIA if and to the extent required thereby.
The Trustee shall also comply with Section 313(b) of the TIA.

A copy of each report at the time of its mailing to the Holders shall be filed
with the SEC and each stock exchange (if any) on which the Securities are
listed. The Company agrees to notify promptly the Trustee whenever the
Securities become listed on any stock exchange and of any delisting thereof.

SECTION 7.07. Compensation and Indemnity. The Company shall pay to the Trustee
from time to time reasonable compensation for its services. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Company shall reimburse the Trustee upon request for all
reasonable out-of-pocket expenses incurred or made by it, including costs of
collection, in addition to the compensation for its services. Such expenses
shall include the reasonable compensation and expenses, disbursements and
advances of the Trustee’s agents, counsel, accountants and experts. The Company
and each Guarantor, jointly and severally shall indemnify the Trustee against
any and all loss, liability, claim, damage or expense (including reasonable
attorneys’ fees and expenses) incurred by or in connection with the acceptance
or administration of this trust and the performance of its duties hereunder,
including the costs and expenses of enforcing this Indenture or Guarantee
against the Company or a Guarantor (including this Section 7.07) and defending
itself against or investigating any claim (whether asserted by the Company, any
Guarantor, any Holder or any other Person). The Trustee shall notify the Company
of any claim for which it may seek indemnity promptly upon obtaining actual
knowledge thereof; provided, however, that any failure so to notify the Company
shall not relieve the Company or any Guarantor of its indemnity obligations
hereunder. The Company shall defend the claim and the indemnified party shall
provide reasonable cooperation at the Company’s expense in the defense. Such
indemnified parties may have separate counsel and the Company and the
Guarantors, as applicable shall pay the fees and expenses of such counsel;
provided, however, that the Company shall not be required to pay such fees and
expenses if it assumes such indemnified parties’ defense and, in such
indemnified parties’ reasonable judgment, there is no conflict of interest
between the Company and the Guarantors, as applicable, and such parties in
connection with such defense. The Company need not reimburse any expense or
indemnify against any loss, liability or expense incurred by an indemnified
party through such party’s own willful misconduct, negligence or bad faith.

Notwithstanding the provisions of Section 4.12 hereof, to secure the Company’s
and the Guarantors’ payment obligations in this Section, the Trustee shall have
a Lien prior to the Securities on all money or property held or collected by the
Trustee other than money or property held in trust to pay principal of and
interest on particular Securities.

 

-68-



--------------------------------------------------------------------------------

The Company’s and the Guarantors’ payment obligations pursuant to this Section
shall survive the satisfaction or discharge of this Indenture, any rejection or
termination of this Indenture under any bankruptcy law or the resignation or
removal of the Trustee. Without prejudice to any other rights available to the
Trustee under applicable law, when the Trustee incurs expenses after the
occurrence of a Default specified in Section 6.01(g) or (h) with respect to
Holdings or the Company, the expenses are intended to constitute expenses of
administration under the Bankruptcy Law.

SECTION 7.08. Replacement of Trustee. (a) The Trustee may resign at any time by
so notifying the Company. The Holders of a majority in principal amount of the
Securities may remove the Trustee by so notifying the Trustee and may appoint a
successor Trustee. The Company shall remove the Trustee if:

(i) the Trustee fails to comply with Section 7.10;

(ii) the Trustee is adjudged bankrupt or insolvent;

(iii) a receiver or other public officer takes charge of the Trustee or its
property; or

(iv) the Trustee otherwise becomes incapable of acting.

(b) If the Trustee resigns, is removed by the Company or by the Holders of a
majority in principal amount of the Securities and such Holders do not
reasonably promptly appoint a successor Trustee, or if a vacancy exists in the
office of Trustee for any reason (the Trustee in such event being referred to
herein as the retiring Trustee), the Company shall promptly appoint a successor
Trustee.

(c) A successor Trustee shall deliver a written acceptance of its appointment to
the retiring Trustee and to the Company. Thereupon the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to the Holders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the Lien provided for in Section 7.07.

(d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee or the Holders of
10% in principal amount of the Securities may petition at the expense of the
Company any court of competent jurisdiction for the appointment of a successor
Trustee.

(e) If the Trustee fails to comply with Section 7.10, unless the Trustee’s duty
to resign is stayed as provided in Section 310(b) of the TIA, any Holder who has
been a bona fide holder of a Security for at least six months may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

(f) Notwithstanding the replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

SECTION 7.09. Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.

 

-69-



--------------------------------------------------------------------------------

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Securities shall have been authenticated but not delivered,
any such successor to the Trustee may adopt the certificate of authentication of
any predecessor trustee, and deliver such Securities so authenticated; and in
case at that time any of the Securities shall not have been authenticated, any
successor to the Trustee may authenticate such Securities either in the name of
any predecessor hereunder or in the name of the successor to the Trustee; and in
all such cases such certificates shall have the full force which it is anywhere
in the Securities or in this Indenture provided that the certificate of the
Trustee shall have.

SECTION 7.10. Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of Section 310(a) of the TIA. The Trustee shall have a
combined capital and surplus of at least $100,000,000 as set forth in its most
recent published annual report of condition. The Trustee shall comply with
Section 310(b) of the TIA, subject to its right to apply for a stay of its duty
to resign under the penultimate paragraph of Section 310(b) of the TIA;
provided, however, that there shall be excluded from the operation of
Section 310(b)(1) of the TIA any series of securities issued under this
Indenture and any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in
Section 310(b)(1) of the TIA are met.

SECTION 7.11. Preferential Collection of Claims Against Company. The Trustee
shall comply with Section 311(a) of the TIA, excluding any creditor relationship
listed in Section 311(b) of the TIA. A Trustee who has resigned or been removed
shall be subject to Section 311(a) of the TIA to the extent indicated.

ARTICLE 8

DISCHARGE OF INDENTURE; DEFEASANCE

SECTION 8.01. Discharge of Liability on Securities; Defeasance. This Indenture
shall be discharged and shall cease to be of further effect (except as to
surviving rights of registration of transfer or exchange of Securities, as
expressly provided for in this Indenture) as to all outstanding Securities:

(a) when (i) all the Securities theretofore authenticated and delivered (other
than Securities pursuant to Section 2.08 which have been replaced or paid and
Securities for whose payment money has theretofore been deposited in trust or
segregated and held in trust by the Company and thereafter repaid to the Company
or discharged from such trust) have been delivered to the Trustee for
cancellation or (ii) all of the Securities (a) have become due and payable,
(b) will become due and payable at their stated maturity within one year or
(c) if redeemable at the option of the Company, are to be called for redemption
within one year under arrangements satisfactory to the Trustee for the giving of
notice of redemption by the Trustee in the name, and at the expense, of the
Company, and the Company has irrevocably deposited or caused to be deposited
with the Trustee funds (i) in respect of the Dollar Securities, cash in U.S.
Dollars, U.S. Government Obligations or a combination thereof or (ii) in respect
of the Euro Securities, cash in Euros, EU Government Obligations or a
combination thereof in each case, in an amount sufficient in the written opinion
of a firm of independent public accountants delivered to the Trustee (which
delivery shall only be required if Government Obligations have been so
deposited) to pay and discharge the entire Indebtedness on the Securities not
theretofore delivered to the Trustee for cancellation, for principal of,
premium, if any, and interest on the Securities to the date of deposit together
with irrevocable instructions from the Company directing the Trustee to apply
such funds to the payment thereof at maturity or redemption, as the case may be;

 

-70-



--------------------------------------------------------------------------------

(b) the Company and/or the Guarantors have paid all other sums payable under
this Indenture; and

(c) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel stating that all conditions precedent under this Indenture
relating to the satisfaction and discharge of this Indenture have been complied
with.

Subject to Sections 8.01(c) and 8.02, the Company at any time may terminate
(i) all of its obligations under the Dollar Securities and/or Euro Securities
and this Indenture (with respect to such Securities) (“legal defeasance option”)
or (ii) its obligations under Sections 4.02, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08,
4.11 and 4.12 and the operation of Section 5.01 and Sections 6.01(c), 6.01(d),
6.01(f), 6.01(g) (with respect to Significant Subsidiaries of the Company only),
6.01(h) (with respect to Significant Subsidiaries of the Company only), 6.01(i)
and 6.01(j) (“covenant defeasance option”). The Company may exercise its legal
defeasance option notwithstanding its prior exercise of its covenant defeasance
option. In the event that the Company terminates all of its obligations under
the Dollar Securities and/or Euro Securities and this Indenture (with respect to
such Securities) by exercising its legal defeasance option or its covenant
defeasance option, the obligations of each Guarantor under its Guarantee of such
Securities shall be terminated simultaneously with the termination of such
obligations.

If the Company exercises its legal defeasance option, payment of the Securities
so defeased may not be accelerated because of an Event of Default. If the
Company exercises its covenant defeasance option, payment of the Securities so
defeased may not be accelerated because of an Event of Default specified in
Section 6.01(c), 6.01(d), 6.01(e), 6.01(f), 6.01(g) (with respect to Significant
Subsidiaries of the Company only), 6.01(h) (with respect to Significant
Subsidiaries of the Company only), 6.01(i) or 6.01(j) or because of the failure
of the Company to comply with Section 5.01.

Upon satisfaction of the conditions set forth herein and upon request of the
Company, the Trustee shall acknowledge in writing the discharge of those
obligations that the Company terminates.

Notwithstanding clauses (a) and (b) above, the Company’s obligations in Sections
2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 7.07, 7.08 and in this Article 8 shall
survive until the Securities have been paid in full. Thereafter, the Company’s
obligations in Sections 7.07, 8.05 and 8.06 shall survive such satisfaction and
discharge.

SECTION 8.02. Conditions to Defeasance. (a) The Company may exercise its legal
defeasance option or its covenant defeasance option only if:

(i) the Company irrevocably deposits in trust with the Trustee (x) in respect of
the Dollar Securities, cash in U.S. Dollars, U.S. Government Obligations or a
combination thereof or (y) in respect of the Euro Securities, cash in Euros, EU
Government Obligations or a combination thereof in each case, in an amount
sufficient or Government Obligations, the principal of and the interest on which
will be sufficient, or a combination thereof sufficient, to pay the principal
of, and premium (if any) and interest on the applicable Securities when due at
maturity or redemption, as the case may be, including interest thereon to
maturity or such redemption date;

(ii) the Company delivers to the Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations plus any

 

-71-



--------------------------------------------------------------------------------

deposited money without investment will provide cash at such times and in such
amounts as will be sufficient to pay principal, premium, if any, and interest
when due on all the Securities to maturity or redemption, as the case may be;

(iii) 123 days pass after the deposit is made and during the 123-day period no
Default specified in Section 6.01(g) or (h) with respect to the Company occurs
which is continuing at the end of the period;

(iv) the deposit does not constitute a default under any other agreement binding
on the Company;

(v) the Company delivers to the Trustee an Opinion of Counsel to the effect that
the trust resulting from the deposit does not constitute, or is qualified as, a
regulated investment company under the Investment Company Act of 1940;

(vi) in the case of the legal defeasance option, the Company shall have
delivered to the Trustee an Opinion of Counsel stating that (1) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling, or (2) since the date of this Indenture there has been a change in the
applicable Federal income tax law, in either case to the effect that, and based
thereon such Opinion of Counsel shall confirm that, the Holders will not
recognize income, gain or loss for Federal income tax purposes as a result of
such deposit and defeasance and will be subject to Federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such deposit and defeasance had not occurred;

(vii) in the case of the covenant defeasance option, the Company shall have
delivered to the Trustee an Opinion of Counsel to the effect that the Holders
will not recognize income, gain or loss for Federal income tax purposes as a
result of such deposit and defeasance and will be subject to Federal income tax
on the same amounts, in the same manner and at the same times as would have been
the case if such deposit and defeasance had not occurred; and

(viii) the Company delivers to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent to the defeasance
and discharge of the Securities to be so defeased and discharged as contemplated
by this Article 8 have been complied with.

(b) Before or after a deposit, the Company may make arrangements satisfactory to
the Trustee for the redemption of such Securities at a future date in accordance
with Article 3.

SECTION 8.03. Application of Trust Money. The Trustee shall hold in trust money
or Government Obligations (including proceeds thereof) deposited with it
pursuant to this Article 8. It shall apply the deposited money and the money
from Government Obligations through each Paying Agent and in accordance with
this Indenture to the payment of principal of and interest on the Securities so
discharged or defeased.

SECTION 8.04. Repayment to Company. Each of the Trustee and each Paying Agent
shall promptly turn over to the Company upon written direction, which may be
given by electronic transmission, any money or Government Obligations held by it
as provided in this Article which, in the written opinion of nationally
recognized firm of independent public accountants delivered to the Trustee
(which delivery shall only be required if Government Obligations have been so
deposited), are in excess of the amount thereof which would then be required to
be deposited to effect an equivalent discharge or defeasance in accordance with
this Article.

 

-72-



--------------------------------------------------------------------------------

Subject to any applicable abandoned property law, the Trustee and each Paying
Agent shall pay to the Company upon written request any money held by them for
the payment of principal or interest that remains unclaimed for two years, and,
thereafter, Holders entitled to the money must look to the Company for payment
as general creditors, and the Trustee and each Paying Agent shall have no
further liability with respect to such monies.

SECTION 8.05. Indemnity for Government Obligations. The Company shall pay and
shall indemnify the Trustee against any tax, fee or other charge imposed on or
assessed against deposited Government Obligations or the principal and interest
received on such Government Obligations.

SECTION 8.06. Reinstatement. If the Trustee or any Paying Agent is unable to
apply any money or Government Obligations in accordance with this Article 8 by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, the Company’s obligations under this Indenture and the
Securities so discharged or defeased shall be revived and reinstated as though
no deposit had occurred pursuant to this Article 8 until such time as the
Trustee or any Paying Agent is permitted to apply all such money or Government
Obligations in accordance with this Article 8; provided, however, that, if the
Company has made any payment of principal of or interest on, any such Securities
because of the reinstatement of its obligations, the Company shall be subrogated
to the rights of the Holders of such Securities to receive such payment from the
money or Government Obligations held by the Trustee or any Paying Agent.

ARTICLE 9

AMENDMENTS AND WAIVERS

SECTION 9.01. Without Consent of the Holders. The Company and the Trustee may
amend this Indenture or the Securities without notice to or consent of any
Holder:

(i) to cure any ambiguity, omission, defect or inconsistency;

(ii) to comply with Article 5;

(iii) to provide for uncertificated Securities in addition to or in place of
certificated Securities; provided, however, that the uncertificated Securities
are issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Securities are described in
Section 163(f)(2)(B) of the Code;

(iv) to add additional Guarantees with respect to the Securities or to secure
the Securities;

(v) to add to the covenants of the Company or Holdings for the benefit of the
Holders or to surrender any right or power herein conferred upon the Company or
Holdings;

(vi) to comply with any requirement of the SEC in connection with qualifying or
maintaining the qualification of, this Indenture under the TIA;

(vii) to make any change that does not adversely affect the rights of any
Holder; or

(viii) to provide for the issuance of the Exchange Securities or Additional
Securities, which shall have terms substantially identical in all material
respects to the Initial Securities, and which shall be treated, together with
any outstanding Initial Securities, as a single issue of securities.

 

-73-



--------------------------------------------------------------------------------

After an amendment under this Section 9.01 becomes effective, the Company shall
mail to Holders a notice briefly describing such amendment. The failure to give
such notice to all Holders, or any defect therein, shall not impair or affect
the validity of an amendment under this Section 9.01.

SECTION 9.02. With Consent of the Holders. (a) The Company and the Trustee may
amend this Indenture or the Securities with the written consent of the Holders
of at least a majority in principal amount of the Securities then outstanding
voting as a single class (including consents obtained in connection with a
tender offer or exchange for the Securities); provided, however, that if any
amendment, waiver or other modification will only affect the Dollar Securities
or the Euro Securities, only the consent of the Holders of at least a majority
in principal amount of the then outstanding Dollar Securities or Euro Securities
(and not the consent of the Holders of at least a majority of all Securities),
as the case may be, shall be required. However, without the consent of each
Holder of an outstanding Security affected, an amendment may not:

(i) reduce the amount of Securities whose Holders must consent to an amendment,

(ii) reduce the rate of or extend the time for payment of interest on any
Security,

(iii) reduce the principal of or change the Stated Maturity of any Security,

(iv) reduce the premium payable upon the redemption of any Security or change
the time at which any Security may be redeemed in accordance with Article 3,

(v) make any Security payable in money other than that stated in such Security,

(vi) make any change in Section 6.04 or 6.07 or the second sentence of this
Section 9.02,

(vii) expressly subordinate the Securities or any Guarantee to any other
Indebtedness of the Company or any Guarantor, or

(viii) modify the Guarantees in any manner adverse to the Holders.

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.

(b) After an amendment under this Section 9.02 becomes effective, the Company
shall deliver by electronic transmission or mail to the Holders a notice briefly
describing such amendment. The failure to give such notice to all Holders, or
any defect therein, shall not impair or affect the validity of an amendment
under this Section 9.02.

SECTION 9.03. Compliance with Trust Indenture Act. From the date on which this
Indenture is qualified under the TIA, every amendment, waiver or supplement to
this Indenture or the Securities shall comply with the TIA as then in effect.

SECTION 9.04. Revocation and Effect of Consents and Waivers. (a) A consent to an
amendment or a waiver by a Holder of a Security shall bind the Holder and every
subsequent Holder of

 

-74-



--------------------------------------------------------------------------------

that Security or portion of the Security that evidences the same debt as the
consenting Holder’s Security, even if notation of the consent or waiver is not
made on the Security. However, any such Holder or subsequent Holder may revoke
the consent or waiver as to such Holder’s Security or portion of the Security if
the Trustee receives the notice of revocation before the date on which the
Trustee receives an Officers’ Certificate from the Company certifying that the
requisite principal amount of Securities have consented. After an amendment or
waiver becomes effective, it shall bind every Holder. An amendment or waiver
becomes effective upon the (i) receipt by the Company or the Trustee of consents
by the Holders of the requisite principal amount of securities,
(ii) satisfaction of conditions to effectiveness as set forth in this Indenture
and any indenture supplemental hereto containing such amendment or waiver and
(iii) execution of such amendment or waiver (or supplemental indenture) by the
Company and the Trustee.

(b) The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date. No such consent shall be valid or effective for more than 120 days after
such record date.

SECTION 9.05. Notation on or Exchange of Securities. If an amendment, supplement
or waiver changes the terms of a Security, the Company may require the Holder of
the Security to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Security regarding the changed terms and return it to the
Holder. Alternatively, if the Company or the Trustee so determines, the Company
in exchange for the Security shall issue and the Trustee shall authenticate a
new Security that reflects the changed terms. Failure to make the appropriate
notation or to issue a new Security shall not affect the validity of such
amendment, supplement or waiver.

SECTION 9.06. Trustee to Sign Amendments. The Trustee shall sign any amendment,
supplement or waiver authorized pursuant to this Article 9 if the amendment does
not adversely affect the rights, duties, liabilities or immunities of the
Trustee. If it does, the Trustee may but need not sign it. In signing such
amendment, the Trustee shall be entitled to receive indemnity reasonably
satisfactory to it and shall be provided with, and (subject to Section 7.01)
shall be fully protected in relying upon, an Officers’ Certificate and an
Opinion of Counsel stating that such amendment, supplement or waiver is
authorized or permitted by this Indenture and that such amendment, supplement or
waiver is the legal, valid and binding obligation of the Company and the
Guarantors, enforceable against them in accordance with its terms, subject to
customary exceptions, and complies with the provisions hereof (including
Section 9.03).

SECTION 9.07. Payment for Consent. Neither Holdings nor any Affiliate of
Holdings shall, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee or otherwise, to any Holder for
or as an inducement to any consent, waiver or amendment of any of the terms or
provisions of this Indenture or the Securities unless such consideration is
offered to be paid to all Holders that so consent, waive or agree to amend in
the time frame set forth in solicitation documents relating to such consent,
waiver or agreement.

SECTION 9.08. Additional Voting Terms; Calculation of Principal Amount. Except
as provided in the proviso to the first sentence of Section 9.02(a), all
Securities issued under this Indenture shall vote and consent together on all
matters (as to which any of such Securities may vote) as one class and no series
of Securities will have the right to vote or consent as a separate class on any
matter.

 

-75-



--------------------------------------------------------------------------------

Determinations as to whether Holders of the requisite aggregate principal amount
of Securities have concurred in any direction, waiver or consent shall be made
in accordance with this Article Nine and Section 2.14.

ARTICLE 10

GUARANTEES

SECTION 10.01. Guarantees. (a) Each Guarantor hereby jointly and severally,
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, to each Holder and to the Trustee and its successors and assigns
(i) the full and punctual payment when due, whether at Stated Maturity, by
acceleration, by redemption or otherwise, of all obligations of the Company
under this Indenture (including obligations to the Trustee) and the Securities,
whether for payment of principal of, premium, if any, or interest on in respect
of the Securities and all other monetary obligations of the Company under this
Indenture and the Securities and (ii) the full and punctual performance within
applicable grace periods of all other obligations of the Company whether for
fees, expenses, indemnification or otherwise under this Indenture and the
Securities (all the foregoing being hereinafter collectively called the
“Guaranteed Obligations”). Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice or
further assent from each such Guarantor, and that each such Guarantor shall
remain bound under this Article 10 notwithstanding any extension or renewal of
any Guaranteed Obligation.

(b) Each Guarantor waives presentation to, demand of payment from and protest to
the Company of any of the Guaranteed Obligations and also waives notice of
protest for nonpayment. Each Guarantor waives notice of any default under the
Securities or the Guaranteed Obligations. The obligations of each Guarantor
hereunder shall not be affected by (i) the failure of any Holder or the Trustee
to assert any claim or demand or to enforce any right or remedy against the
Company or any other Person under this Indenture, the Securities or any other
agreement or otherwise; (ii) any extension or renewal of this Indenture, the
Securities or any other agreement; (iii) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Indenture, the Securities
or any other agreement; (iv) the release of any security held by any Holder or
the Trustee for the Guaranteed Obligations or any Guarantor; (v) the failure of
any Holder or Trustee to exercise any right or remedy against any other
guarantor of the Guaranteed Obligations; or (vi) any change in the ownership of
such Guarantor, except as provided in Section 10.02(b).

(c) Each Guarantor hereby waives any right to which it may be entitled to have
its obligations hereunder divided among the Guarantors, such that such
Guarantor’s obligations would be less than the full amount claimed. Each
Guarantor hereby waives any right to which it may be entitled to have the assets
of the Company first be used and depleted as payment of the Company’s or such
Guarantor’s obligations hereunder prior to any amounts being claimed from or
paid by such Guarantor hereunder. Each Guarantor hereby waives any right to
which it may be entitled to require that the Company be sued prior to an action
being initiated against such Guarantor.

(d) Each Guarantor further agrees that its Guarantee herein constitutes a
guarantee of payment, performance and compliance when due (and not a guarantee
of collection) and waives any right to require that any resort be had by any
Holder or the Trustee to any security held for payment of the Guaranteed
Obligations.

(e) Except as expressly set forth in Sections 8.01(b), 10.02 and 10.06, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not

 

-76-



--------------------------------------------------------------------------------

be subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever or by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor herein shall not be discharged or
impaired or otherwise affected by the failure of any Holder or the Trustee to
assert any claim or demand or to enforce any remedy under this Indenture, the
Securities or any other agreement, by any waiver or modification of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the obligations, or by any other act or thing or omission or delay to do any
other act or thing which may or might in any manner or to any extent vary the
risk of any Guarantor or would otherwise operate as a discharge of any Guarantor
as a matter of law or equity.

(f) Each Guarantor agrees that its Guarantee shall remain in full force and
effect until payment in full of all the Guaranteed Obligations. Each Guarantor
further agrees that its Guarantee herein shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
principal of or interest on any Guaranteed Obligation is rescinded or must
otherwise be restored by any Holder or the Trustee upon the bankruptcy or
reorganization of the Company or otherwise.

(g) In furtherance of the foregoing and not in limitation of any other right
which any Holder or the Trustee has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Company to pay the principal of or
interest on any Guaranteed Obligation when and as the same shall become due,
whether at maturity, by acceleration, by redemption or otherwise, or to perform
or comply with any other Guaranteed Obligation, each Guarantor hereby promises
to and shall, upon receipt of written demand by the Trustee, forthwith pay, or
cause to be paid, in cash, to the Holders or the Trustee an amount equal to the
sum of (i) the unpaid principal amount of such Guaranteed Obligations,
(ii) accrued and unpaid interest on such Guaranteed Obligations (but only to the
extent not prohibited by applicable law) and (iii) all other monetary
obligations of the Company to the Holders and the Trustee.

(h) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any Guaranteed Obligations
guaranteed hereby until payment in full of all Guaranteed Obligations. Each
Guarantor further agrees that, as between it, on the one hand, and the Holders
and the Trustee, on the other hand, (i) the maturity of the Guaranteed
Obligations guaranteed hereby may be accelerated as provided in Article 6 for
the purposes of any Guarantee herein, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the Guaranteed
Obligations guaranteed hereby, and (ii) in the event of any declaration of
acceleration of such Guaranteed Obligations as provided in Article 6, such
Guaranteed Obligations (whether or not due and payable) shall forthwith become
due and payable by such Guarantor for the purposes of this Section 10.01.

(i) Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Trustee or any Holder
in enforcing any rights under this Section 10.01.

(j) Upon request of the Trustee, each Guarantor shall execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.

SECTION 10.02. Limitation on Liability. (a) Any term or provision of this
Indenture to the contrary notwithstanding, the maximum aggregate amount of the
Guaranteed Obligations guaranteed hereunder by any Guarantor shall not exceed
the maximum amount that can be hereby guaranteed without rendering this
Indenture, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer or similar laws
affecting the rights of creditors generally.

 

-77-



--------------------------------------------------------------------------------

(b) A Guarantee as to any Subsidiary Guarantor shall terminate and be of no
further force or effect and such Subsidiary Guarantor shall be deemed to be
released from all obligations under this Article 10 upon:

(i) the sale, disposition or other transfer (including through merger or
consolidation) of the Capital Stock (including any sale, disposition or other
transfer following which the applicable Subsidiary Guarantor is no longer a
Restricted Subsidiary), or all or substantially all the assets, of the
applicable Subsidiary Guarantor if such sale, disposition or other transfer is
made in compliance with this Indenture,

(ii) Holdings designating such Subsidiary Guarantor to be an Unrestricted
Subsidiary in accordance with the provisions set forth under Section 4.04 and
the definition of “Unrestricted Subsidiary,”

(iii) in the case of any Restricted Subsidiary which after the Issue Date is
required to guarantee the Securities pursuant to Section 4.11, the release or
discharge of the guarantee by such Restricted Subsidiary of Indebtedness of
Holdings or any Restricted Subsidiary of Holdings or such Restricted Subsidiary
or the repayment of the Indebtedness or Disqualified Stock, in each case, which
resulted in the obligation to guarantee the Securities, and

(iv) in the case of clause (b)(i) above, such Subsidiary Guarantor being
released from its guarantees, if any, of, and all pledges and security, if any,
granted in connection with, the Senior Credit Facilities and any other
Indebtedness of Holdings or any Restricted Subsidiary of Holdings.

A Guarantee also shall be automatically released upon the applicable Subsidiary
ceasing to be a Subsidiary as a result of any foreclosure of any pledge or
security interest securing Credit Facilities or other exercise of remedies in
respect thereof or if such Subsidiary is released from its guarantees of, and
all pledges and security interests granted in connection with, the Senior Credit
Facilities and any other Indebtedness of Holdings or any Restricted Subsidiary
of Holdings which results in the obligation to guarantee the Securities.

SECTION 10.03. Successors and Assigns. This Article 10 shall be binding upon
each Guarantor and its successors and assigns and shall inure to the benefit of
the successors and assigns of the Trustee and the Holders and, in the event of
any transfer or assignment of rights by any Holder or the Trustee, the rights
and privileges conferred upon that party in this Indenture and in the Securities
shall automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions of this Indenture.

SECTION 10.04. No Waiver. Neither a failure nor a delay on the part of either
the Trustee or the Holders in exercising any right, power or privilege under
this Article 10 shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of the Trustee and the Holders
herein expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which either may have under this Article 10 at law, in
equity, by statute or otherwise.

SECTION 10.05. Modification. No modification, amendment or waiver of any
provision of this Article 10, nor the consent to any departure by any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Trustee, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any Guarantor in any case shall entitle such Guarantor to any other
or further notice or demand in the same, similar or other circumstances.

 

-78-



--------------------------------------------------------------------------------

SECTION 10.06. Execution of Supplemental Indenture for Future Guarantors. Each
Subsidiary and other Person which is required to become a Guarantor pursuant to
Section 4.11 shall promptly execute and deliver to the Trustee a supplemental
indenture in the form of Exhibit F hereto pursuant to which such Subsidiary or
other Person shall become a Guarantor under this Article 10 and shall guarantee
the Guaranteed Obligations. Concurrently with the execution and delivery of such
supplemental indenture, the Company shall deliver to the Trustee an Opinion of
Counsel and an Officers’ Certificate to the effect that such supplemental
indenture has been duly authorized, executed and delivered by such Subsidiary or
other Person and that, subject to the application of bankruptcy, insolvency,
moratorium, fraudulent conveyance or transfer and other similar laws relating to
creditors’ rights generally and to the principles of equity, whether considered
in a proceeding at law or in equity, the Guarantee of such Guarantor is a legal,
valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms and/or to such other matters as the
Trustee may reasonably request.

SECTION 10.07. Non-Impairment. The failure to endorse a Guarantee on any
Security shall not affect or impair the validity thereof.

ARTICLE 11

EURO PAYING AGENCY AGREEMENT

SECTION 11.01. Appointment of Euro Paying Agent. The Issuer and the Guarantors
hereby appoint The Bank of New York Mellon, London Branch, at its office at One
Canada Square, London E14 5AL, as its Euro Paying Agent in respect of the
Original Euro Securities upon the terms and conditions herein contained. The
Euro Paying Agent shall have the powers and authority granted to and conferred
upon it hereby and such further powers and authority, acceptable to it, to act
on behalf of the Issuer and the Guarantors as the Issuer and the Guarantors may
hereafter grant to or confer upon it.

SECTION 11.02. Payment. (a) In order to provide for all payments due on the
Original Euro Securities as the same shall become due, the Issuer failing whom
the Guarantors shall cause to be paid to the Euro Paying Agent, no later than
one Business Day prior to the due date for the payment of each Original Euro
Security, at such bank as the Euro Paying Agent shall previously have notified
to the Issuer and the Guarantors, in immediately available funds sufficient to
meet all payments due on such Original Euro Securities.

(b) The Issuer and the Guarantors hereby authorise and direct the Euro Paying
Agent, from the amounts paid to it pursuant to this Section 11.02(b), to make or
cause to be made all payments on the Original Euro Securities in accordance with
the terms thereof. Such payments shall be made to the Holder or Holders of
Original Euro Securities in accordance with the Original Euro Securities and the
provisions herein contained and the procedures from time to time and for the
time being of Euroclear and/or Clearstream.

(c) If for any reason the amounts received by the Euro Paying Agent pursuant to
this Section 11.02(c) are insufficient to satisfy all claims in respect of all
payments then due on the Original Euro Securities, the Euro Paying Agent shall
forthwith notify the Issuer and the Guarantors and the Euro Paying Agent shall
not be obliged to pay any such claims until the Euro Paying Agent has received
or has had made available to its order the full amount of the monies then due
and payable in respect of such Original Euro Securities. If, however, the Euro
Paying Agent in its sole discretion shall make payment on the Original Euro
Securities on their maturity or when otherwise due and the amount which should
have

 

-79-



--------------------------------------------------------------------------------

been received is not received on such date, the Issuer and the Guarantors agree
forthwith on demand to pay, or procure the payment of, to the Euro Paying Agent,
in addition to the amount which should have been paid hereunder, interest
thereon from the day following the date when the amount unpaid should have been
received under this Indenture to the date when such amount is actually received
(inclusive) at the rate notified to the Issuer and the Guarantors by the Euro
Paying Agent.

(d) Without prejudice to the obligations of the Issuer and the Guarantors to
make payments in accordance with the provisions of Section 11.02(a), if payment
of the appropriate amount shall be made by or on behalf of the Issuer and the
Guarantors later than the time, but otherwise in accordance with the provisions,
mentioned in such clause, the Euro Paying Agent will still act as Euro Paying
Agent of the Issuer and the Guarantors for the Original Euro Securities and will
make or cause to be made payments as provided therein.

SECTION 11.03. Indemnity. (a) The Issuer and the Guarantors shall severally
indemnify and keep indemnified the Euro Paying Agent against any losses,
liabilities, costs, claims, actions or demands (collectively, “Losses”) which it
may incur or which may be made against it as a result of or in connection with
its appointment or the exercise of its powers and duties under this Indenture in
respect of the Issuer’s or Guarantors’ respective issue or guarantee of Original
Euro Securities, except such as may result from the Euro Paying Agent’s
negligence, willful default, or fraud or that of its officers or employees or
any of them. Notwithstanding any provision of this Indenture to the contrary,
the Euro Paying Agent will not in any event be liable for special punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), whether or not foreseeable, even if the Euro Paying Agent has
been advised of the likelihood of such loss or damage and regardless of whether
the claim for loss or damage is made in negligence or otherwise.

(b) The indemnity contained in Section 11.03(a) shall survive the termination or
expiry of this Indenture.

SECTION 11.04. General. (a) In acting under this Indenture the Euro Paying Agent
shall have no obligation towards or relationship of agency or trust with the
Holder of any Original Euro Security.

(b) Except as otherwise required by law, the Euro Paying Agent shall treat the
Holder of an Original Euro Security as its absolute owner as provided in the
terms of any Original Euro Security and shall not be liable for doing so.

(c) The Euro Paying Agent shall not exercise any lien, right of set-off or
similar claim against any Holder of an Original Euro Security in respect of
moneys payable by it under this Indenture.

(d) The Euro Paying Agent may (at the expense of the Issuer, or Guarantors)
consult on any matter concerning its duties hereunder any legal adviser or other
expert selected by it who may be an adviser to the Issuer or the Guarantors and
it shall not be liable in respect of anything done, or omitted to be done,
relating to that matter in good faith in accordance with that adviser’s opinion.

(e) The Euro Paying Agent shall not be liable in respect of anything done or
suffered by it in reliance on an Original Euro Security or other document or
information from any reputable electronic or other source reasonably believed in
good faith by it to be genuine and to have been signed or otherwise given or
disseminated by the proper parties. The Euro Paying Agent and any other person,
whether or not acting for itself, may acquire, hold or dispose of any Original
Euro Security or other security (or any interest therein) of the Issuer or the
Guarantors, or any other person, may enter into or be interested

 

-80-



--------------------------------------------------------------------------------

in any contract or transaction with any such person, and may act on, or as
depositary, trustee or agent for, any committee or body of holders of securities
of any such person, in each case with the same rights as it would have had if
the Euro Paying Agent were not Euro Paying Agent and need not account for any
profit.

(f) The Euro Paying Agent shall be obliged to perform such duties and only such
duties as are herein and in the Original Euro Securities specifically set forth
in relation to it, and no implied duties or obligations shall be read into this
Indenture or the Original Euro Securities against the Euro Paying Agent.

(g) The Euro Paying Agent shall be entitled to deal with any money paid to it by
the Issuer or Guarantors for the purposes of this Indenture in the same manner
as other money paid to a banker by its customers and shall not be liable to
account for the Issuer or the Guarantors for any interest or other amounts in
respect of the money. Money held by the Euro Paying Agent need be segregated
except as required by law.

(h) The Euro Paying Agent shall not be under any obligation to take any action
under this Indenture which it expects will result in any expense or liability
accruing to it, the payment of which within a reasonable time is not, in its
opinion, assured to it.

SECTION 11.05. Change of Euro Paying Agent. (a) Subject as provided below, the
Euro Paying Agent may resign its appointment hereunder at any time by giving not
less than 30 days’ written notice to that effect to the Issuer and the
Guarantors; provided that, the Euro Paying Agent will not resign unless The Bank
of New York Mellon Trust Company, N.A. also resigns as Trustee under this
Indenture.

(b) Subject as provided below, the Euro Paying Agent may be removed by the
delivery to it of an instrument in writing signed by the Issuer and the
Guarantors specifying such removal and the date when it shall become effective
(such effective date being at least 30 days after the said delivery).

(c) Upon its resignation or removal the Euro Paying Agent shall hold all moneys
deposited with it or held by it hereunder and any records and documents held by
it hereunder to the order of the new Euro Paying Agent appointed hereunder, but
shall have no other duties or responsibilities hereunder and shall be entitled
to the payment by the Issuer and the Guarantors of remuneration for services
rendered by it hereunder and to the reimbursement of its expenses in accordance
with the terms of Section 11.06.

(d) Upon its resignation or removal the Euro Paying Agent shall have no other
duties or responsibilities hereunder and shall be entitled to the payment by the
Issuer of remuneration for services rendered by it hereunder up to and including
the date such resignation or removal becomes effective and to the reimbursement
of its expenses incurred in connection with such services.

(e) If the Euro Paying Agent shall resign or be removed as aforesaid, the Issuer
and the Guarantors shall promptly appoint a successor bank or financial
institution of equivalent standing and reputation.

(f) Any successor Euro Paying Agent appointed hereunder shall execute,
acknowledge and deliver to its predecessor and to the Issuer and the Guarantors
an instrument accepting such appointment hereunder, and thereupon, without any
further act, deed or conveyance, shall become vested with all the authority,
rights, powers, trusts, immunities, duties and obligations of such predecessor
with like effect as if originally named as the relevant Euro Paying Agent herein
and such predecessor shall,

 

-81-



--------------------------------------------------------------------------------

upon payment of its charges, disbursements and reasonable out-of-pocket expenses
then unpaid (or if there is a dispute concerning the payment of such charges,
disbursements or expenses then upon notice from the Issuer, but without
prejudice to the conduct of the dispute), become obliged to pay and hand over,
and such successor shall be entitled to receive, as the case may be, all moneys,
unissued Original Euro Securities and other records and documents held by such
predecessor as such Euro Paying Agent.

(g) The Euro Paying Agent may change the address of its office within a
particular city, in which event it shall give to the Issuer and the Guarantors
not less than 30 days’ prior written notice to that effect, giving the address
of the new office and the date upon which such change is to take effect.

(h) The appointment of the Euro Paying Agent shall forthwith terminate if the
Euro Paying Agent becomes incapable of acting, is adjudged bankrupt or
insolvent, files a voluntary petition in bankruptcy, makes an assignment for the
benefit of its creditors, consents to the appointment of a receiver,
administrator or other similar official of all or a substantial part of its
property or admits in writing its inability to pay or meet its debts as they
mature or suspends payment thereof, or if a resolution is passed or an order is
made for the winding up or dissolution of such Euro Paying Agent, a receiver,
administrator or other similar official of such Euro Paying Agent on all or a
substantial part of its property is appointed, a court order is entered
approving a petition filed by or against it under applicable bankruptcy or
insolvency law or a public officer takes charge or control of such Euro Paying
Agent or its property or affairs for the purpose of rehabilitation, conservation
or liquidation.

(i) Any corporation into which a Euro Paying Agent may be merged or consolidated
or any corporation resulting from any merger or consolidation to which such Euro
Paying Agent is a party or any corporation to which such Euro Paying Agent shall
sell or otherwise transfer all or substantially all of its assets shall, unless
the Issuer and the Guarantors determine otherwise, to the extent permitted by
applicable law, on the date on which such merger, consolidation or transfer
becomes effective, become the successor to such Agent under this Indenture
without the execution or filing of any paper or any further act on the part of
the parties hereto, and thereafter all references in this Indenture to such Euro
Paying Agent shall be deemed to be references to such corporation.

SECTION 11.06. Commissions, Fees and Expenses. (a) The Issuer and the Guarantors
will severally pay to the Euro Paying Agent the commissions, fees and expenses
in respect of the agents’ services as separately agreed with the Euro Paying
Agent.

(b) The Issuer and the Guarantors will also severally pay as all out-of-pocket
expenses (including legal, advertising, telex and postage expenses) properly
incurred by the Euro Paying Agent in connection with its services for each
respective issue together with any applicable value added tax and stamp, issue,
or other documentary taxes and duties.

ARTICLE 12

MISCELLANEOUS

SECTION 12.01. Trust Indenture Act Controls. If and to the extent that any
provision of this Indenture limits, qualifies or conflicts with the duties
imposed by, or with another provision (an “incorporated provision”) included in
this Indenture by operation of, Sections 310 to 318 of the TIA, inclusive, such
imposed duties or incorporated provision shall control.

 

-82-



--------------------------------------------------------------------------------

SECTION 12.02. Notices. (a) Any notice or communication required or permitted
hereunder shall be in writing and delivered in person, via facsimile or mailed
by first-class mail addressed as follows:

if to the Company or a Guarantor:

Nalco Company

1601 W. Diehl Road

Naperville, Illinois 60563

Attention of: Chief Financial Officer

Facsimile: (630) 305-2937

if to the Trustee:

The Bank of New York Mellon Trust Company, N.A.

2 North LaSalle Street, Suite 1020, Chicago, IL 60602

Attention of: Corporate Trust Administration

Facsimile: (312) 827-8542

if to the Euro Paying Agent:

The Bank of New York Mellon, London Branch

One Canada Square

London E145AL

Tel no: +44 (0) 207 964 5028

Facsimile: +44 (0) 207 964 2536

Attention: Corporate Trust Administration

The Company, the Trustee or the Euro Paying Agent by notice to the other may
designate additional or different addresses for subsequent notices or
communications.

(b) Any notice or communication mailed to a Holder shall be mailed, first class
mail, to the Holder at the Holder’s address as it appears on the registration
books of the Registrar and shall be sufficiently given if so mailed within the
time prescribed. So long as the Euro Securities are listed on the Luxembourg
Stock Exchange and it is required by the rules of the Luxembourg Stock Exchange,
such notice to the Holders of the Euro Securities will be published in English
in a leading newspaper having general circulation in Luxembourg (which is
expected to be the Luxemburger Wort) or, if such publication is not practicable,
in one other leading English language daily newspaper with general circulation
in Europe, such newspaper being published on each business day in morning
editions, whether or not it shall be published in Saturday, Sunday or holiday
editions.

(c) Failure to mail a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it, except that notices to the Trustee are
effective only if received.

(d) Any communication by the Company or any Guarantor to the Euro Paying Agent
under this Indenture shall be effective, (if by telex) when a confirmed
answerback is received at the end of the transmission, (if by fax), when good
receipt is confirmed by the recipient following enquiry by the sender and (if in
writing) when delivered, except that a communication received outside normal
business hours shall be deemed to be received on the next business day in the
city in which the recipient is located.

 

-83-



--------------------------------------------------------------------------------

(e) In no event, shall the Euro Paying Agent be liable for any Losses arising
from the Euro Paying Agent receiving or transmitting any data from or to any
person authorized in writing delivered to the Euro Paying Agent by the Company
or any Guarantor to give instructions to the Euro Paying Agent from time to time
under this Indenture (an “Authorized Person”) via any non-secure method of
transmission or communication, such as, but without limitation, by facsimile or
email. The Company and Guarantors accept that some methods of communication are
not secure and the Euro Paying Agent shall incur any liability for receiving
instructions via any such non-secure method. The Euro Paying Agent is authorized
to comply with and rely upon any such notice, instruction or other
communications believed by it to have been sent or given by an Authorized
Person. The Company and the Guarantors shall use reasonable endeavors to ensure
that instructions transmitted to the Euro Paying Agent pursuant to this
Indenture are complete and correct. Any instructions shall be conclusively
deemed to be valid instructions from the Company or any Guarantor to the Euro
Paying Agent for purposes of this Indenture.

SECTION 12.03. Communication by the Holders with Other Holders. The Holders may
communicate pursuant to Section 312(b) of the TIA with other Holders with
respect to their rights under this Indenture or the Securities. The Company, the
Trustee, the Registrar and other Persons shall have the protection of
Section 312(c) of the TIA.

SECTION 12.04. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the Trustee
at the request of the Trustee:

(a) an Officers’ Certificate in form reasonably satisfactory to the Trustee
stating that, in the opinion of the signers, all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with; and

(b) an Opinion of Counsel in form reasonably satisfactory to the Trustee stating
that, in the opinion of such counsel, all such conditions precedent have been
complied with.

SECTION 12.05. Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a covenant or condition provided for
in this Indenture (other than pursuant to Section 4.09) shall include:

(a) a statement that the individual making such certificate or opinion has read
such covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.

SECTION 12.06. When Securities Disregarded. In determining whether the Holders
of the required principal amount of Securities have concurred in any direction,
waiver or consent, Securities owned by the Company, any Guarantor or by any
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with the Company or any Guarantor shall be disregarded
and

 

-84-



--------------------------------------------------------------------------------

deemed not to be outstanding, except that, for the purpose of determining
whether the Trustee shall be protected in relying on any such direction, waiver
or consent, only Securities which the Trustee knows are so owned shall be so
disregarded. Subject to the foregoing, only Securities outstanding at the time
shall be considered in any such determination.

SECTION 12.07. Rules by Trustee, Paying Agent and Registrar. The Trustee may
make reasonable rules for action by or a meeting of the Holders. The Registrar
and a Paying Agent may make reasonable rules for their functions.

SECTION 12.08. Legal Holidays. If a payment date is not a Business Day, payment
shall be made on the next succeeding day that is a Business Day, and no interest
shall accrue on any amount that would have been otherwise payable on such
payment date if it were a Business Day for the intervening period. If a regular
record date is not a Business Day, the record date shall not be affected.

SECTION 12.09. GOVERNING LAW. THIS INDENTURE AND THE SECURITIES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

SECTION 12.10. No Recourse Against Others. No director, officer, employee,
incorporator or holder of any equity interests in the Company (other than
Holdings) or of any Guarantor or any direct or indirect parent corporation, as
such, shall have any liability for any obligations of the Company or the
Guarantors under the Securities or this Indenture or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder of
Securities by accepting a Security waives and releases all such liability.

SECTION 12.11. Successors. All agreements of the Company and each Guarantor in
this Indenture and the Securities shall bind its successors. All agreements of
the Trustee in this Indenture shall bind its successors.

SECTION 12.12. Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.

SECTION 12.13. Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

SECTION 12.14. Indenture Controls. If and to the extent that any provision of
the Securities limits, qualifies or conflicts with a provision of this
Indenture, such provision of this Indenture shall control.

SECTION 12.15. Severability. In case any provision in this Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability.

SECTION 12.16. Waiver of Jury Trial.

EACH OF THE COMPANY, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,

 

-85-



--------------------------------------------------------------------------------

ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS INDENTURE, THE SECURITIES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

SECTION 12.17. Force Majeure.

In no event shall the Trustee, Paying Agent, or Registrar be responsible or
liable for any failure or delay in the performance of its obligations under this
Indenture arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

SECTION 12.18. Currency of Account; Conversion of Currency; Foreign Exchange
Restrictions. (a) U.S. Dollars are the sole currency of account and payment for
all sums payable by the Company and the Guarantors under or in connection with
the Dollar Securities, the Guarantees of the Dollar Securities or this Indenture
to the extent it relates to the Dollar Securities, including damages related
thereto, and Euros are the sole currency of account and payment for all sums
payable by the Company and the Guarantors under or in connection with the Euro
Securities, the Guarantees of the Euro Securities or this Indenture to the
extent it relates to the Euro Securities, including damages related thereto. Any
amount received or recovered in a currency other than U.S. Dollars by a Holder
of Dollar Securities or Euro by a Holder of Euro Securities (whether as a result
of, or of the enforcement of, a judgment or order of a court of any
jurisdiction, in the winding-up or dissolution of the Company or otherwise) in
respect of any sum expressed to be due to it from the Company shall only
constitute a discharge to the Company to the extent of the U.S. Dollar or Euro
amount, as the case may be, which the recipient is able to purchase with the
amount so received or recovered in that other currency on the date of that
receipt or recovery (or, if it is not practicable to make that purchase on that
date, on the first date on which it is practicable to do so). If that
U.S. Dollar or Euro amount is less than the U.S. Dollar or Euro amount expressed
to be due to the recipient under the applicable Securities, the Company shall
indemnify it against any loss sustained by it as a result as set forth in
Section 12.18(b). In any event, the Company and the Guarantors shall indemnify
the recipient against the cost of making any such purchase. For the purposes of
this Section 12.18, it will be sufficient for the Holder of a Note to certify in
a satisfactory manner (indicating sources of information used) that it would
have suffered a loss had an actual purchase of U.S. Dollars or Euros, as the
case may be, been made with the amount so received in that other currency on the
date of receipt or recovery (or, if a purchase of U.S. Dollars or Euros, as
applicable, on such date had not been practicable, on the first date on which it
would have been practicable, it being required that the need for a change of
date be certified in the manner mentioned above). The indemnities set forth in
this Section 12.18 constitute separate and independent obligations from other
obligations of the Company and the Guarantors, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by any Holder of the Securities and shall continue in full force and effect
despite any other judgment, order, claim or proof for a liquidated amount in
respect of any sum due under the Securities.

(b) The Company and the Guarantors, jointly and severally, covenant and agree
that the following provisions shall apply to conversion of currency in the case
of the Securities, the Guarantees and this Indenture:

 

(i)    (A)    If for the purpose of obtaining judgment in, or enforcing the
judgment of, any court in any country, it becomes necessary to convert into a
currency (the “Judgment Currency”) an amount

 

-86-



--------------------------------------------------------------------------------

      due in any other currency (the “Base Currency”), then the conversion shall
be made at the rate of exchange prevailing on the Business Day before the day on
which the judgment is given or the order of enforcement is made, as the case may
be (unless a court shall otherwise determine).    (B)    If there is a change in
the rate of exchange prevailing between the Business Day before the day on which
the judgment is given or an order of enforcement is made, as the case may be (or
such other date as a court shall determine), and the date of receipt of the
amount due, the Company and the Guarantors will pay such additional (or, as the
case may be, such lesser) amount, if any, as may be necessary so that the amount
paid in the Judgment Currency when converted at the rate of exchange prevailing
on the date of receipt will produce the amount in the Base Currency originally
due. (ii)             In the event of the winding-up of the Company or any
Guarantor at any time while any amount or damages owing under the Securities,
the Guarantees and this Indenture, or any judgment or order rendered in respect
thereof, shall remain outstanding, the Company and the Guarantors shall
indemnify and hold the Holders and the Trustee harmless against any deficiency
arising or resulting from any variation in rates of exchange between (i) the
date as of which the Applicable Currency Equivalent of the amount due or
contingently due under the Securities, the Guarantees and this Indenture (other
than under this subsection (b)(2)) is calculated for the purposes of such
winding-up and (ii) the final date for the filing of proofs of claim in such
winding-up. For the purpose of this subsection (b)(2), the final date for the
filing of proofs of claim in the winding-up of the Company or any Guarantor
shall be the date fixed by the liquidator or otherwise in accordance with the
relevant provisions of applicable law as being the latest practicable date as at
which liabilities of the Company or such Guarantor may be ascertained for such
winding-up prior to payment by the liquidator or otherwise in respect thereto.

(c) The obligations contained in subsections (a), (b)(1)(B) and (b)(2) of this
Section 12.18 shall constitute separate and independent obligations from the
other obligations of the Company and the Guarantors under this Indenture, shall
give rise to separate and independent causes of action against the Company and
the Guarantors, shall apply irrespective of any waiver or extension granted by
any Holder or the Trustee or either of them from time to time and shall continue
in full force and effect notwithstanding any judgment or order or the filing of
any proof of claim in the winding-up of the Company or any Guarantor for a
liquidated sum in respect of amounts due hereunder (other than under subsection
(b)(2) above) or under any such judgment or order. Any such deficiency as
aforesaid shall be deemed to constitute a loss suffered by the Holders or the
Trustee, as the case may be, and no proof or evidence of any actual loss shall
be required by the Company or any Guarantor or the liquidator or otherwise or
any of them. In the case of subsection (b)(2) above, the amount of such
deficiency shall not be deemed to be reduced by any variation in rates of
exchange occurring between the said final date and the date of any liquidating
distribution.

(d) The term “rate(s) of exchange” shall mean the rate of exchange quoted by
Reuters at 10:00 a.m. (New York time) for spot purchases of the Base Currency
with the Judgment Currency other than the Base Currency referred to in
subsections (b)(1) and (b)(2) above and includes any premiums and costs of
exchange payable.

 

-87-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

NALCO HOLDINGS LLC By:  

/s/ Stephen N. Landsman

Name:   Stephen N. Landsman Title:   Vice President NALCO COMPANY By:  

/s/ Stephen N. Landsman

Name:   Stephen N. Landsman Title:   Vice President



--------------------------------------------------------------------------------

 

NALCO GULF RESPONSE CORP.

By:  

/s/ Stephen N. Landsman

Name:   Stephen N. Landsman Title:   Vice President

CALGON LLC

By:  

/s/ Stephen N. Landsman

Name:   Stephen N. Landsman Title:   President

NALCO CROSSBOW WATER LLC

NALCO DELAWARE COMPANY

By:  

/s/ Stephen N. Landsman

Name:   Stephen N. Landsman Title:   Vice President

MOBOTEC AB, INC.

NALCO INDUSTRIAL OUTSOURCING COMPANY

NALCO ONE SOURCE LLC

NALCO PWS, INC.

NALCO LEASING CORPORATION

NALTECH, INC.

NALCO ENERGY SERVICES MIDDLE EAST HOLDINGS, INC.

NALCO ENERGY SERVICES EQUATORIAL GUINEA LLC

ONES WEST AFRICA LLC

By:  

/s/ Stephen N. Landsman

 

Name:  Stephen N. Landsman

 

Title:    Vice President

NALCO IP HOLDER LLC

By:  

/s/ Stephen N. Landsman

 

Name:  Stephen N. Landsman

 

Title:    Manager



--------------------------------------------------------------------------------

 

NALCO TWO, INC. By:  

/s/ Stephen N. Landsman

 

Name:  Stephen N. Landsman

 

Title:    Director

NALCO GLOBAL HOLDINGS LLC

NALCO INTERNATIONAL HOLDINGS LLC

By:  

/s/ Stephen N. Landsman

 

Name:  Stephen N. Landsman

 

Title:    Vice President

RES-KEM LLC

By:  

/s/ Stephen N. Landsman

 

Name:  Stephen N. Landsman

 

Title:    Vice President

RES-KEM GENERAL WATER LLC

By:  

/s/ Stephen N. Landsman

 

Name:  Stephen N. Landsman

 

Title:    Vice President

NALCO FAB-TECH LLC

By:  

/s/ Stephen N. Landsman

 

Name:  Stephen N. Landsman

 

Title:    Vice President

NALCO MOBOTEC, INC.

By:  

/s/ Stephen N. Landsman

 

Name:  Stephen N. Landsman

 

Title:    Vice President



--------------------------------------------------------------------------------

NALCO ENVIRONMENTAL SOLUTIONS LLC By:  

/s/ Stephen N. Landsman

 

Name:  Stephen N. Landsman

 

Title:    Manager



--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

/s/ Linda Garcia

 

Name:  Linda Garcia

 

Title:    Vice President

 

The undersigned agrees to act as Authenticating Agent, Euro Paying Agent,
Registrar, and Securities Custodian for the Euro Securities: THE BANK OF NEW
YORK MELLON, LONDON BRANCH By:  

/s/ Amy Bowley

 

Name:  Amy Bowley

 

Title:    Senior Associate



--------------------------------------------------------------------------------

APPENDIX A

PROVISIONS RELATING TO INITIAL SECURITIES, ADDITIONAL SECURITIES AND EXCHANGE
SECURITIES

1. Definitions.

1.1 Definitions.

For the purposes of this Appendix A the following terms shall have the meanings
indicated below:

“Clearstream” means Clearstream Banking, société anonyme, or any successor
securities clearing agency.

“Common Depository” means, with respect to the Euro Securities, The Bank of New
York Mellon, London Branch as common depository for Euroclear and Clearstream or
another Person designated as common depository by the Company, which Person must
be a clearing agency registered under the Exchange Act.

“Definitive Dollar Security” means a certificated Initial Dollar Security or
Exchange Dollar Security (bearing the Restricted Securities Legend if the
transfer of such Security is restricted by applicable law) that does not include
the Global Securities Legend.

“Definitive Euro Security” means a certificated Initial Euro Security or
Exchange Euro Security (bearing the Restricted Securities Legend if the transfer
of such Security is restricted by applicable law) that does not include the
Global Securities Legend.

“Definitive Securities” means, collectively, Definitive Dollar Securities and
Definitive Euro Securities.

“Depository” means, with respect to the Dollar Securities, The Depository Trust
Company, its nominees and their respective successors.

“Dollar Initial Purchasers” means Goldman, Sachs & Co., Citigroup Global Markets
Inc., HSBC Securities (USA) Inc., Deutsche Bank Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, BMO Capital Markets Corp., Credit Agricole
Securities (USA) Inc. and such other dollar initial purchasers party to the
purchase agreement entered into in connection with the offer and sale of the
Dollar Securities.

“Euroclear” means the Euroclear Clearance System or any successor securities
clearing agency.

“Euro Initial Purchasers” means Goldman Sachs International, Citigroup Global
Markets Limited, HSBC Bank plc, Deutsche Bank AG, London Branch, Merrill Lynch
International, BMO Capital Markets Corp., Crédit Agricole Corporate and
Investment Bank and such other euro initial purchasers party to the purchase
agreement entered into in connection with the offer and sale of the Euro
Securities.

“Global Securities Legend” means the legend set forth under that caption in the
applicable Exhibit to this Indenture.



--------------------------------------------------------------------------------

“IAI” means an institutional “accredited investor” as described in Rule
501(a)(1), (2), (3) or (7) under the Securities Act.

“Initial Purchasers” means the Dollar Initial Purchasers and the Euro Initial
Purchasers.

“Purchase Agreement” means (a) the Purchase Agreement dated December 9, 2010,
among the Company, the Guarantors and the Initial Purchasers and (b) any other
similar Purchase Agreement relating to Additional Securities.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Registered Exchange Offer” means the offer by the Company, pursuant to the
Registration Agreement, to certain Holders of Initial Securities, to issue and
deliver to such Holders, in exchange for their Initial Securities, a like
aggregate principal amount of Exchange Securities registered under the
Securities Act.

“Registration Agreement” means (a) the Registration Rights Agreement dated as of
December 21, 2010 among the Company, the Guarantors and the Initial Purchasers
relating to the Securities and (b) any other similar Registration Rights
Agreement relating to Additional Securities.

“Registration Default Damages” has the meaning set forth in the Registration
Agreement.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Securities” means all Initial Securities offered and sold outside
the United States in reliance on Regulation S.

“Restricted Period”, with respect to any Securities, means the period of 40
consecutive days beginning on and including the later of (a) the day on which
such Securities are first offered to persons other than distributors (as defined
in Regulation S under the Securities Act) in reliance on Regulation S, notice of
which day shall be promptly given by the Company to the Trustee, and (b) the
Issue Date, and with respect to any Additional Securities that are Transfer
Restricted Definitive Securities, it means the comparable period of 40
consecutive days.

“Restricted Securities Legend” means the legend set forth in Section 2.2(f)(i)
herein.

“Rule 501” means Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Securities” means all Initial Securities offered and sold to QIBs in
reliance on Rule 144A.

“Securities Custodian” means the custodian with respect to a Global Security (as
appointed by the Depository or the Common Depository, as applicable) or any
successor person thereto, who shall initially be the Trustee.

“Shelf Registration Statement” means a registration statement filed by the
Company in connection with the offer and sale of Initial Securities pursuant to
the Registration Agreement.

 

-2-



--------------------------------------------------------------------------------

“Transfer Restricted Definitive Dollar Securities” means Definitive Dollar
Securities and any other Dollar Securities that bear or are required to bear or
are subject to the Restricted Securities Legend.

“Transfer Restricted Definitive Euro Securities” means Definitive Euro
Securities and any other Euro Securities that bear or are required to bear or
are subject to the Restricted Securities Legend.

“Transfer Restricted Definitive Securities” means Transfer Restricted Definitive
Dollar Securities and Transfer Restricted Definitive Euro Securities.

“Transfer Restricted Global Dollar Security” means Global Dollar Securities and
any other Dollar Securities that are subject to the Restricted Securities
Legend.

“Transfer Restricted Global Euro Security” means Global Euro Securities and any
other Euro Securities that are subject to the Restricted Securities Legend.

“Transfer Restricted Global Securities” means Transfer Restricted Global Dollar
Securities and Transfer Restricted Global Euro Securities.

“Unrestricted Global Dollar Security” means a Global Dollar Security that does
not bear the Restricted Securities Legend.

“Unrestricted Global Euro Security” means a Global Euro Security that does not
bear the Restricted Securities Legend.

“Unrestricted Global Securities” means Unrestricted Global Dollar Securities and
Unrestricted Global Euro Securities.

“Unrestricted Definitive Security” means Definitive Securities and any other
Securities that are not required to bear, or are not subject to, the Restricted
Securities Legend.

1.2 Other Definitions.

 

Term:

   Defined in Section:

“Agent Members”

   2.1(b)

“Global Dollar Securities”

   2.1(b)

“Global Euro Securities”

   2.1(b)

“Global Securities”

   2.1(b)

“Regulation S Global Dollar Securities”

   2.1(b)

“Regulation S Global Euro Securities”

   2.1(b)

“Regulation S Global Securities”

   2.1(b)

“Rule 144A Global Dollar Securities”

   2.1(b)

“Rule 144A Global Euro Securities”

   2.1(b)

“Rule 144A Global Securities”

   2.1(b)

2. The Securities.

2.1 Form and Dating; Global Securities. (a) The Initial Securities issued on the
date hereof will be (i) offered and sold by the Company pursuant to the Purchase
Agreement and (ii) resold, initially only to (1) QIBs in reliance on Rule 144A
and (2) Persons other than U.S. Persons (as defined in

 

-3-



--------------------------------------------------------------------------------

Regulation S) in reliance on Regulation S. Such Initial Securities may
thereafter be transferred to, among others, QIBs, purchasers in reliance on
Regulation S and, except as set forth below, IAIs in accordance with Rule 501.
Additional Securities offered after the date hereof may be offered and sold by
the Company from time to time pursuant to one or more Purchase Agreements in
accordance with applicable law.

(b) Global Securities. (i) Rule 144A Securities that are Dollar Securities
initially shall be represented by one or more Securities in definitive, fully
registered, global form without interest coupons (collectively, the “Rule 144A
Global Dollar Securities”). Rule 144A Securities that are Euro Securities
initially shall be represented by one or more Securities in definitive, fully
registered, global form without interest coupons (collectively, the “Rule 144A
Global Euro Securities” and, together with the Rule 144A Global Dollar
Securities, the “Rule 144A Global Securities”). Regulation S Securities that are
Dollar Securities initially shall be represented by one or more Securities in
fully registered, global form without interest coupons (collectively, the
“Regulation S Global Dollar Securities”). Regulation S Securities that are Euro
Securities initially shall be represented by one or more Securities in fully
registered, global form without interest coupons (collectively, the “Regulation
S Global Euro Securities” and, together with the Regulation S Global Dollar
Securities, the “Regulation S Global Securities”). The term “Global Dollar
Securities” means the Rule 144A Global Dollar Securities and the Regulation S
Global Dollar Securities. The term “Global Euro Securities” means, collectively,
the Rule 144A Global Euro Securities and the Regulation S Global Euro
Securities. The term “Global Securities” means, collectively, the Rule 144A
Global Securities and the Regulation S Global Securities. The Global Securities
shall bear the Global Security Legend. The Global Dollar Securities initially
shall (i) be registered in the name of the Depository or the nominee of such
Depository, in each case for credit to an account of an Agent Member, (ii) be
delivered to the Trustee as custodian for such Depository and (iii) bear the
Restricted Securities Legend. The Global Euro Securities initially shall (i) be
registered in the name of the Common Depository or the nominee of such Common
Depository, in each case for credit to an account of an Agent Member, (ii) be
delivered to the Euro Paying Agent as custodian for such Common Depository and
(iii) bear the Restricted Securities Legend.

Members of, or direct or indirect participants in, the Depository, Euroclear or
Clearstream (“Agent Members”) shall have no rights under this Indenture with
respect to any Global Security held on their behalf by the Depository or the
Common Depository, or the Trustee as its custodian, or under the Global
Securities. The Depository may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of the Global Dollar
Securities for all purposes whatsoever. The Common Depository may be treated by
the Company, the Trustee and any agent of the Company or the Trustee as the
absolute owner of the Global Euro Securities for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee or any agent of the Company or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depository
or the Common Depository, as the case may be, or impair, as between the
Depository, Euroclear or Clearstream, as the case may be, and their respective
Agent Members, the operation of customary practices governing the exercise of
the rights of a Holder of any Security.

(ii) Transfers of Global Dollar Securities shall be limited to transfer in
whole, but not in part, to the Depository, its successors or their respective
nominees. Transfers of Global Euro Securities shall be limited to transfer in
whole, but not in part, to the Common Depository, its successor and their
respective nominees. Interests of beneficial owners in the Global Securities may
be transferred or exchanged for Definitive Securities only in accordance with
the applicable rules and procedures of the Depository, Euroclear or Clearstream,
as the case may be, and the

 

-4-



--------------------------------------------------------------------------------

provisions of Section 2.2. In addition, a Global Security shall be exchangeable
for Definitive Securities if (i) in the case of a Global Dollar Security, the
Depository (x) notifies the Company that it is unwilling or unable to continue
as depository for such Global Security and the Company thereupon fails to
appoint a successor depository or (y) has ceased to be a clearing agency
registered under the Exchange Act, (ii) in the case of a Global Euro Security,
(x) Euroclear or Clearstream notifies the Company that it is unwilling or unable
to continue as clearing agency or (y) the Common Depository notifies the Company
that it is unwilling or unable to continue as common depository for such Global
Euro Security and the Company fails to appoint a successor common depository
within 120 days of such notice or (iii) in the case of any Global Security,
there shall have occurred and be continuing an Event of Default with respect to
such Global Security. In all cases, Definitive Securities delivered in exchange
for any Global Security or beneficial interests therein shall be registered in
the names, and issued in any approved denominations, requested by or on behalf
of the Depository or the Common Depository, as applicable, in accordance with
its customary procedures.

(iii) In connection with the transfer of a Global Security as an entirety to
beneficial owners pursuant to subsection (i) of this Section 2.1(b), such Global
Security shall be deemed to be surrendered to the Trustee for cancellation, and
the Company shall execute, and the Trustee shall authenticate and make available
for delivery, to each beneficial owner identified by the Depository in writing
in exchange for its beneficial interest in such Global Security, an equal
aggregate principal amount of Definitive Securities of authorized denominations.

(iv) Any Transfer Restricted Definitive Security delivered in exchange for an
interest in a Global Security pursuant to Section 2.2 shall, except as otherwise
provided in Section 2.2, bear the Restricted Securities Legend.

(v) Notwithstanding the foregoing, through the Restricted Period, a beneficial
interest in such Regulation S Global Security may be held only through Euroclear
or Clearstream unless delivery is made in accordance with the applicable
provisions of Section 2.2.

(vi) The Holder of any Global Security may grant proxies and otherwise authorize
any Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Securities.

2.2 Transfer and Exchange.

(a) Transfer and Exchange of Global Securities. A Global Security may not be
transferred as a whole except as set forth in Section 2.1(b). Global Securities
will not be exchanged by the Company for Definitive Securities except under the
circumstances described in Section 2.1(b)(ii). Global Securities also may be
exchanged or replaced, in whole or in part, as provided in Sections 2.08 and
2.10 of this Indenture. Beneficial interests in a Global Security may be
transferred and exchanged as provided in Section 2.2(b) or 2.2(g).

(b) Transfer and Exchange of Beneficial Interests in Global Securities. The
transfer and exchange of beneficial interests in the Global Dollar Securities
shall be effected through the Depository, in accordance with the provisions of
this Indenture and the applicable rules and procedures of the Depository. The
transfer and exchange of beneficial interests in the Global Euro Securities
shall be effected through the Common Depository, in accordance with the
provisions of this Indenture and the applicable rules and procedures of
Euroclear and Clearstream. Beneficial interests in Transfer Restricted Global
Securities shall be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Beneficial interests
in Global Dollar Securities shall be transferred

 

-5-



--------------------------------------------------------------------------------

or exchanged only for beneficial interests in Global Dollar Securities.
Beneficial interests in Global Euro Securities shall be transferred or exchanged
only for beneficial interests in Global Euro Securities. Transfers and exchanges
of beneficial interests in the Global Securities also shall require compliance
with either subparagraph (i) or (ii) below, as applicable, as well as one or
more of the other following subparagraphs, as applicable:

(i) Transfer of Beneficial Interests in the Same Global Security. Beneficial
interests in any Transfer Restricted Global Security may be transferred to
Persons who take delivery thereof in the form of a beneficial interest in the
same Transfer Restricted Global Security in accordance with the transfer
restrictions set forth in the Restricted Securities Legend; provided, however,
that prior to the expiration of the Restricted Period, transfers of beneficial
interests in a Regulation S Global Security may not be made to a U.S. Person or
for the account or benefit of a U.S. Person (other than an Initial Purchaser). A
beneficial interest in an Unrestricted Global Dollar Security may be transferred
to Persons who take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Dollar Security. Beneficial interests in any Unrestricted
Global Euro Security may be transferred to Persons who take delivery thereof in
the form of a beneficial interest in an Unrestricted Global Euro Security. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.2(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global
Securities. In connection with all transfers and exchanges of beneficial
interests in any Global Dollar Security that is not subject to
Section 2.2(b)(i), the transferor of such beneficial interest must deliver to
the Registrar (1) a written order from an Agent Member given to the Depository
in accordance with the applicable rules and procedures of the Depository
directing the Depository to credit or cause to be credited a beneficial interest
in another Global Dollar Security in an amount equal to the beneficial interest
to be transferred or exchanged and (2) instructions given in accordance with the
applicable rules and procedures of the Depository containing information
regarding the Agent Member account to be credited with such increase; provided
that in no event shall a beneficial interest in a Global Dollar Security be
credited, or an Unrestricted Definitive Security that is a Dollar Security be
issued, to a Person who is an affiliate (as defined in Rule 144) of the Company.
In connection with all transfers and exchanges of beneficial interests in any
Global Euro Security that is not subject to Section 2.2(b)(i), the transferor of
such beneficial interest must deliver to the Registrar (1) a written order from
an Agent Member given to the Common Depository in accordance with the applicable
rules and procedures of Euroclear or Clearstream directing the Common Depository
to credit or cause to be credited a beneficial interest in another Global Euro
Security in an amount equal to the beneficial interest to be transferred or
exchanged and (2) instructions given in accordance with the applicable rules and
procedures of Euroclear or Clearstream containing information regarding the
Agent Member account to be credited with such increase; provided that in no
event shall a beneficial interest in a Global Euro Security be credited, or an
Unrestricted Definitive Security that is a Euro Security be issued, to a Person
who is an affiliate (as defined in Rule 144) of the Company. Upon satisfaction
of all of the requirements for transfer or exchange of beneficial interests in
Global Securities contained in this Indenture and the Securities or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Security pursuant to Section 2.2(g).

(iii) Transfer of Beneficial Interests to Another Transfer Restricted Global
Security. A beneficial interest in (x) a Transfer Restricted Global Dollar
Security may be transferred to a Person who takes delivery thereof in the form
of a beneficial interest in another Transfer Restricted Global Dollar Security
and (y) a Transfer Restricted Global Euro Security may be transferred to a
Person who takes delivery thereof in the form of a beneficial interest in
another Transfer Restricted Global Euro Security, in each case if the transfer
complies with the requirements of Section 2.2(b)(ii) above and the Registrar
receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
a Rule 144A Global Security, then the transferor must deliver a certificate in
the form attached to the applicable Security; and

 

-6-



--------------------------------------------------------------------------------

(B) if the transferee will take delivery in the form of a beneficial interest in
a Regulation S Global Security, then the transferor must deliver a certificate
in the form attached to the applicable Security.

(iv) Transfer and Exchange of Beneficial Interests in a Transfer Restricted
Global Security for Beneficial Interests in an Unrestricted Global Security. A
beneficial interest in (x) a Transfer Restricted Global Dollar Security may be
exchanged by any holder thereof for a beneficial interest in an Unrestricted
Global Dollar Security or transferred to a Person who takes delivery thereof in
the form of a beneficial interest in an Unrestricted Global Dollar Security or
(y) a Restricted Global Euro Security may be exchanged by any holder thereof for
a beneficial interest in an Unrestricted Global Euro Security or transferred to
a Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Euro Security, in each case if the exchange or transfer
complies with the requirements of Section 2.2(b)(ii) above and the Registrar
receives the following:

(A) if the holder of such beneficial interest in a Transfer Restricted Global
Security proposes to exchange such beneficial interest for a beneficial interest
in an Unrestricted Global Security, a certificate from such holder in the form
attached to the applicable Security; or

(B) if the holder of such beneficial interest in a Transfer Restricted Global
Security proposes to transfer such beneficial interest to a Person who shall
take delivery thereof in the form of a beneficial interest in an Unrestricted
Global Security, a certificate from such holder in the form attached to the
applicable Security,

and, in each such case, if the Registrar so requests or if the applicable rules
and procedures of the Depository, Euroclear or Clearstream, as applicable, so
require, an Opinion of Counsel in form reasonably acceptable to the Registrar to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Restricted
Securities Legend are no longer required in order to maintain compliance with
the Securities Act. If any such transfer or exchange is effected pursuant to
this subparagraph (iv) at a time when an Unrestricted Global Security has not
yet been issued, the Company shall issue and, upon receipt of an written order
of the Company in the form of an Officers’ Certificate in accordance with
Section 2.01, the Trustee shall authenticate one or more Unrestricted Global
Securities in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred or exchanged pursuant to this
subparagraph (iv).

(v) Transfer and Exchange of Beneficial Interests in an Unrestricted Global
Security for Beneficial Interests in a Transfer Restricted Global Security.
Beneficial interests in an Unrestricted Global Security cannot be exchanged for,
or transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Transfer Restricted Global Security.

(c) Transfer and Exchange of Beneficial Interests in Global Securities for
Definitive Securities. A beneficial interest in a Global Security may not be
exchanged for a Definitive Security

 

-7-



--------------------------------------------------------------------------------

except under the circumstances described in Section 2.1(b)(ii). A beneficial
interest in a Global Security may not be transferred to a Person who takes
delivery thereof in the form of a Definitive Security except under the
circumstances described in Section 2.1(b)(ii). In any case, beneficial interests
in Global Dollar Securities shall be transferred or exchanged only for
Definitive Dollar Securities and beneficial interests in Global Euro Securities
shall be transferred or exchanged only for Definitive Euro Securities.

(d) Transfer and Exchange of Definitive Securities for Beneficial Interests in
Global Securities. Definitive Dollar Securities shall be transferred or
exchanged only for beneficial interests in Global Dollar Securities. Definitive
Euro Securities shall be transferred or exchanged only for beneficial interests
in Global Euro Securities. Transfers and exchanges of beneficial interests in
the Global Securities also shall require compliance with either subparagraph
(i), (ii) or (iii) below, as applicable:

(i) Transfer Restricted Definitive Securities to Beneficial Interests in
Transfer Restricted Global Securities. If any Holder of a Transfer Restricted
Definitive Security proposes to exchange such Transfer Restricted Definitive
Security for a beneficial interest in a Transfer Restricted Global Security or
to transfer such Transfer Restricted Definitive Security to a Person who takes
delivery thereof in the form of a beneficial interest in a Transfer Restricted
Global Security, then, upon receipt by the Registrar of the following
documentation:

(A) if the Holder of such Transfer Restricted Definitive Security proposes to
exchange such Transfer Restricted Definitive Security for a beneficial interest
in a Transfer Restricted Global Security, a certificate from such Holder in the
form attached to the applicable Security;

(B) if such Transfer Restricted Definitive Security is being transferred to a
QIB in accordance with Rule 144A under the Securities Act, a certificate from
such Holder in the form attached to the applicable Security;

(C) if such Transfer Restricted Definitive Security is being transferred to a
Non-U.S. Person in an offshore transaction in accordance with Rule 903 or Rule
904 under the Securities Act, a certificate from such Holder in the form
attached to the applicable Security;

(D) if such Transfer Restricted Definitive Security is being transferred
pursuant to an exemption from the registration requirements of the Securities
Act in accordance with Rule 144 under the Securities Act, a certificate from
such Holder in the form attached to the applicable Security;

(E) if such Transfer Restricted Definitive Security is being transferred to an
IAI in reliance on an exemption from the registration requirements of the
Securities Act other than those listed in subparagraphs (B) through (D) above, a
certificate from such Holder in the form attached to the applicable Security,
including the certifications, certificates and Opinion of Counsel, if
applicable; or

(F) if such Transfer Restricted Definitive Security is being transferred to the
Company or a Subsidiary thereof, a certificate from such Holder in the form
attached to the applicable Security;

the Trustee shall cancel the Transfer Restricted Definitive Security, and
increase or cause to be increased the aggregate principal amount of the
appropriate Transfer Restricted Global Security.

 

-8-



--------------------------------------------------------------------------------

(ii) Transfer Restricted Definitive Securities to Beneficial Interests in
Unrestricted Global Securities. A Holder of a Transfer Restricted Definitive
Security may exchange such Transfer Restricted Definitive Security for a
beneficial interest in an Unrestricted Global Security or transfer such Transfer
Restricted Definitive Security to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Security only if the
Registrar receives the following:

(A) if the Holder of such Transfer Restricted Definitive Security proposes to
exchange such Transfer Restricted Definitive Security for a beneficial interest
in an Unrestricted Global Security, a certificate from such Holder in the form
attached to the applicable Security; or

(B) if the Holder of such Transfer Restricted Definitive Securities proposes to
transfer such Transfer Restricted Definitive Security to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Security, a certificate from such Holder in the form attached to the applicable
Security,

and, in each such case, if the Registrar so requests or if the applicable rules
and procedures of the Depository, Euroclear or Clearstream, as applicable, so
require, an Opinion of Counsel in form reasonably acceptable to the Registrar to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Restricted
Securities Legend are no longer required in order to maintain compliance with
the Securities Act. Upon satisfaction of the conditions of this subparagraph
(ii), the Trustee shall cancel the Transfer Restricted Definitive Securities and
increase or cause to be increased the aggregate principal amount of the
Unrestricted Global Security. If any such transfer or exchange is effected
pursuant to this subparagraph (ii) at a time when an Unrestricted Global
Security has not yet been issued, the Company shall issue and, upon receipt of
an written order of the Company in the form of an Officers’ Certificate, the
Trustee shall authenticate one or more Unrestricted Global Securities in an
aggregate principal amount equal to the aggregate principal amount of Transfer
Restricted Definitive Securities transferred or exchanged pursuant to this
subparagraph (ii).

(iii) Unrestricted Definitive Securities to Beneficial Interests in Unrestricted
Global Securities. A Holder of an Unrestricted Definitive Security may exchange
such Unrestricted Definitive Security for a beneficial interest in an
Unrestricted Global Security or transfer such Unrestricted Definitive Security
to a Person who takes delivery thereof in the form of a beneficial interest in
an Unrestricted Global Security at any time. Upon receipt of a request for such
an exchange or transfer, the Trustee shall cancel the applicable Unrestricted
Definitive Security and increase or cause to be increased the aggregate
principal amount of one of the Unrestricted Global Securities. If any such
transfer or exchange is effected pursuant to this subparagraph (iii) at a time
when an Unrestricted Global Security has not yet been issued, the Company shall
issue and, upon receipt of an written order of the Company in the form of an
Officers’ Certificate, the Trustee shall authenticate one or more Unrestricted
Global Securities in an aggregate principal amount equal to the aggregate
principal amount of Unrestricted Definitive Securities transferred or exchanged
pursuant to this subparagraph (iii).

(iv) Unrestricted Definitive Securities to Beneficial Interests in Transfer
Restricted Global Securities. An Unrestricted Definitive Security cannot be
exchanged for, or transferred to a Person who takes delivery thereof in the form
of, a beneficial interest in a Transfer Restricted Global Security.

 

-9-



--------------------------------------------------------------------------------

(e) Transfer and Exchange of Definitive Securities for Definitive Securities.
Upon request by a Holder of Definitive Securities and such Holder’s compliance
with the provisions of this Section 2.2(e), the Registrar shall register the
transfer or exchange of Definitive Securities. Definitive Dollar Securities
shall be transferred or exchanged only for Definitive Dollar Securities.
Definitive Euro Securities shall be transferred or exchanged only for Definitive
Euro Securities. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Securities duly endorsed or accompanied by a written instruction of transfer in
form satisfactory to the Registrar duly executed by such Holder or by its
attorney, duly authorized in writing. In addition, the requesting Holder shall
provide any additional certifications, documents and information, as applicable,
required pursuant to the following provisions of this Section 2.2(e).

(i) Transfer Restricted Definitive Securities to Transfer Restricted Definitive
Securities. A Transfer Restricted Definitive Security may be transferred to and
registered in the name of a Person who takes delivery thereof in the form of a
Transfer Restricted Definitive Security if the Registrar receives the following:

(A) if the transfer will be made pursuant to Rule 144A under the Securities Act,
then the transferor must deliver a certificate in the form attached to the
applicable Security;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904 under the
Securities Act, then the transferor must deliver a certificate in the form
attached to the applicable Security;

(C) if the transfer will be made pursuant to an exemption from the registration
requirements of the Securities Act in accordance with Rule 144 under the
Securities Act, a certificate in the form attached to the applicable Security;

(D) if the transfer will be made to an IAI in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (A) through (D) above, a certificate in the form attached to the
applicable Security; and

(E) if such transfer will be made to the Company or a Subsidiary thereof, a
certificate in the form attached to the applicable Security.

(ii) Transfer Restricted Definitive Securities to Unrestricted Definitive
Securities. Any Transfer Restricted Definitive Security may be exchanged by the
Holder thereof for an Unrestricted Definitive Security or transferred to a
Person who takes delivery thereof in the form of an Unrestricted Definitive
Security if the Registrar receives the following:

(1) if the Holder of such Transfer Restricted Definitive Security proposes to
exchange such Transfer Restricted Definitive Security for an Unrestricted
Definitive Security, a certificate from such Holder in the form attached to the
applicable Security; or

(2) if the Holder of such Transfer Restricted Definitive Security proposes to
transfer such Securities to a Person who shall take delivery thereof in the form
of an Unrestricted Definitive Security, a certificate from such Holder in the
form attached to the applicable Security,

 

-10-



--------------------------------------------------------------------------------

and, in each such case, if the Registrar so requests, an Opinion of Counsel in
form reasonably acceptable to the Company to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Restricted Securities Legend are no longer
required in order to maintain compliance with the Securities Act.

(iii) Unrestricted Definitive Securities to Unrestricted Definitive Securities.
A Holder of an Unrestricted Definitive Security may transfer such Unrestricted
Definitive Securities to a Person who takes delivery thereof in the form of an
Unrestricted Definitive Security at any time. Upon receipt of a request to
register such a transfer, the Registrar shall register the Unrestricted
Definitive Securities pursuant to the instructions from the Holder thereof.

(iv) Unrestricted Definitive Securities to Transfer Restricted Definitive
Securities. An Unrestricted Definitive Security cannot be exchanged for, or
transferred to a Person who takes delivery thereof in the form of, a Transfer
Restricted Definitive Security.

At such time as all beneficial interests in a particular Global Security have
been exchanged for Definitive Securities or a particular Global Security has
been redeemed, repurchased or canceled in whole and not in part, each such
Global Security shall be returned to or retained and canceled by the Trustee in
accordance with Section 2.11. At any time prior to such cancellation, if any
beneficial interest in a Global Security is exchanged for or transferred to a
Person who will take delivery thereof in the form of a beneficial interest in
another Global Security or for Definitive Securities, the principal amount of
Securities represented by such Global Security shall be reduced accordingly and
an endorsement shall be made on such Global Security by the Trustee or by the
Depository or the Common Depository, as applicable, at the direction of the
Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Security, such other Global
Security shall be increased accordingly and an endorsement shall be made on such
Global Security by the Trustee or by the Depository or the Common Depository, as
applicable, at the direction of the Trustee to reflect such increase.

(f) Legend.

(i) Except as permitted by the following paragraphs (ii), (iii) or (iv), each
Security certificate evidencing the Global Securities and the Definitive
Securities (and all Securities issued in exchange therefor or in substitution
thereof) shall bear a legend in substantially the following form (each defined
term in the legend being defined as such for purposes of the legend only):

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT AS SET FORTH
BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT WITHIN [IN THE CASE OF RULE 144A SECURITIES: ONE
YEAR] [IN THE CASE OF REGULATION S SECURITIES: 40 DAYS] AFTER THE LATER OF THE
ORIGINAL ISSUANCE OF THIS SECURITY AND THE LAST DATE ON WHICH THE COMPANY OR ANY
AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH

 

-11-



--------------------------------------------------------------------------------

SECURITY) RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO NALCO COMPANY
OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT,
(C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR (AS DEFINED IN RULE
501(a)(1), (2), (3), OR (7) UNDER THE SECURITIES ACT, AN “ACCREDITED INVESTOR”)
THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A
U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS
SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS
SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE), (E) PURSUANT
TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT
(IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF
NALCO COMPANY SO REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH
PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT
OF THIS LEGEND. NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY. IN
CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN ONE YEAR AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR,
THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND NALCO
COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS ANY OF THEM
MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO
AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.”

Each Definitive Security shall bear the following additional legend:

“IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”

(ii) Upon any sale or transfer of a Transfer Restricted Definitive Security that
is a Definitive Security, the Registrar shall permit the Holder thereof to
exchange such Transfer Restricted Definitive Security for a Definitive Security
that does not bear the legends set forth above and rescind any restriction on
the transfer of such Transfer Restricted Definitive Security if the Holder
certifies in writing to the Registrar that its request for such exchange was
made in reliance on Rule 144 (such certification to be in the form set forth on
the reverse of the Initial Security).

 

-12-



--------------------------------------------------------------------------------

(iii) After a transfer of any Initial Securities during the period of the
effectiveness of a Shelf Registration Statement with respect to such Initial
Securities, all requirements pertaining to the Restricted Securities Legend on
such Initial Securities shall cease to apply and the requirements that any such
Initial Securities be issued in global form shall continue to apply.

(iv) Upon the consummation of a Registered Exchange Offer with respect to the
Initial Securities pursuant to which Holders of such Initial Securities are
offered Exchange Securities in exchange for their Initial Securities, all
requirements pertaining to Initial Securities that Initial Securities be issued
in global form shall continue to apply, and Exchange Securities in global form
without the Restricted Securities Legend shall be available to Holders that
exchange such Initial Securities in such Registered Exchange Offer.

(v) Upon a sale or transfer after the expiration of the Restricted Period of any
Initial Security acquired pursuant to Regulation S, all requirements that such
Initial Security bear the Restricted Securities Legend shall cease to apply and
the requirements requiring any such Initial Security be issued in global form
shall continue to apply.

(vi) Any Additional Securities sold in a registered offering shall not be
required to bear the Restricted Securities Legend.

(g) Cancellation or Adjustment of Global Security. At such time as all
beneficial interests in a particular Global Security have been exchanged for
Definitive Securities or a particular Global Security has been redeemed,
repurchased or canceled in whole and not in part, each such Global Security
shall be returned to or retained and canceled by the Trustee in accordance with
Section 2.11 of this Indenture. At any time prior to such cancellation, if any
beneficial interest in a Global Security is exchanged for or transferred to a
Person who will take delivery thereof in the form of a beneficial interest in
another Global Security or for Definitive Securities, the principal amount of
Securities represented by such Global Security shall be reduced accordingly and
an endorsement shall be made on such Global Security by the Trustee or by the
Depository or the Common Depository, as applicable, at the direction of the
Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Security, such other Global
Security shall be increased accordingly and an endorsement shall be made on such
Global Security by the Trustee or by the Depository or the Common Depository, as
applicable, at the direction of the Trustee to reflect such increase.

(h) Obligations with Respect to Transfers and Exchanges of Securities.

(i) To permit registrations of transfers and exchanges, the Company shall
execute and the Trustee shall authenticate, Definitive Securities and Global
Securities at the Registrar’s request.

(ii) No service charge shall be made for any registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
transfer tax, assessments, or similar governmental charge payable in connection
therewith (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchanges pursuant to Sections 3.06, 4.06, 4.08
and 9.05 of this Indenture).

(iii) Prior to the due presentation for registration of transfer of any
Security, the Company, the Trustee, a Paying Agent or the Registrar may deem and
treat the person in whose name a Security is registered as the absolute owner of
such Security for the purpose of receiving payment of principal of and interest
on such Security and for all other purposes whatsoever, whether or not such
Security is overdue, and none of the Company, the Trustee, a Paying Agent or the
Registrar shall be affected by notice to the contrary.

 

-13-



--------------------------------------------------------------------------------

(iv) All Securities issued upon any transfer or exchange pursuant to the terms
of this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Securities surrendered upon such transfer
or exchange.

(i) No Obligation of the Trustee.

(i) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Security, a member of, or a participant in the Depository or
any other Person with respect to the accuracy of the records of the Depository
or its nominee or of any participant or member thereof, with respect to any
ownership interest in the Securities or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than the
Depository) of any notice (including any notice of redemption or repurchase) or
the payment of any amount, under or with respect to such Securities. All notices
and communications to be given to the Holders and all payments to be made to the
Holders under the Securities shall be given or made only to the registered
Holders (which shall be the Depository or its nominee in the case of a Global
Security). In addition, for so long as the Securities are listed on the
Luxembourg Stock Exchange and the rules of such securities exchange so require,
notices to the Holders of the Securities shall be published in a newspaper
having a general circulation in Luxembourg (which is expected to be the
Luxemburger Wort). The rights of beneficial owners in any Global Security shall
be exercised only through the Depository subject to the applicable rules and
procedures of the Depository. The Trustee may rely and shall be fully protected
in relying upon information furnished by the Depository with respect to its
members, participants and any beneficial owners.

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Depository
participants, members or beneficial owners in any Global Security) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

(j) Transfers of Securities Held by Affiliates. Notwithstanding anything to the
contrary in this Section 2.2 any certificate (i) evidencing a Security that has
been transferred to an affiliate (as defined in Rule 405 of the Securities Act)
of the Company, as evidenced by a notation on the certificate of transfer or
certificate of exchange for such transfer or in the representation letter
delivered in respect thereof, or (ii) evidencing a Security that has been
acquired from an affiliate (other than by an affiliate) in a transaction or a
chain of transactions not involving any public offering, as evidenced by a
notation on the certificate of transfer or certificate of exchange for such
transfer or in the representation letter delivered in respect thereof, shall,
until one year after the last date on which either the Company or any affiliate
of the Company was an owner of such Security, in each case, be in the form of a
permanent Definitive Security and bear the Restricted Securities Legend subject
to the restrictions in this Section 2.2. The Registrar shall retain copies of
all letters, notices and other written communications received pursuant to this
Section 2.2(j). The Company, at its sole cost and expense, shall have the right
to inspect and make copies of all such letters, notices or other written
communications at any reasonable time upon the giving of reasonable advance
written notice to the Trustee.

 

-14-



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF INITIAL DOLLAR SECURITY]

[Global Securities Legend]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.

[Restricted Securities Legend]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT AS SET FORTH
BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT WITHIN [IN THE CASE OF RULE 144A SECURITIES: ONE
YEAR] [IN THE CASE OF REGULATION S SECURITIES: 40 DAYS] AFTER THE LATER OF THE
ORIGINAL ISSUANCE OF THIS SECURITY AND THE LAST DATE ON WHICH THE COMPANY OR ANY
AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY) RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO NALCO
COMPANY OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT,
(C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR (AS DEFINED IN RULE
501(a)(1), (2), (3), OR (7) UNDER THE SECURITIES ACT, AN “ACCREDITED INVESTOR”)
THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A
U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS
SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS
SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF



--------------------------------------------------------------------------------

AVAILABLE), (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED
UPON AN OPINION OF COUNSEL IF NALCO COMPANY SO REQUESTS), OR (G) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT
WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. NO REPRESENTATION CAN BE MADE AS TO
THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE
SECURITY EVIDENCED HEREBY. IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY
WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY, IF THE PROPOSED
TRANSFEREE IS AN ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER,
FURNISH TO THE TRUSTEE AND NALCO COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR
OTHER INFORMATION AS ANY OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN,
THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE
MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.

Each Definitive Dollar Security shall bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

-2-



--------------------------------------------------------------------------------

[FORM OF INITIAL DOLLAR SECURITY]

 

No.    [$            ]

6.625% Senior Note due 2019

CUSIP No. 629855 AQ0/REG S: U6291A AK5

ISIN No. 144A: US629855 AQ02/REG S: USU6291AAK52

NALCO COMPANY, a Delaware corporation, promises to pay to [ ], or registered
assigns, the principal sum [of Dollars] [listed on the Schedule of Increases or
Decreases in Global Dollar Security attached hereto]a on January 15, 2019.

Interest Payment Dates: January 15 and July 15.

Record Dates: January 1 and July 1.

Additional provisions of this Dollar Security are set forth on the other side of
this Security.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

NALCO COMPANY By:  

 

  Name:     Title:  

 

TRUSTEE’S CERTIFICATE OF
AUTHENTICATION

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee, certifies that this is
one of the Dollar Securities
referred to in the Indenture.

By:  

 

  Authorized Signatory

Dated:

 

a Use the Schedule of Increases and Decreases language if Dollar Security is in
Global Form.

 

-3-



--------------------------------------------------------------------------------

 

*/ If the Dollar Security is to be issued in global form, add the Global
Securities Legend and the attachment from Exhibit A captioned “TO BE ATTACHED TO
GLOBAL SECURITIES - SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY.”

 

-4-



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF INITIAL DOLLAR SECURITY]

6.625% Senior Note due 2019

 

1. Interest

(a) NALCO COMPANY, a Delaware corporation (such corporation, and its successors
and assigns under the Indenture hereinafter referred to, being herein called the
“Company”), promises to pay interest on the principal amount of this Dollar
Security at the rate per annum shown above. The Company shall pay interest
semiannually on January 15 and July 15 of each year, commencing July 15, 2011.b
Interest on the Dollar Securities shall accrue from the most recent date to
which interest has been paid or duly provided for or, if no interest has been
paid or duly provided for, from December 21, 2010b until the principal hereof is
due. Interest shall be computed on the basis of a 360-day year of twelve 30-day
months. The Company shall pay interest on overdue principal at the rate borne by
the Securities, and it shall pay interest on overdue installments of interest at
the same rate to the extent lawful.

(b) Registration Rights Agreement. The Holder of this Dollar Security is
entitled to the benefits of a Registration Rights Agreement, dated as of
December 21, 2010, among the Company, the Guarantors and the Initial Purchasers.

 

2. Method of Payment

The Company shall pay interest on the Dollar Securities (except defaulted
interest) to the Persons who are registered Holders at the close of business on
the January 1 or July 1 next preceding the interest payment date even if Dollar
Securities are canceled after the record date and on or before the interest
payment date (whether or not a Business Day). The Holders must surrender
Securities to a Paying Agent to collect principal payments. The Company shall
pay principal, premium, if any, and interest in money of the United States of
America that at the time of payment is legal tender for payment of public and
private debts. Payments in respect of the Dollar Securities represented by a
Global Dollar Security (including principal, premium, if any, and interest)
shall be made by wire transfer of immediately available funds to the accounts
specified by The Depository Trust Company or any successor depositary. The
Company will make all payments in respect of a certificated Dollar Security
(including principal, premium, if any, and interest), at the office of each
Paying Agent, except that, at the option of the Company, payment of interest may
be made by mailing a check to the registered address of each Holder thereof;
provided, however, that payments on the Dollar Securities may also be made, in
the case of a Holder of at least $1,000,000 aggregate principal amount of Dollar
Securities, by wire transfer to a U.S. dollar account maintained by the payee
with a bank in the United States if such Holder elects payment by wire transfer
by giving written notice to the Trustee or a Paying Agent to such effect
designating such account no later than 30 days immediately preceding the
relevant due date for payment (or such other date as the Trustee may accept in
its discretion).

 

b With respect to Securities issued on the Issue Date.

 

-5-



--------------------------------------------------------------------------------

 

3. Paying Agent and Registrar

Initially, The Bank of New York Mellon Trust Company, N.A., a national banking
association (the “Trustee”), will act as Dollar Paying Agent and Registrar. The
Company may appoint and change any Paying Agent or Registrar without notice. The
Company or any of its domestically incorporated Wholly Owned Subsidiaries may
act as Paying Agent or Registrar.

 

4. Indenture

The Company issued the Dollar Securities under an Indenture dated as of
December 21, 2010 (the “Indenture”), among the Company, the Guarantors and the
Trustee. The terms of the Dollar Securities include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date of
the Indenture (the “TIA”). Terms defined in the Indenture and not defined herein
have the meanings ascribed thereto in the Indenture. The Dollar Securities are
subject to all terms and provisions of the Indenture, and the Holders (as
defined in the Indenture) are referred to the Indenture and the TIA for a
statement of such terms and provisions.

The Dollar Securities are senior unsecured obligations of the Company. This
Dollar Security is one of the Initial Dollar Securities referred to in the
Indenture. The Dollar Securities include the Initial Dollar Securities and any
Exchange Dollar Securities issued in exchange for Initial Dollar Securities
pursuant to the Indenture. The Initial Dollar Securities and any Exchange Dollar
Securities together with the Initial Euro Securities and any Exchange Euro
Securities are treated as a single class of securities under the Indenture. The
Indenture imposes certain limitations on the ability of Holdings and its
Restricted Subsidiaries to, among other things, make certain Investments and
other Restricted Payments, pay dividends and other distributions, incur
Indebtedness, enter into consensual restrictions upon the payment of certain
dividends and distributions by such Restricted Subsidiaries, issue or sell
shares of capital stock of Holdings and such Restricted Subsidiaries, enter into
or permit certain transactions with Affiliates, create or incur Liens and make
asset sales. The Indenture also imposes limitations on the ability of the
Company and each Guarantor to consolidate or merge with or into any other Person
or convey, transfer or lease all or substantially all of its property.

To guarantee the due and punctual payment of the principal and interest, on the
Dollar Securities and all other amounts payable by the Company under the
Indenture and the Dollar Securities when and as the same shall be due and
payable, whether at maturity, by acceleration or otherwise, according to the
terms of the Dollar Securities and the Indenture, the Guarantors have, jointly
and severally, unconditionally guaranteed the Guaranteed Obligations on a senior
basis pursuant to the terms of the Indenture.

 

5. Optional Redemption

Except as set forth in the following two paragraphs, the Dollar Securities shall
not be redeemable at the option of the Company prior to January 15, 2014.
Thereafter, the Dollar Securities shall be redeemable at the option of the
Company, in whole at any time or in part from time to time, upon not less than
30 nor more than 60 days’ prior notice, at the following redemption prices
(expressed as a percentage of principal amount), plus accrued and unpaid
interest, to the redemption date (subject to the right of the Holders of record
on the relevant record date to receive interest due on the relevant interest
payment date), if redeemed during the 12-month period commencing on January 15
of the years set forth below:

 

Year

   Redemption Price  

2014

     104.969 % 

2015

     103.313 % 

2016

     101.656 % 

2017 and thereafter

     100.000 % 

 

-6-



--------------------------------------------------------------------------------

In addition, at any time prior to January 15, 2014, the Company may redeem the
Dollar Securities at its option, in whole at any time or in part from time to
time, at a redemption price equal to 100% of the principal amount of the Dollar
Securities redeemed plus the Applicable Premium as of, and accrued and unpaid
interest, to, the applicable redemption date (subject to the right of the
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date).

Notwithstanding the foregoing, at any time and from time to time on or prior to
January 15, 2014, the Company may redeem in the aggregate up to 35% of the
original aggregate principal amount of the Dollar Securities (calculated after
giving effect to any issuance of Additional Dollar Securities) with the net cash
proceeds of one or more Equity Offerings (1) by the Company or (2) by Holdings
or any direct or indirect parent of Holdings or the Company, in each case, to
the extent the net cash proceeds thereof are contributed to the common equity
capital of the Company or used to purchase Capital Stock (other than
Disqualified Stock) of the Company from it, at a redemption price equal to
106.625% of the principal amount thereof plus, accrued and unpaid interest, and
additional interest, if any, to the redemption date (subject to the right of the
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date); provided, however, that at least 50% of the
original aggregate principal amount of the Dollar Securities (calculated after
giving effect to any issuance of Additional Dollar Securities) must remain
outstanding after each such redemption; and provided, further, that such
redemption shall occur within 90 days after the date on which any such Equity
Offering is consummated upon not less than 30 nor more than 60 days’ notice
mailed to each Holder of Securities being redeemed and otherwise in accordance
with the procedures set forth in the Indenture.

In connection with the redemption of Dollar Securities with the proceeds of an
Equity Offering, any such redemption may, at the Company’s discretion, be
conditioned upon completion of the Equity Offering.

 

6. Sinking Fund

The Dollar Securities are not subject to any sinking fund.

 

7. Notice of Redemption

Notice of redemption will be delivered by electronic transmission or mailed by
first-class mail at least 30 days but not more than 60 days before the
redemption date to each Holder of Dollar Securities to be redeemed at his, her
or its registered address or otherwise in accordance with the procedures of DTC.
Dollar Securities in denominations larger than $2,000 may be redeemed in part
but only in whole multiples of $1,000. If money sufficient to pay the redemption
price of and accrued and unpaid interest on all Dollar Securities (or portions
thereof) to be redeemed on the redemption date is deposited with a Paying Agent
on or before the redemption date and certain other conditions are satisfied, on
and after such date, interest ceases to accrue on such Dollar Securities (or
such portions thereof) called for redemption.

 

-7-



--------------------------------------------------------------------------------

 

8. Repurchase of Dollar Securities at the Option of Holders upon Change of
Control and Asset Sales

Upon the occurrence of a Change of Control, each Holder shall have the right,
subject to certain conditions specified in the Indenture, to cause the Company
to repurchase all or any part of such Holder’s Dollar Securities at a purchase
price in cash equal to 101% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the date of repurchase (subject to the right of the
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date), as provided in, and subject to the terms of,
the Indenture.

In accordance with Section 4.06 of the Indenture, the Company will be required
to offer to purchase Dollar Securities upon the occurrence of certain events.

 

9. Denominations; Transfer; Exchange

The Dollar Securities are in registered form, without coupons, in denominations
of $2,000 and any integral multiple of $1,000 in excess thereof. A Holder shall
register the transfer of or exchange of Dollar Securities in accordance with the
Indenture. Upon any registration of transfer or exchange, the Registrar and the
Trustee may require a Holder, among other things, to furnish appropriate
endorsements or transfer documents and to pay any taxes required by law or
permitted by the Indenture. The Registrar need not register the transfer of or
exchange any Dollar Securities selected for redemption (except, in the case of a
Dollar Security to be redeemed in part, the portion of the Dollar Security not
to be redeemed) or to transfer or exchange any Dollar Securities for a period of
15 days prior to a selection of Dollar Securities to be redeemed.

 

10. Persons Deemed Owners

The registered Holder of this Dollar Security shall be treated as the owner of
it for all purposes.

 

11. Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee and a Paying Agent shall pay the money back to the Company at
its written request unless an abandoned property law designates another Person.
After any such payment, the Holders entitled to the money must look to the
Company for payment as general creditors and the Trustee and a Paying Agent
shall have no further liability with respect to such monies.

 

12. Discharge and Defeasance

Subject to certain conditions, the Company at any time may terminate some of or
all its obligations under the Dollar Securities and the Indenture if the Company
deposits with the Trustee money or U.S. Government Obligations for the payment
of principal of, and interest on the Dollar Securities to redemption, or
maturity, as the case may be.

 

13. Amendment, Waiver

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Securities may be amended with the written consent of the Holders of at
least a majority in aggregate principal amount of the outstanding Securities
(voting as a single class) and (ii) any past default or compliance with any
provisions may be waived with the written consent of the Holders of at least a
majority in principal amount of the outstanding Securities; provided, however,
that if any amendment, waiver or other modification

 

-8-



--------------------------------------------------------------------------------

will only affect the Dollar Securities or the Euro Securities, only the consent
of the Holders of at least a majority in principal amount of the then
outstanding Dollar Securities or Euro Securities (and not the consent of the
Holders of at least a majority of all Securities), as the case may be, shall be
required. Subject to certain exceptions set forth in the Indenture, without the
consent of any Holder, the Company and the Trustee may amend the Indenture or
the Securities (i) to cure any ambiguity, omission, defect or inconsistency;
(ii) to comply with Article 5 of the Indenture; (iii) to provide for
uncertificated Securities in addition to or in place of certificated Securities;
(iv) to add Guarantees with respect to the Securities; (v) to add additional
covenants of the Company or Holdings for the benefit of the Holders or to
surrender rights and powers conferred on the Company; (vi) to comply with the
requirements of the SEC in order to effect or maintain the qualification of the
Indenture under the TIA; (vii) to make any change that does not adversely affect
the rights of any Holder; or (viii) to provide for the issuance of the Exchange
Securities or Additional Securities.

 

14. Defaults and Remedies

If an Event of Default occurs (other than an Event of Default relating to
certain events of bankruptcy, insolvency or reorganization of Holdings or the
Company) and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the outstanding Securities, in each case, by notice to the
Company, may declare the principal of, premium, if any, and accrued but unpaid
interest on all the Securities to be due and payable. If an Event of Default
relating to certain events of bankruptcy, insolvency or reorganization of
Holdings or the Company occurs, the principal of, premium, if any, and interest
on all the Securities shall become immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders. Under
certain circumstances, the Holders of a majority in principal amount of the
outstanding Securities may rescind any such acceleration with respect to the
Securities and its consequences.

If an Event of Default occurs and is continuing, the Trustee shall be under no
obligation to exercise any of the rights or powers under the Indenture at the
request or direction of any of the Holders unless such Holders have offered to
the Trustee reasonable indemnity or security against any loss, liability or
expense and certain other conditions are complied with. Except to enforce the
right to receive payment of principal, premium (if any) or interest when due, no
Holder may pursue any remedy with respect to the Indenture or the Securities
unless (i) such Holder has previously given the Trustee notice that an Event of
Default is continuing, (ii) the Holders of at least 25% in principal amount of
the outstanding Securities have requested the Trustee in writing to pursue the
remedy, (iii) such Holders have offered the Trustee reasonable security or
indemnity against any loss, liability or expense, (iv) the Trustee has not
complied with such request within 60 days after the receipt of the request and
the offer of security or indemnity and (v) the Holders of a majority in
principal amount of the outstanding Securities have not given the Trustee a
direction inconsistent with such request within such 60-day period. Subject to
certain restrictions, the Holders of a majority in principal amount of the
outstanding Securities are given the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. The Trustee, however,
may refuse to follow any direction that conflicts with law or the Indenture or
that the Trustee determines is unduly prejudicial to the rights of any other
Holder or that would involve the Trustee in personal liability. Prior to taking
any action under the Indenture, the Trustee shall be entitled to indemnification
satisfactory to it in its sole discretion against all losses and expenses caused
by taking or not taking such action.

 

15. Trustee Dealings with the Company

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

-9-



--------------------------------------------------------------------------------

 

16. No Recourse Against Others

No director, officer, employee, incorporator or holder of any equity interests
in the Company (other than Holdings) or of any Guarantor or any direct or
indirect parent corporation, as such, shall have any liability for any
obligations of the Company or the Guarantors under the Securities, the Indenture
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of Securities by accepting a Security waives and
releases all such liability.

 

17. Authentication

This Dollar Security shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent) manually signs the certificate of
authentication on the other side of this Dollar Security.

 

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

19. Governing Law

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

20. CUSIP Numbers and ISINs

The Company has caused CUSIP numbers and ISINs to be printed on the Securities
and has directed the Trustee to use CUSIP numbers and ISINs. No representation
is made as to the accuracy of such numbers either as printed on the Securities
or as contained in any notice of redemption and reliance may be placed only on
the other identification numbers placed thereon.

The Company will furnish to any Holder of Securities upon written request and
without charge to the Holder a copy of the Indenture which has in it the text of
this Security.

 

-10-



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to:

 

 

(Print or type assignee’s name, address and zip code)

 

 

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint              agent to transfer this Security on the
books of the Company. The agent may substitute another to act for him.

 

 

 

Date:

 

 

    Your Signature:  

 

 

 

Sign exactly as your name appears on the other side of this Security. Signature
Guarantee: Date:  

 

   

 

  Signature must be guaranteed by a participant in a recognized signature
guaranty medallion program or other signature guarantor program reasonably
acceptable to the Trustee     Signature of Signature Guarantee

 

-11-



--------------------------------------------------------------------------------

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF TRANSFER RESTRICTED DOLLAR SECURITIES

This certificate relates to $             principal amount of Dollar Securities
held in (check applicable space)              book-entry or             
definitive form by the undersigned.

The undersigned:

 

¨

     has requested the Trustee by written order to deliver in exchange for its
beneficial interest in the Global Dollar Security held by the Depository a
Dollar Security or Dollar Securities in definitive, registered form of
authorized denominations and an aggregate principal amount equal to its
beneficial interest in such Global Dollar Security (or the portion thereof
indicated above); and          

check the following, if applicable:

 

¨       is an affiliate of the Company as contemplated in Section 2.2(j) of
Appendix A to the Indenture; or

 

¨       is exchanging this Dollar Security in connection with an expected
transfer to an affiliate of the Company as contemplated in Section 2.2(j) of
Appendix A to the Indenture.

¨

     has requested the Trustee by written order to exchange or register the
transfer of a Dollar Security or Dollar Securities; and          

check the following, if applicable:

 

¨       is an affiliate of the Company as contemplated in Section 2.2(j) of
Appendix A to the Indenture; or

 

¨       the transferee is an affiliate of the Company as contemplated in
Section 2.2(j) of Appendix A to the Indenture.

In connection with any transfer of any of the Dollar Securities evidenced by
this certificate occurring prior to the expiration of the period referred to in
Rule 144 under the Securities Act, the undersigned confirms that such Dollar
Securities are being transferred in accordance with its terms: CHECK ONE BOX
BELOW      (1)     

¨       to the Company; or

     (2)     

¨       to the Registrar for registration in the name of the Holder, without
transfer; or

     (3)     

¨       pursuant to an effective registration statement under the Securities Act
of 1933; or

     (4)     

¨       inside the United States to a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act of 1933) that purchases for its
own account or for the account of a qualified institutional buyer to whom notice
is given that such transfer is being made in reliance on Rule 144A, in each case
pursuant to and in compliance with Rule 144A under the Securities Act of 1933;
or

 

-12-



--------------------------------------------------------------------------------

 

     (5)     

¨       outside the United States in an offshore transaction within the meaning
of Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933 and such Security shall be held immediately after the
transfer through Euroclear or Clearstream until the expiration of the Restricted
Period (as defined in the Indenture); or

     (6)     

¨       to an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), or (7) under the Securities Act of 1933) that has furnished to the Trustee
a signed letter containing certain representations and agreements; or

     (7)     

¨       pursuant to another available exemption from registration provided by
Rule 144 under the Securities Act of 1933.

     Unless one of the boxes is checked, the Trustee will refuse to register any
of the Securities evidenced by this certificate in the name of any Person other
than the registered Holder thereof; provided, however, that if box (5), (6) or
(7) is checked, the Trustee may require, prior to registering any such transfer
of the Securities, such legal opinions, certifications and other information as
the Company has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933.

 

Date:  

 

    Your Signature:  

 

Signature Guarantee:      

Date:

 

 

   

 

  Signature must be guaranteed by a participant in a recognized signature
guaranty medallion program or other signature guarantor program reasonably
acceptable to the Trustee     Signature of Signature Guarantee

 

-13-



--------------------------------------------------------------------------------

TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Dollar
Security for its own account or an account with respect to which it exercises
sole investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, and is aware that the sale to it is being made in reliance on Rule 144A
and acknowledges that it has received such information regarding the Company as
the undersigned has requested pursuant to Rule 144A or has determined not to
request such information and that it is aware that the transferor is relying
upon the undersigned’s foregoing representations in order to claim the exemption
from registration provided by Rule 144A.

 

  Dated:  

 

   

 

        NOTICE: To be executed by an executive officer        

 

-14-



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL DOLLAR SECURITIES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL DOLLAR SECURITY

The initial principal amount of this Global Dollar Security is
$                    . The following increases or decreases in this Global
Dollar Security have been made:

 

Date of

Exchange

  

Amount of decrease

in Principal Amount

of this Global Dollar

Security

  

Amount of increase in
Principal Amount of

this Global Dollar

Security

  

Principal amount of this
Global Dollar Security
following such decrease or
increase

  

Signature of authorized
signatory of Trustee or
Securities Custodian

 

-15-



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Dollar Security purchased by the Company
pursuant to Section 4.06 (Asset Sale) or 4.08 (Change of Control) of the
Indenture, check the box:

 

  Asset Sale ¨   Change of Control ¨   

If you want to elect to have only part of this Dollar Security purchased by the
Company pursuant to Section 4.06 (Asset Sale) or 4.08 (Change of Control) of the
Indenture, state the amount ($2,000 or an integral multiple thereof):

$

 

Date:  

 

    Your Signature:  

 

        (Sign exactly as your name appears on the other side of this Security)

 

Signature Guarantee:  

 

  

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the Trustee

 

-16-



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF FACE OF INITIAL EURO SECURITY]

[Global Securities Legend]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE BANK
OF NEW YORK MELLON, LONDON BRANCH, TO THE COMPANY OR ITS AGENT FOR REGISTRATION
OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN A
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE BANK OF NEW YORK
MELLON, LONDON BRANCH (AND ANY PAYMENT IS MADE TO SUCH ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF THE BANK OF NEW YORK MELLON, LONDON BRANCH), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO THE COMMON DEPOSITORY, TO NOMINEES OF THE COMMON DEPOSITORY OR
TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF
THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.

[Restricted Securities Legend]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT AS SET FORTH
BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT WITHIN [IN THE CASE OF RULE 144A SECURITIES: ONE
YEAR] [IN THE CASE OF REGULATION S SECURITIES: 40 DAYS] AFTER THE LATER OF THE
ORIGINAL ISSUANCE OF THIS SECURITY AND THE LAST DATE ON WHICH THE COMPANY OR ANY
AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY) RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO NALCO
COMPANY OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT,
(C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR (AS DEFINED IN RULE
501(a)(1), (2), (3), OR (7) UNDER THE SECURITIES ACT, AN “ACCREDITED INVESTOR”)
THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A
U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS
SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS
SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF

 

-1-



--------------------------------------------------------------------------------

AVAILABLE), (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED
UPON AN OPINION OF COUNSEL IF NALCO COMPANY SO REQUESTS), OR (G) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT
WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. NO REPRESENTATION CAN BE MADE AS TO
THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE
SECURITY EVIDENCED HEREBY. IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY
WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY, IF THE PROPOSED
TRANSFEREE IS AN ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER,
FURNISH TO THE TRUSTEE AND NALCO COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR
OTHER INFORMATION AS ANY OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN,
THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE
MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.

Each Definitive Euro Security shall bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

-2-



--------------------------------------------------------------------------------

[FORM OF INITIAL EURO SECURITY]

 

No.    [€            ]

6.875% Senior Note due 2019

CUSIP No. [144A: 629855 AR8]/[REG S: U6291A AL3]

ISIN No. [144A: XS0569255549]/[REG S: XS0569255200]

Common Code [144A: 056925554]/[REG S: 056925520]

NALCO COMPANY, a Delaware corporation, promises to pay to THE BANK OF NEW YORK
DEPOSITARY (NOMINEES) LIMITED, or registered assigns, the principal sum
[of Euros] [listed on the Schedule of Increases or Decreases in Global Euro
Security attached hereto]c on January 15, 2019.

Interest Payment Dates: January 15 and July 15.

Record Dates: January 1 and July 1.

Additional provisions of this Euro Security are set forth on the other side of
this Security.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

NALCO COMPANY

By:

 

 

  Name:   Title:

Dated:

 

c

Use the Schedule of Increases and Decreases language if Euro Security is in
Global Form.

 

-3-



--------------------------------------------------------------------------------

 

AUTHENTICATING AGENT’S CERTIFICATE OF
AUTHENTICATION

 

THE BANK OF NEW YORK MELLON, LONDON BRANCH
as Authenticating Agent, certifies that this is
one of the Euro Securities referred to
in the Indenture.

 

By:

 

 

      Authorized Signatory    

Dated:                                     

   

 

*/

If the Euro Security is to be issued in global form, add the Global Securities
Legend and the attachment from Exhibit A captioned “TO BE ATTACHED TO GLOBAL
SECURITIES - SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY.”

 

-4-



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF INITIAL EURO SECURITY]

6.875% Senior Note due 2019

 

1. Interest

(a) NALCO COMPANY, a Delaware corporation (such corporation, and its successors
and assigns under the Indenture hereinafter referred to, being herein called the
“Company”), promises to pay interest on the principal amount of this Euro
Security at the rate per annum shown above. The Company shall pay interest
semiannually on January 15 and July 15 of each year, commencing July 15, 2011.d
Interest on the Euro Securities shall accrue from the most recent date to which
interest has been paid or duly provided for or, if no interest has been paid or
duly provided for, from December 21, 2010 until the principal hereof is due.d
Interest shall be computed on the basis of a 360-day year of twelve 30-day
months. The Company shall pay interest on overdue principal at the rate borne by
the Euro Securities, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

(b) Registration Rights Agreement. The Holder of this Euro Security is entitled
to the benefits of a Registration Rights Agreement, dated as of December 21,
2010, among the Company, the Guarantors and the Initial Purchasers named
therein.

 

2. Method of Payment

The Company shall pay interest on the Euro Securities (except defaulted
interest) to the Persons who are registered Holders at the close of business on
the January 1 or July 1 next preceding the interest payment date even if Euro
Securities are canceled after the record date and on or before the interest
payment date. The Holders must surrender Euro Securities to a Paying Agent to
collect principal payments. The Company shall pay principal, premium, if any,
and interest in money of a member state of the European Union that at the time
of payment is legal tender for payment of public and private debts. Payments in
respect of the Euro Securities represented by a Global Security (including
principal, premium, if any, and interest) shall be made by wire transfer of
immediately available funds to the accounts specified by the Holder or Holders
thereof. The Company will make all payments in respect of a certificated Euro
Security (including principal, premium, if any, and interest), at the office of
a Paying Agent, except that, at the option of the Company, payment of interest
may be made by mailing a check to the registered address of each Holder thereof;
provided, however, that payments on the Euro Securities may also be made, in the
case of a Holder of at least €1,000,000 aggregate principal amount of Euro
Securities, by wire transfer to a Euro account maintained by the payee with a
bank in member state of the European Union if such Holder elects payment by wire
transfer by giving written notice to the Trustee or a Paying Agent to such
effect designating such account no later than 30 days immediately preceding the
relevant due date for payment (or such other date as the Trustee may accept in
its discretion).

 

3. Paying Agent and Registrar

Initially, The Bank of New York Mellon, London Branch will act as Euro Paying
Agent. The Company may appoint and change any Paying Agent or Registrar without
notice. The Company or any of its domestically incorporated Wholly Owned
Subsidiaries may act as Paying Agent or Registrar.

 

 

d

With respect to Securities issued on the Issue Date.

 

-5-



--------------------------------------------------------------------------------

 

4. Indenture

The Company issued the Euro Securities under an Indenture dated as of
December 21, 2010 (the “Indenture”), among the Company, the Guarantors and The
Bank of New York Mellon Trust Company, N.A., a national banking association (the
“Trustee”). The terms of the Euro Securities include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date of
the Indenture (the “TIA”). Terms defined in the Indenture and not defined herein
have the meanings ascribed thereto in the Indenture. The Euro Securities are
subject to all terms and provisions of the Indenture, and the Holders (as
defined in the Indenture) are referred to the Indenture and the TIA for a
statement of such terms and provisions

The Euro Securities are senior unsecured obligations of the Company. This Euro
Security is one of the Initial Euro Securities referred to in the Indenture. The
Euro Securities include the Initial Euro Securities and any Exchange Euro
Securities issued in exchange for Initial Euro Securities pursuant to the
Indenture. The Initial Euro Securities and any Exchange Euro Securities together
with the Initial Dollar Securities and the Exchange Dollar Securities are
treated as a single class of securities under the Indenture. The Indenture
imposes certain limitations on the ability of Holdings and its Restricted
Subsidiaries to, among other things, make certain Investments and other
Restricted Payments, pay dividends and other distributions, incur Indebtedness,
enter into consensual restrictions upon the payment of certain dividends and
distributions by such Restricted Subsidiaries, issue or sell shares of capital
stock of Holdings and such Restricted Subsidiaries, enter into or permit certain
transactions with Affiliates, create or incur Liens and make asset sales. The
Indenture also imposes limitations on the ability of the Company and each
Guarantor to consolidate or merge with or into any other Person or convey,
transfer or lease all or substantially all of its property.

To guarantee the due and punctual payment of the principal and interest on the
Euro Securities and all other amounts payable by the Company under the Indenture
and the Euro Securities when and as the same shall be due and payable, whether
at maturity, by acceleration or otherwise, according to the terms of the Euro
Securities and the Indenture, the Guarantors have, jointly and severally,
unconditionally guaranteed the Guaranteed Obligations on a senior basis pursuant
to the terms of the Indenture.

 

5. Optional Redemption.

Except as set forth in the following two paragraphs, the Euro Securities shall
not be redeemable at the option of the Company prior to January 15, 2014.
Thereafter, the Euro Securities shall be redeemable at the option of the
Company, in whole at any time or in part from time to time, upon not less than
30 nor more than 60 days’ prior notice, at the following redemption prices
(expressed as a percentage of principal amount), plus accrued and unpaid
interest to the redemption date (subject to the right of the Holders of record
on the relevant record date to receive interest due on the relevant interest
payment date), if redeemed during the 12-month period commencing on January 15
of the years set forth below:

 

Year

   Redemption Price  

2014

     105.156 % 

2015

     103.438 % 

2016

     101.719 % 

2017 and thereafter

     100.000 % 

In addition, at anytime prior to January 15, 2014, the Company may redeem the
Euro Securities, at its option, in whole at any time or in part from time to
time at a redemption price equal to 100% of the principal amount of the Euro
Securities redeemed plus the Applicable Premium as of, and accrued and unpaid
interest to, the applicable redemption date (subject to the right of the Holders
of record on the relevant record date to receive interest due on the relevant
interest payment date).

 

-6-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, at any time and from time to time on or prior to
January 15, 2014, the Company may redeem in the aggregate up to 35% of the
original aggregate principal amount of the Euro Securities (calculated after
giving effect to any issuance of Additional Euro Securities) with the net cash
proceeds of one or more Equity Offerings (1) by the Company or (2) by Holdings
or any direct or indirect parent of Holdings or the Company, in each case, to
the extent the net cash proceeds thereof are contributed to the common equity
capital of the Company or used to purchase Capital Stock (other than
Disqualified Stock) of the Company from it, at a redemption price equal to
106.875% of the principal amount thereof, plus accrued and unpaid interest to
the redemption date (subject to the right of the Holders of record on the
relevant record date to receive interest due on the relevant interest payment
date); provided, however, that at least 50% of the original aggregate principal
amount of the Euro Securities (calculated after giving effect to any issuance of
Additional Euro Securities) must remain outstanding after each such redemption;
and provided, further, that such redemption shall occur within 90 days after the
date on which any such Equity Offering is consummated upon not less than 30 nor
more than 60 days’ notice mailed to each Holder of Securities being redeemed and
otherwise in accordance with the procedures set forth in the Indenture.

In connection with the redemption of Euro Securities with the proceeds of an
Equity Offering, any such redemption may, at the Company’s discretion, be
conditioned upon completion of the Equity Offering.

 

6. Sinking Fund

The Euro Securities are not subject to any sinking fund.

 

7. Notice of Redemption

Notice of redemption will be delivered by electronic transmission or mailed by
first-class mail at least 30 days but not more than 60 days before the
redemption date to each Holder of Euro Securities to be redeemed at his, her or
its registered address or otherwise in accordance with the procedures of
Euroclear and Clearstream. Euro Securities in denominations larger than €100,000
may be redeemed in part but only in whole multiples of €1,000. If money
sufficient to pay the redemption price of and accrued and unpaid interest on all
Euro Securities (or portions thereof) to be redeemed on the redemption date is
deposited with a Paying Agent on or before the redemption date and certain other
conditions are satisfied, on and after such date interest ceases to accrue on
such Euro Securities (or such portions thereof) called for redemption.

 

8. Repurchase of Euro Securities at the Option of the Holders upon Change of
Control and Asset Sales

Upon the occurrence of a Change of Control, each Holder shall have the right,
subject to certain conditions specified in the Indenture, to cause the Company
to repurchase all or any part of such Holder’s Euro Securities at a purchase
price in cash equal to 101% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the date of repurchase (subject to the right of the
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date), as provided in, and subject to the terms of,
the Indenture.

In accordance with Section 4.06 of the Indenture, the Company will be required
to offer to purchase Euro Securities upon the occurrence of certain events.

 

-7-



--------------------------------------------------------------------------------

 

9. Denominations; Transfer; Exchange

The Euro Securities are in registered form, without coupons, in denominations of
€100,000 and whole multiples of €1,000. A Holder shall register the transfer of
or exchange of Euro Securities in accordance with the Indenture. Upon any
registration of transfer or exchange, the Registrar and the Trustee may require
a Holder, among other things, to furnish appropriate endorsements or transfer
documents and to pay any taxes required by law or permitted by the Indenture.
The Registrar need not register the transfer of or exchange any Euro Securities
selected for redemption (except, in the case of a Euro Security to be redeemed
in part, the portion of the Euro Security not to be redeemed) or to transfer or
exchange any Euro Securities for a period of 15 days prior to a selection of
Securities to be redeemed.

 

10. Persons Deemed Owners

The registered Holder of this Euro Security shall be treated as the owner of it
for all purposes.

 

11. Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee and a Paying Agent shall pay the money back to the Company at
its written request unless an abandoned property law designates another Person.
After any such payment, the Holders entitled to the money must look to the
Company for payment as general creditors and the Trustee and a Paying Agent
shall have no further liability with respect to such monies.

 

12. Discharge and Defeasance

Subject to certain conditions, the Company at any time may terminate some of or
all its obligations under the Securities and the Indenture if the Company
deposits with the Trustee money or EU Government Obligations for the payment of
principal of, and interest on the Securities to redemption, or maturity, as the
case may be.

 

13. Amendment, Waiver

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Securities may be amended with the written consent of the Holders of at
least a majority in aggregate principal amount of the outstanding Securities
(voting as a single class) and (ii) any past default or compliance with any
provisions may be waived with the written consent of the Holders of at least a
majority in principal amount of the outstanding Securities; provided, however,
that if any amendment, waiver or other modification will only affect the Dollar
Securities or the Euro Securities, only the consent of the Holders of at least a
majority in principal amount of the then outstanding Dollar Securities or Euro
Securities (and not the consent of the Holders of at least a majority of all
Securities), as the case may be, shall be required. Subject to certain
exceptions set forth in the Indenture, without the consent of any Holder, the
Company and the Trustee may amend the Indenture or the Securities (i) to cure
any ambiguity, omission, defect or inconsistency; (ii) to comply with Article 5
of the Indenture; (iii) to provide for uncertificated Securities in addition to
or in place of certificated Securities; (iv) to add Guarantees with respect to
the Securities; (v) to add additional covenants of the Company or Holdings for
the benefit of the Holders or to surrender rights and powers conferred on the
Company; (vi) to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the TIA; (vii) to make any
change that does not adversely affect the rights of any Holder; or (viii) to
provide for the issuance of the Exchange Securities or Additional Securities.

 

-8-



--------------------------------------------------------------------------------

 

14. Defaults and Remedies

If an Event of Default occurs (other than an Event of Default relating to
certain events of bankruptcy, insolvency or reorganization of Holdings or the
Company) and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the outstanding Securities, in each case, by notice to the
Company, may declare the principal of, premium, if any, and accrued but unpaid
interest on all the Securities to be due and payable. If an Event of Default
relating to certain events of bankruptcy, insolvency or reorganization of
Holdings or the Company occurs, the principal of, premium, if any, and interest
on all the Securities shall become immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders. Under
certain circumstances, the Holders of a majority in principal amount of the
outstanding Securities may rescind any such acceleration with respect to the
Securities and its consequences.

If an Event of Default occurs and is continuing, the Trustee shall be under no
obligation to exercise any of the rights or powers under the Indenture at the
request or direction of any of the Holders unless such Holders have offered to
the Trustee reasonable indemnity or security against any loss, liability or
expense and certain other conditions are complied with. Except to enforce the
right to receive payment of principal, premium (if any) or interest when due, no
Holder may pursue any remedy with respect to the Indenture or the Securities
unless (i) such Holder has previously given the Trustee notice that an Event of
Default is continuing, (ii) the Holders of at least 25% in principal amount of
the outstanding Securities have requested the Trustee in writing to pursue the
remedy, (iii) such Holders have offered the Trustee reasonable security or
indemnity against any loss, liability or expense, (iv) the Trustee has not
complied with such request within 60 days after the receipt of the request and
the offer of security or indemnity and (v) the Holders of a majority in
principal amount of the outstanding Securities have not given the Trustee a
direction inconsistent with such request within such 60-day period. Subject to
certain restrictions, the Holders of a majority in principal amount of the
outstanding Securities are given the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. The Trustee, however,
may refuse to follow any direction that conflicts with law or the Indenture or
that the Trustee determines is unduly prejudicial to the rights of any other
Holder or that would involve the Trustee in personal liability. Prior to taking
any action under the Indenture, the Trustee shall be entitled to indemnification
satisfactory to it in its sole discretion against all losses and expenses caused
by taking or not taking such action.

 

15. Trustee Dealings with the Company

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

16. No Recourse Against Others

No director, officer, employee, incorporator or holder of any equity interests
in the Company (other than Holdings) or of any Guarantor or any direct or
indirect parent corporation, as such, shall have any liability for any
obligations of the Company or the Guarantors under the Securities, the Indenture
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of Securities by accepting a Security waives and
releases all such liability.

 

-9-



--------------------------------------------------------------------------------

 

17. Authentication

This Euro Security shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent) manually signs the certificate of
authentication on the other side of this Euro Security.

 

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

19. Governing Law

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

20. CUSIP Numbers, ISINs and Common Codes

The Company has caused CUSIP numbers and ISINs and Common Codes, to be printed
on the Euro Securities and has directed the Trustee to use CUSIP numbers and
ISINs and Common Codes, in notices of redemption as a convenience to the
Holders. No representation is made as to the accuracy of such numbers either as
printed on the Euro Securities or as contained in any notice of redemption and
reliance may be placed only on the other identification numbers placed thereon.

The Company will furnish to any Holder of Securities upon written request and
without charge to the Holder a copy of the Indenture which has in it the text of
this Security.

 

-10-



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to:

 

 

(Print or type assignee’s name, address and zip code)

 

 

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint agent to transfer this Security on the books of the
Company. The agent may substitute another to act for him.

 

 

 

Date:  

 

    Your Signature:   

 

         Sign exactly as your name appears on the other side of this Security.
Signature Guarantee:        Date:  

 

   

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the Trustee

    Signature of Signature Guarantee

 

-11-



--------------------------------------------------------------------------------

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF TRANSFER RESTRICTED EURO SECURITIES

This certificate relates to €             principal amount of Euro Securities
held in (check applicable space)              book-entry or             
definitive form by the undersigned.

The undersigned (check one box below):

 

¨      has requested the Trustee by written order to deliver in exchange for its
beneficial interest in the Global Euro Security held by the Depository a Euro
Security or Euro Securities in definitive, registered form of authorized
denominations and an aggregate principal amount equal to its beneficial interest
in such Global Euro Security (or the portion thereof indicated above); and     
    

check the following, if applicable:

 

¨       is an affiliate of the Company as contemplated in Section 2.2(j) of
Appendix A to the Indenture; or

 

¨       is exchanging this Euro Security in connection with an expected transfer
to an affiliate of the Company as contemplated in Section 2.2(j) of Appendix A
to the Indenture.

¨      has requested the Trustee by written order to exchange or register the
transfer of a Euro Security or Euro Securities; and          

check the following, if applicable:

 

¨       is an affiliate of the Company as contemplated in Section 2.2(j) of
Appendix A to the Indenture; or

 

¨       the transferee is an affiliate of the Company as contemplated in
Section 2.2(j) of Appendix A to the Indenture.

In connection with any transfer of any of the Euro Securities evidenced by this
certificate occurring prior to the expiration of the period referred to in
Rule 144 under the Securities Act, the undersigned confirms that such Euro
Securities are being transferred in accordance with its terms: CHECK ONE BOX
BELOW      (1)     

¨       to the Company; or

     (2)     

¨       to the Registrar for registration in the name of the Holder, without
transfer; or

     (3)     

¨       pursuant to an effective registration statement under the Securities Act
of 1933; or

     (4)     

¨       inside the United States to a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act of 1933) that purchases for its
own account or for the account of a qualified institutional buyer to whom notice
is given that such transfer is being made in reliance on Rule 144A, in each case
pursuant to and in compliance with Rule 144A under the Securities Act of 1933;
or

 

-12-



--------------------------------------------------------------------------------

 

     (5)     

¨       outside the United States in an offshore transaction within the meaning
of Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933 and such Security shall be held immediately after the
transfer through Euroclear or Clearstream until the expiration of the Restricted
Period (as defined in the Indenture); or

     (6)     

¨       to an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933) that has furnished to the
Trustee a signed letter containing certain representations and agreements; or

     (7)     

¨       pursuant to another available exemption from registration provided by
Rule 144 under the Securities Act of 1933.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Securities evidenced by this certificate in the name of any Person other
than the registered Holder thereof; provided, however, that if box (5), (6) or
(7) is checked, the Trustee may require, prior to registering any such transfer
of the Securities, such legal opinions, certifications and other information as
the Company has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933.

 

Date:

 

 

   

 

      Your Signature Signature Guarantee:       

Date:

 

 

   

 

  Signature must be guaranteed by a participant in a recognized signature
guaranty medallion program or other signature guarantor program reasonably
acceptable to the Trustee     Signature of Signature Guarantee

 

-13-



--------------------------------------------------------------------------------

TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Euro Security
for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, and is aware that the sale to it is being made in reliance on Rule 144A
and acknowledges that it has received such information regarding the Company as
the undersigned has requested pursuant to Rule 144A or has determined not to
request such information and that it is aware that the transferor is relying
upon the undersigned’s foregoing representations in order to claim the exemption
from registration provided by Rule 144A.

 

Dated:  

 

   

 

      NOTICE:   To be executed by an executive officer

 

-14-



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL EURO SECURITIES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL EURO SECURITY

The initial principal amount of this Global Euro Security is
€                    . The following increases or decreases in this Global Euro
Security have been made:

 

Date of Exchange

 

Amount of decrease

in Principal Amount

of this Global Euro

Security

 

Amount of increase

in Principal Amount of

this Global Euro

Security

 

Principal amount of this Global
Euro Security following such
decrease or increase

 

Signature of authorized
signatory of Trustee or
Securities Custodian

 

-15-



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Euro Security purchased by the Company
pursuant to Section 4.06 (Asset Sale) or 4.08 (Change of Control) of the
Indenture, check the box:

 

  Asset Sale ¨    Change of Control ¨   

If you want to elect to have only part of this Euro Security purchased by the
Company pursuant to Section 4.06 (Asset Sale) or 4.08 (Change of Control) of the
Indenture, state the amount (€1,000 or an integral multiple thereof):

€

 

Date:  

 

    Your Signature:  

 

        (Sign exactly as your name appears on the other side of this Security)

 

Signature Guarantee:  

 

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the Trustee



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF FACE OF EXCHANGE DOLLAR SECURITY]

[Global Securities Legend]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.



--------------------------------------------------------------------------------

 

No.    $            

6.625% Senior Note due 2019

CUSIP No. [            ]

ISIN No. [                ]

NALCO COMPANY, a Delaware corporation, promises to pay to
[                                        ], or registered assigns, the principal
sum [of              Dollars] [listed on the Schedule of Increases or Decreases
in Global Dollar Security attached hereto]e on January 15, 2019.

Interest Payment Dates: January 15 and July 15.

Record Dates: January 1 and July 1.

Additional provisions of this Dollar Security are set forth on the other side of
this Security.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

NALCO COMPANY By:  

 

  Name:   Title:

Dated:

 

e Use the Schedule of Increases and Decreases language if Dollar Security is in
Global Form.

 

-2-



--------------------------------------------------------------------------------

 

TRUSTEE’S CERTIFICATE
OF AUTHENTICATION

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee, certifies that this is
one of the Dollar Securities referred to
in the Indenture.

 

By:

 

 

  Authorized Signatory

 

Dated:

 

 

 

 

 

 

*/ If the Dollar Security is to be issued in global form, add the Global
Securities Legend and the attachment from Exhibit A captioned “TO BE ATTACHED TO
GLOBAL SECURITIES - SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY.”

 

-3-



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF EXCHANGE DOLLAR SECURITY]

6.625% Senior Note due 2019

 

1. Interest

NALCO COMPANY, a Delaware corporation (such corporation, and its successors and
assigns under the Indenture hereinafter referred to, being herein called the
“Company”), promises to pay interest on the principal amount of this Dollar
Security at the rate per annum shown above. The Company shall pay interest
semiannually on January 15 and July 15 of each year, commencing July 15, 2011.f
Interest on the Dollar Securities shall accrue from the most recent date to
which interest has been paid or duly provided for or, if no interest has been
paid or duly provided for, from December 21, 2010f until the principal hereof is
due. Interest shall be computed on the basis of a 360-day year of twelve 30-day
months. The Company shall pay interest on overdue principal at the rate borne by
the Dollar Securities, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

 

2. Method of Payment

The Company shall pay interest on the Dollar Securities (except defaulted
interest) to the Persons who are registered Holders at the close of business on
the May 1 or November 1 next preceding the interest payment date even if Dollar
Securities are canceled after the record date and on or before the interest
payment date (whether or not a Business Day). The Holders must surrender Dollar
Securities to a Paying Agent to collect principal payments. The Company shall
pay principal, premium, if any, and interest in money of the United States of
America that at the time of payment is legal tender for payment of public and
private debts. Payments in respect of the Dollar Securities represented by a
Global Dollar Security (including principal, premium and interest) shall be made
by wire transfer of immediately available funds to the accounts specified by The
Depository Trust Company or any successor depositary. The Company will make all
payments in respect of a certificated Dollar Security (including principal,
premium, if any, and interest), at the office of a Paying Agent, except that, at
the option of the Company, payment of interest may be made by mailing a check to
the registered address of each Holder thereof; provided, however, that payments
on the Dollar Securities may also be made, in the case of a Holder of at least
$1,000,000 aggregate principal amount of Dollar Securities, by wire transfer to
a U.S. dollar account maintained by the payee with a bank in the United States
if such Holder elects payment by wire transfer by giving written notice to the
Trustee or a Paying Agent to such effect designating such account no later than
30 days immediately preceding the relevant due date for payment (or such other
date as the Trustee may accept in its discretion).

 

3. Paying Agent and Registrar

Initially, The Bank of New York Mellon Trust Company, N.A., a national banking
association (the “Trustee”), will act as Dollar Paying Agent and Registrar. The
Company may appoint and change any Paying Agent or Registrar without notice. The
Company or any of its domestically incorporated Wholly Owned Subsidiaries may
act as Paying Agent or Registrar.

 

 

f With respect to the Securities issued on the Issue Date.

 

-4-



--------------------------------------------------------------------------------

 

4. Indenture

The Company issued the Dollar Securities under an Indenture dated as of
December 21, 2010 (the “Indenture”), among the Company, the Guarantors and the
Trustee. The terms of the Dollar Securities include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date of
the Indenture (the “TIA”). Terms defined in the Indenture and not defined herein
have the meanings ascribed thereto in the Indenture. The Dollar Securities are
subject to all terms and provisions of the Indenture, and the Holders (as
defined in the Indenture) are referred to the Indenture and the TIA for a
statement of such terms and provisions.

The Dollar Securities are senior unsecured obligations of the Company. This
Dollar Security is one of the Exchange Dollar Securities referred to in the
Indenture. The Dollar Securities include the Initial Dollar Securities, the
Additional Dollar Securities and any Exchange Dollar Securities issued in
exchange for the Initial Securities pursuant to the Indenture. The Initial
Dollar Securities and Exchange Dollar Securities together with the Initial Euro
Securities and any Exchange Euro Securities are treated as a single class of
securities under the Indenture. The Indenture imposes certain limitations on the
ability of Holdings and its Restricted Subsidiaries to, among other things, make
certain Investments and other Restricted Payments, pay dividends and other
distributions, incur Indebtedness, enter into consensual restrictions upon the
payment of certain dividends and distributions by such Restricted Subsidiaries,
issue or sell shares of capital stock of Holdings and such Restricted
Subsidiaries, enter into or permit certain transactions with Affiliates, create
or incur Liens and make Asset Sales. The Indenture also imposes limitations on
the ability of the Company and each Guarantor to consolidate or merge with or
into any other Person or convey, transfer or lease all or substantially all of
its property.

To guarantee the due and punctual payment of the principal and interest, if any,
on the Dollar Securities and all other amounts payable by the Company under the
Indenture and the Dollar Securities when and as the same shall be due and
payable, whether at maturity, by acceleration or otherwise, according to the
terms of the Dollar Securities and the Indenture, the Guarantors have, jointly
and severally, unconditionally guaranteed the Guaranteed Obligations on a senior
basis pursuant to the terms of the Indenture.

 

5. Optional Redemption

Except as set forth in the following two paragraphs, the Dollar Securities shall
not be redeemable at the option of the Company prior to January 15, 2014.
Thereafter, the Dollar Securities shall be redeemable at the option of the
Company, in whole at any time or in part from time to time, upon on not less
than 30 nor more than 60 days’ prior notice, at the following redemption prices
(expressed as a percentage of principal amount), plus accrued and unpaid
interest, if any, to the redemption date (subject to the right of the Holders of
record on the relevant record date to receive interest due on the relevant
interest payment date), if redeemed during the 12-month period commencing on
January 15 of the years set forth below:

 

Year

   Redemption Price  

2014

     104.969 % 

2015

     103.313 % 

2016

     101.656 % 

2017 and thereafter

     100.000 % 

 

-5-



--------------------------------------------------------------------------------

In addition, prior to January 15, 2014, the Company may redeem the Dollar
Securities at its option, in whole at any time or in part from time to time, at
a redemption price equal to 100% of the principal amount of the Dollar
Securities redeemed plus the Applicable Premium as of, and accrued and unpaid
interest to, the applicable redemption date (subject to the right of the Holders
of record on the relevant record date to receive interest due on the relevant
interest payment date).

Notwithstanding the foregoing, at any time and from time to time on or prior to
January 15, 2014, the Company may redeem in the aggregate up to 35% of the
original aggregate principal amount of the Dollar Securities (calculated after
giving effect to any issuance of Additional Dollar Securities), with the net
cash proceeds of one or more Equity Offerings (1) by the Company or (2) by
Holdings or any direct or indirect parent of Holdings or the Company, in each
case, to the extent the net cash proceeds thereof are contributed to the common
equity capital of the Company or used to purchase Capital Stock (other than
Disqualified Stock) of the Company from it, at a redemption price equal to
106.625% of the principal amount thereof plus accrued and unpaid interest, and
additional interest, if any, to the redemption date (subject to the right of the
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date); provided, however, that at least 50% of the
original aggregate principal amount of the Dollar Securities (calculated after
giving effect to any issuance of Additional Dollar Securities) must remain
outstanding after each such redemption; and provided, further, that such
redemption shall occur within 90 days after the date on which any such Equity
Offering is consummated upon not less than 30 nor more than 60 days’ notice
mailed to each Holder of Securities being redeemed and otherwise in accordance
with the procedures set forth in the Indenture.

 

6. Sinking Fund

The Dollar Securities are not subject to any sinking fund.

 

7. Notice of Redemption

Notice of redemption will be delivered by electronic transmission or mailed by
first-class mail at least 30 days but not more than 60 days before the
redemption date to each Holder of Dollar Securities to be redeemed at his, her
or its registered address or otherwise in accordance with the procedures of DTC.
Dollar Securities in denominations larger than $2,000 may be redeemed in part
but only in whole multiples of $1,000. If money sufficient to pay the redemption
price of and accrued and unpaid interest on all Dollar Securities (or portions
thereof) to be redeemed on the redemption date is deposited with a Paying Agent
on or before the redemption date and certain other conditions are satisfied, on
and after such date interest ceases to accrue on such Dollar Securities (or such
portions thereof) called for redemption.

 

8. Repurchase of Dollar Securities at the Option of the Holders upon Change of
Control and Asset Sales

Upon the occurrence of a Change of Control, each Holder shall have the right,
subject to certain conditions specified in the Indenture, to cause the Company
to repurchase all or any part of such Holder’s Dollar Securities at a purchase
price in cash equal to 101% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the date of repurchase (subject to the right of the
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date), as provided in, and subject to the terms of,
the Indenture.

In accordance with Section 4.06 of the Indenture, the Company will be required
to offer to purchase Dollar Securities upon the occurrence of certain events.

 

-6-



--------------------------------------------------------------------------------

 

9. Denominations; Transfer; Exchange

The Dollar Securities are in registered form without coupons in denominations of
$2,000 and any integral multiple of $1,000 in excess thereof. A Holder shall
register the transfer of or exchange of Dollar Securities in accordance with the
Indenture. Upon any registration of transfer or exchange, the Registrar and the
Trustee may require a Holder, among other things, to furnish appropriate
endorsements or transfer documents and to pay any taxes required by law or
permitted by the Indenture. The Registrar need not register the transfer of or
exchange any Dollar Securities selected for redemption (except, in the case of a
Dollar Security to be redeemed in part, the portion of the Dollar Security not
to be redeemed) or to transfer or exchange any Dollar Securities for a period of
15 days prior to a selection of Dollar Securities to be redeemed.

 

10. Persons Deemed Owners

The registered Holder of this Dollar Security shall be treated as the owner of
it for all purposes.

 

11. Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee and a Paying Agent shall pay the money back to the Company at
its written request unless an abandoned property law designates another Person.
After any such payment, the Holders entitled to the money must look to the
Company for payment as general creditors and the Trustee and a Paying Agent
shall have no further liability with respect to such monies.

 

12. Discharge and Defeasance

Subject to certain conditions, the Company at any time may terminate some of or
all its obligations under the Dollar Securities and the Indenture if the Company
deposits with the Trustee money or U.S. Government Obligations for the payment
of principal and interest on the Securities to redemption, or maturity, as the
case may be.

 

13. Amendment, Waiver

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Securities may be amended with the written consent of the Holders of at
least a majority in aggregate principal amount of the outstanding Securities
(voting as a single class) and (ii) any past default or compliance with any
provisions may be waived with the written consent of the Holders of at least a
majority in principal amount of the outstanding Securities; provided, however,
that if any amendment, waiver or other modification will only affect the Dollar
Securities or the Euro Securities, only the consent of the Holders of at least a
majority in principal amount of the then outstanding Dollar Securities or Euro
Securities (and not the consent of the Holders of at least a majority of all
Securities), as the case may be, shall be required. Subject to certain
exceptions set forth in the Indenture, without the consent of any Holder, the
Company and the Trustee may amend the Indenture or the Securities (i) to cure
any ambiguity, omission, defect or inconsistency; (ii) to comply with Article 5
of the Indenture; (iii) to provide for uncertificated Securities in addition to
or in place of certificated Securities; (iv) to add Guarantees with respect to
the Securities; (v) to add additional covenants of the Company or Holdings for
the benefit of the Holders or to surrender rights and powers conferred on the
Company; (vi) to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the TIA; (vii) to make any
change that does not adversely affect the rights of any Holder; or (viii) to
provide for the issuance of the Exchange Securities or Additional Securities.

 

-7-



--------------------------------------------------------------------------------

 

14. Defaults and Remedies

If an Event of Default occurs (other than an Event of Default relating to
certain events of bankruptcy, insolvency or reorganization of Holdings or the
Company) and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the outstanding Securities, in each case, by notice to the
Company, may declare the principal of, premium, if any, and accrued but unpaid
interest on all the Securities to be due and payable. If an Event of Default
relating to certain events of bankruptcy, insolvency or reorganization of
Holdings or the Company occurs, the principal of, premium, if any, and interest
on all the Securities shall become immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders. Under
certain circumstances, the Holders of a majority in principal amount of the
outstanding Securities may rescind any such acceleration with respect to the
Securities and its consequences.

If an Event of Default occurs and is continuing, the Trustee shall be under no
obligation to exercise any of the rights or powers under the Indenture at the
request or direction of any of the Holders unless such Holders have offered to
the Trustee reasonable indemnity or security against any loss, liability or
expense and certain other conditions are complied with. Except to enforce the
right to receive payment of principal, premium (if any) or interest when due, no
Holder may pursue any remedy with respect to the Indenture or the Securities
unless (i) such Holder has previously given the Trustee notice that an Event of
Default is continuing, (ii) the Holders of at least 25% in principal amount of
the outstanding Securities have requested the Trustee in writing to pursue the
remedy, (iii) such Holders have offered the Trustee reasonable security or
indemnity against any loss, liability or expense, (iv) the Trustee has not
complied with such request within 60 days after the receipt of the request and
the offer of security or indemnity and (v) the Holders of a majority in
principal amount of the outstanding Securities have not given the Trustee a
direction inconsistent with such request within such 60-day period. Subject to
certain restrictions, the Holders of a majority in principal amount of the
outstanding Securities are given the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. The Trustee, however,
may refuse to follow any direction that conflicts with law or the Indenture or
that the Trustee determines is unduly prejudicial to the rights of any other
Holder or that would involve the Trustee in personal liability. Prior to taking
any action under the Indenture, the Trustee shall be entitled to indemnification
satisfactory to it in its sole discretion against all losses and expenses caused
by taking or not taking such action.

 

15. Trustee Dealings with the Company

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

16. No Recourse Against Others

No director, officer, employee, incorporator or holder of any equity interests
in the Company (other than Holdings) or of any Guarantor or any direct or
indirect parent corporation, as such, shall have any liability for any
obligations of the Company or the Guarantors under the Securities, the Indenture
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of Securities by accepting a Security waives and
releases all such liability.

 

-8-



--------------------------------------------------------------------------------

 

17. Authentication

This Dollar Security shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent) manually signs the certificate of
authentication on the other side of this Dollar Security.

 

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

19. Governing Law

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

20. CUSIP Numbers and ISINs

The Company has caused CUSIP numbers and ISINs to be printed on the Securities
and has directed the Trustee to use CUSIP numbers and ISINs. No representation
is made as to the accuracy of such numbers either as printed on the Securities
or as contained in any notice of redemption and reliance may be placed only on
the other identification numbers placed thereon.

The Company will furnish to any Holder of Securities upon written request and
without charge to the Holder a copy of the Indenture which has in it the text of
this Security.

 

-9-



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to:

 

 

(Print or type assignee’s name, address and zip code)

 

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                     agent to transfer this Security on
the books of the Company. The agent may substitute another to act for him.

 

 

Date:  

 

     Your Signature:   

 

          Sign exactly as your name appears on the other side of this Security.
Signature Guarantee:         Date:  

 

    

 

  Signature must be guaranteed by a participant in a recognized signature
guaranty medallion program or other signature guarantor program reasonably
acceptable to the Trustee      Signature of Signature Guarantee

 

-10-



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Dollar Security purchased by the Company
pursuant to Section 4.06 (Asset Sale) or 4.08 (Change of Control) of the
Indenture, check the box:

 

   Asset Sale ¨    Change of Control ¨   

If you want to elect to have only part of this Dollar Security purchased by the
Company pursuant to Section 4.06 (Asset Sale) or 4.08 (Change of Control) of the
Indenture, state the amount ($2,000 or an integral multiple thereof):

$

 

Date:  

 

     Your Signature:  

 

         (Sign exactly as your name appears on the other side of this Security)

 

Signature Guarantee:  

 

    Signature must be guaranteed by a participant in a recognized signature
guaranty medallion program or other signature guarantor program reasonably
acceptable to the Trustee  

 

-11-



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL DOLLAR SECURITIES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL DOLLAR SECURITY

The initial principal amount of this Global Dollar Security is $            .
The following increases or decreases in this Global Dollar Security have been
made:

 

Date of Exchange

 

Amount of decrease
in Principal Amount
of this Global Dollar
Security

 

Amount of increase in
Principal Amount of
this Global Dollar Security

 

Principal amount of this
Global Dollar Security
following
such decrease or increase

 

Signature of authorized
signatory of Trustee or
Securities Custodian

 

-12-



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF FACE OF EXCHANGE EURO SECURITY]

[Global Securities Legend]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE BANK
OF NEW YORK MELLON, LONDON BRANCH, TO THE COMPANY OR ITS AGENT FOR REGISTRATION
OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN A
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE BANK OF NEW YORK
MELLON, LONDON BRANCH (AND ANY PAYMENT IS MADE TO SUCH ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF THE BANK OF NEW YORK MELLON, LONDON BRANCH), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO THE COMMON DEPOSITORY, TO NOMINEES OF THE COMMON DEPOSITORY OR
TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF
THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.



--------------------------------------------------------------------------------

 

No.   €            

6.875% Senior Note due 2019

CUSIP No.             

ISIN No.             

Common Code        

NALCO COMPANY, a Delaware corporation, promises to pay
to [                                         ], or registered assigns, the
principal sum [of              Euros] [listed on the Schedule of Increases or
Decreases in Global Euro Security attached hereto]g on January 15, 2019.

Interest Payment Dates: January 15 and July 15.

Record Dates: January 1 and July 1.

Additional provisions of this Euro Security are set forth on the other side of
this Security.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

NALCO COMPANY

By:  

 

  Name:   Title:

Dated:

AUTHENTICATING AGENT’S CERTIFICATE OF

AUTHENTICATION

 

THE BANK OF NEW YORK MELLON, LONDON BRANCH
as Authenticating Agent, certifies that this is
one of the Euro Securities
referred to in the Indenture.

By:

 

 

  Authorized Signatory

Dated:

 

 

 

g Use the Schedule of Increases and Decreases language if Euro Security is in
Global Form.

 

-2-



--------------------------------------------------------------------------------

 

*/ If the Euro Security is to be issued in global form, add the Global
Securities Legend and the attachment from Exhibit A captioned “TO BE ATTACHED TO
GLOBAL SECURITIES - SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY.”

 

-3-



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF EXCHANGE EURO SECURITY]

6.875% Senior Note due 2019

 

1. Interest

NALCO COMPANY, a Delaware corporation (such corporation, and its successors and
assigns under the Indenture hereinafter referred to, being herein called the
“Company”), promises to pay interest on the principal amount of this Security at
the rate per annum shown above. The Company shall pay interest semiannually on
January 15 and July 15 of each year, commencing July 15, 2011.h Interest on the
Euro Securities shall accrue from the most recent date to which interest has
been paid or duly provided for or, if no interest has been paid or duly provided
for, from December 21, 2010h until the principal hereof is due. Interest shall
be computed on the basis of a 360-day year of twelve 30-day months. The Company
shall pay interest on overdue principal at the rate borne by the Euro
Securities, and it shall pay interest on overdue installments of interest at the
same rate to the extent lawful.

 

2. Method of Payment

The Company shall pay interest on the Euro Securities (except defaulted
interest) to the Persons who are registered Holders at the close of business on
the January 1 or July 1 next preceding the interest payment date even if Euro
Securities are canceled after the record date and on or before the interest
payment date (whether or not a Business Day). The Holders must surrender Euro
Securities to a Paying Agent to collect principal payments. The Company shall
pay principal, premium, if any, and interest in money of a member state of the
European Union that at the time of payment is legal tender for payment of public
and private debts. Payments in respect of the Euro Securities represented by a
Global Euro Security (including principal, premium and interest) shall be made
by wire transfer of immediately available funds to the accounts specified by the
Holder or Holders thereof. The Company will make all payments in respect of a
certificated Euro Security (including principal, premium, if any, and interest),
at the office of a Paying Agent, except that, at the option of the Company,
payment of interest may be made by mailing a check to the registered address of
each Holder thereof; provided, however, that payments on the Euro Securities may
also be made, in the case of a Holder of at least €1,000,000 aggregate principal
amount of Euro Securities, by wire transfer to a Euro account maintained by the
payee with a bank in a member state of the European Union if such Holder elects
payment by wire transfer by giving written notice to the Trustee or a Paying
Agent to such effect designating such account no later than 30 days immediately
preceding the relevant due date for payment (or such other date as the Trustee
may accept in its discretion).

 

3. Paying Agent and Registrar

Initially, The Bank of New York Mellon, London Branch, will act as Euro Paying
Agent and Registrar. The Company may appoint and change any Paying Agent or
Registrar without notice. The Company or any of its domestically incorporated
Wholly Owned Subsidiaries may act as Paying Agent or Registrar.

 

h With respect to Securities issued on the Issue Date.

 

-4-



--------------------------------------------------------------------------------

 

4. Indenture

The Company issued the Securities under an Indenture dated as of December 21,
2010 (the “Indenture”), among the Company, the Guarantors and The Bank of New
York Mellon Trust Company, N.A., a national banking association (the “Trustee”).
The terms of the Euro Securities include those stated in the Indenture and those
made part of the Indenture by reference to the Trust Indenture Act of 1939 (15
U.S.C. §§ 77aaa-77bbbb) as in effect on the date of the Indenture (the “TIA”).
Terms defined in the Indenture and not defined herein have the meanings ascribed
thereto in the Indenture. The Euro Securities are subject to all terms and
provisions of the Indenture, and the Holders (as defined in the Indenture) are
referred to the Indenture and the TIA for a statement of such terms and
provisions.

The Euro Securities are senior unsecured obligations of the Company. This Euro
Security is one of the Exchange Euro Securities referred to in the Indenture.
The Euro Securities include the Initial Euro Securities, the Additional Euro
Securities and any Exchange Euro Securities issued in exchange for the Initial
Euro Securities pursuant to the Indenture. The Initial Euro Securities and
Exchange Euro Securities together with the Initial Dollar Securities and any
Exchange Dollar Securities are treated as a single class of securities under the
Indenture. The Indenture imposes certain limitations on the ability of Holdings,
and its Restricted Subsidiaries to, among other things, make certain Investments
and other Restricted Payments, pay dividends and other distributions, incur
Indebtedness, enter into consensual restrictions upon the payment of certain
dividends and distributions by such Restricted Subsidiaries, issue or sell
shares of capital stock of Holdings, and such Restricted Subsidiaries, enter
into or permit certain transactions with Affiliates, create or incur Liens and
make asset sales. The Indenture also imposes limitations on the ability of the
Company and each Guarantor to consolidate or merge with or into any other Person
or convey, transfer or lease all or substantially all of its property.

To guarantee the due and punctual payment of the principal and interest, if any,
on the Euro Securities and all other amounts payable by the Company under the
Indenture and the Securities when and as the same shall be due and payable,
whether at maturity, by acceleration or otherwise, according to the terms of the
Euro Securities and the Indenture, the Guarantors have, jointly and severally,
unconditionally guaranteed the Guaranteed Obligations on a senior basis pursuant
to the terms of the Indenture.

 

5. Optional Redemption

Except as set forth in the following two paragraphs, the Euro Securities shall
not be redeemable at the option of the Company prior to January 15, 2014.
Thereafter, the Euro Securities shall be redeemable at the option of the
Company, in whole at any time or in part from time to time, upon on not less
than 30 nor more than 60 days’ prior notice, at the following redemption prices
(expressed as a percentage of principal amount), plus accrued and unpaid
interest to the redemption date (subject to the right of the Holders of record
on the relevant record date to receive interest due on the relevant interest
payment date), if redeemed during the 12-month period commencing on January 15
of the years set forth below:

 

Year

   Redemption Price  

2014

     105.156 % 

2015

     103.438 % 

2016

     101.719 % 

2017 and thereafter

     100.000 % 

 

-5-



--------------------------------------------------------------------------------

In addition, at anytime prior to January 15, 2014, the Company may redeem the
Euro Securities, at its option, in whole at any time or in part from time to
time at a redemption price equal to 100% of the principal amount of the Euro
Securities redeemed plus the Applicable Premium as of, and accrued and unpaid
interest to, the applicable redemption date (subject to the right of the Holders
of record on the relevant record date to receive interest due on the relevant
interest payment date).

Notwithstanding the foregoing, at any time and from time to time on or prior to
January 15, 2014, the Company may redeem in the aggregate up to 35% of the
original aggregate principal amount of the Euro Securities (calculated after
giving effect to any issuance of Additional Euro Securities), with the net cash
proceeds of one or more Equity Offerings (1) by the Company or (2) by Holdings
or any direct or indirect parent of Holdings or the Company, in each case, to
the extent the net cash proceeds thereof are contributed to the common equity
capital of the Company or used to purchase Capital Stock (other than
Disqualified Stock) of the Company from it, at a redemption price equal to
106.875% of the principal amount thereof, plus accrued and unpaid interest to
the redemption date (subject to the right of the Holders of record on the
relevant record date to receive interest due on the relevant interest payment
date); provided, however, that at least 50% of the original aggregate principal
amount of the Euro Securities (calculated after giving effect to any issuance of
Additional Euro Securities) must remain outstanding after each such redemption;
and provided, further, that such redemption shall occur within 90 days after the
date on which any such Equity Offering is consummated upon not less than 30 nor
more than 60 days’ notice mailed to each Holder of Securities being redeemed and
otherwise in accordance with the procedures set forth in the Indenture.

 

6. Sinking Fund

The Euro Securities are not subject to any sinking fund.

 

7. Notice of Redemption

Notice of redemption will be delivered by electronic transmission or mailed by
first-class mail at least 30 days but not more than 60 days before the
redemption date to each Holder of Euro Securities to be redeemed at his, her or
its registered address or otherwise in accordance with the procedures of
Euroclear and Clearstream. Euro Securities in denominations larger than €100,000
may be redeemed in part but only in whole multiples of €1,000. If money
sufficient to pay the redemption price of and accrued and unpaid interest on all
Euro Securities (or portions thereof) to be redeemed on the redemption date is
deposited with a Paying Agent on or before the redemption date and certain other
conditions are satisfied, on and after such date interest ceases to accrue on
such Euro Securities (or such portions thereof) called for redemption.

 

8. Repurchase of Euro Securities at the Option of the Holders upon Change of
Control and Asset Sales

Upon the occurrence of a Change of Control, each Holder shall have the right,
subject to certain conditions specified in the Indenture, to cause the Company
to repurchase all or any part of such Holder’s Securities at a purchase price in
cash equal to 101% of the principal amount thereof, plus accrued and unpaid
interest, if any, to the date of repurchase (subject to the right of Holders of
record on the relevant record date to receive interest due on the relevant
interest payment date), as provided in, and subject to the terms of, the
Indenture.

In accordance with Section 4.06 of the Indenture, the Company will be required
to offer to purchase Euro Securities upon the occurrence of certain events.

 

-6-



--------------------------------------------------------------------------------

 

9. Denominations; Transfer; Exchange

The Euro Securities are in registered form, without coupons, in denominations of
€100,000 and whole multiples of €1,000. A Holder shall register the transfer of
or exchange of Euro Securities in accordance with the Indenture. Upon any
registration of transfer or exchange, the Registrar and the Trustee may require
a Holder, among other things, to furnish appropriate endorsements or transfer
documents and to pay any taxes required by law or permitted by the Indenture.
The Registrar need not register the transfer of or exchange any Euro Securities
selected for redemption (except, in the case of a Security to be redeemed in
part, the portion of the Euro Security not to be redeemed) or to transfer or
exchange any Euro Securities for a period of 15 days prior to a selection of
Euro Securities to be redeemed.

 

10. Persons Deemed Owners

The registered Holder of this Euro Security shall be treated as the owner of it
for all purposes.

 

11. Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee and a Paying Agent shall pay the money back to the Company at
its written request unless an abandoned property law designates another Person.
After any such payment, the Holders entitled to the money must look to the
Company for payment as general creditors and the Trustee and a Paying Agent
shall have no further liability with respect to such monies.

 

12. Discharge and Defeasance

Subject to certain conditions, the Company at any time may terminate some of or
all its obligations under the Euro Securities and the Indenture if the Company
deposits with the Trustee money or EU Government Obligations for the payment of
principal and interest on the Securities to redemption, or maturity, as the case
may be.

 

13. Amendment, Waiver

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Securities may be amended with the written consent of the Holders of at
least a majority in aggregate principal amount of the outstanding Securities
(voting as a single class) and (ii) any past default or compliance with any
provisions may be waived with the written consent of the Holders of at least a
majority in principal amount of the outstanding Securities; provided, however,
that if any amendment, waiver or other modification will only affect the Dollar
Securities or the Euro Securities, only the consent of the Holders of at least a
majority in principal amount of the then outstanding Dollar Securities or Euro
Securities (and not the consent of the Holders of at least a majority of all
Securities), as the case may be, shall be required. Subject to certain
exceptions set forth in the Indenture, without the consent of any Holder, the
Company and the Trustee may amend the Indenture or the Securities (i) to cure
any ambiguity, omission, defect or inconsistency; (ii) to comply with Article 5
of the Indenture; (iii) to provide for uncertificated Securities in addition to
or in place of certificated Securities; (iv) to add Guarantees with respect to
the Securities; (v) to add additional covenants of the Company or Holdings for
the benefit of the Holders or to surrender rights and powers conferred on the
Company; (vi) to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the TIA; (vii) to make any
change that does not adversely affect the rights of any Holder; or (viii) to
provide for the issuance of the Exchange Securities, or Additional Securities.

 

-7-



--------------------------------------------------------------------------------

 

14. Defaults and Remedies

If an Event of Default occurs (other than an Event of Default relating to
certain events of bankruptcy, insolvency or reorganization of Holdings or the
Company) and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the outstanding Securities, in each case, by notice to the
Company, may declare the principal of, premium, if any, and accrued but unpaid
interest on all the Securities to be due and payable. If an Event of Default
relating to certain events of bankruptcy, insolvency or reorganization of
Holdings or the Company occurs, the principal of, premium, if any, and interest
on all the Securities shall become immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders. Under
certain circumstances, the Holders of a majority in principal amount of the
outstanding Securities may rescind any such acceleration with respect to the
Securities and its consequences.

If an Event of Default occurs and is continuing, the Trustee shall be under no
obligation to exercise any of the rights or powers under the Indenture at the
request or direction of any of the Holders unless such Holders have offered to
the Trustee reasonable indemnity or security against any loss, liability or
expense and certain other conditions are complied with. Except to enforce the
right to receive payment of principal, premium (if any) or interest when due, no
Holder may pursue any remedy with respect to the Indenture or the Securities
unless (i) such Holder has previously given the Trustee notice that an Event of
Default is continuing, (ii) the Holders of at least 25% in principal amount of
the outstanding Securities have requested the Trustee in writing to pursue the
remedy, (iii) such Holders have offered the Trustee reasonable security or
indemnity against any loss, liability or expense, (iv) the Trustee has not
complied with such request within 60 days after the receipt of the request and
the offer of security or indemnity and (v) the Holders of a majority in
principal amount of the outstanding Securities have not given the Trustee a
direction inconsistent with such request within such 60-day period. Subject to
certain restrictions, the Holders of a majority in principal amount of the
outstanding Securities are given the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. The Trustee, however,
may refuse to follow any direction that conflicts with law or the Indenture or
that the Trustee determines is unduly prejudicial to the rights of any other
Holder or that would involve the Trustee in personal liability. Prior to taking
any action under the Indenture, the Trustee shall be entitled to indemnification
satisfactory to it in its sole discretion against all losses and expenses caused
by taking or not taking such action.

 

15. Trustee Dealings with the Company

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

16. No Recourse Against Others

No director, officer, employee, incorporator or holder of any equity interests
in the Company (other than Holdings) or of any Guarantor or any direct or
indirect parent corporation, as such, shall have any liability for any
obligations of the Company or the Guarantors under the Securities, the Indenture
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of Securities by accepting a Security waives and
releases all such liability.

 

-8-



--------------------------------------------------------------------------------

 

17. Authentication

This Euro Security shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent) manually signs the certificate of
authentication on the other side of this Euro Security.

 

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

19. Governing Law

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

20. CUSIP Numbers, ISINs and Common Codes

The Company has caused CUSIP numbers and ISINs and Common Codes, to be printed
on the Euro Securities and has directed the Trustee to use CUSIP numbers and
ISINs and Common Codes, in notices of redemption as a convenience to the
Holders. No representation is made as to the accuracy of such numbers either as
printed on the Euro Securities or as contained in any notice of redemption and
reliance may be placed only on the other identification numbers placed thereon.

The Company will furnish to any Holder of Securities upon written request and
without charge to the Holder a copy of the Indenture which has in it the text of
this Security.

 

-9-



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to:

 

 

            (Print or type assignee’s name, address and zip code)

 

 

            (Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                      agent to transfer this Security on
the books of the Company. The agent may substitute another to act for him.

 

 

 

Date:  

 

    Your Signature:  

 

        Sign exactly as your name appears on the other side of this Security.
Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee.

 

Signature Guarantee:     Date:  

 

   

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the Trustee     Signature of Signature Guarantee

 

-10-



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Security purchased by the Company pursuant to
Section 4.06 (Asset Sale) or 4.08 (Change of Control) of the Indenture, check
the box:

Asset Sale  ¨                    Change of Control  ¨

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 4.06 (Asset Sale) or 4.08 (Change of Control) of the
Indenture, state the amount (€1,000 or an integral multiple thereof):

€

 

Date:  

 

    Your Signature:  

 

        (Sign exactly as your name appears on the other side of the Security)

 

Signature Guarantee:   

 

   Signature must be guaranteed by a participant in a recognized signature
guaranty medallion program or other signature guarantor program reasonably
acceptable to the Trustee.

 

-11-



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL EURO SECURITIES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL EURO SECURITY

The initial principal amount of this Global Euro Security is
€                    . The following increases or decreases in this Global Euro
Security have been made:

 

Date of Exchange

 

Amount of decrease

in Principal Amount

of this Global Euro

Security

 

Amount of increase in

Principal Amount of

this Global Euro

Security

 

Principal amount of this

Global Euro Security

following such decrease or

increase

 

Signature of authorized

signatory of Trustee or

Securities Custodian



--------------------------------------------------------------------------------

EXHIBIT E

Form of

Transferee Letter of Representation

Nalco Company

c/o The Bank of New York Mellon Trust Company, N.A.

2 North LaSalle Street, Suite 1020

Chicago, IL 60602

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $/€[            ]
principal amount of the 6.625% /6.875% Senior Notes due 2019 (the “Securities”)
of NALCO COMPANY (the “Company”).

Upon transfer, the Securities would be registered in the name of the new
beneficial owner as follows:

 

Name:  

 

Address:  

 

Taxpayer ID Number:  

 

The undersigned represents and warrants to you that:

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Securities, and we are acquiring the Securities not with a view to, or for offer
or sale in connection with, any distribution in violation of the Securities Act.
We have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Securities,
and we invest in or purchase securities similar to the Securities in the normal
course of our business. We, and any accounts for which we are acting, are each
able to bear the economic risk of our or its investment.

2. We understand that the Securities have not been registered under the
Securities Act and, unless so registered, may not be sold except as permitted in
the following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Securities to offer, sell or otherwise
transfer such Securities prior to the date that is one year after the later of
the date of original issue and the last date on which the Company or any
affiliate of the Company was the owner of such Securities (or any predecessor
thereto) (the “Resale Restriction Termination Date”) only (a) to the Company,
(b) pursuant to a registration statement that has been declared effective under
the Securities Act, (c) in a transaction complying with the requirements of Rule
144A under the Securities Act (“Rule 144A”), to a person we reasonably believe
is a qualified institutional buyer under Rule 144A (a “QIB”) that is purchasing
for its own account or for the account of a QIB and to whom notice is given that
the transfer is being made in reliance on Rule 144A, (d) pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act, (e) to an institutional “accredited investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act that is
purchasing for its own



--------------------------------------------------------------------------------

account or for the account of such an institutional “accredited investor,” in
each case in a minimum principal amount of Securities of $250,000, or
(f) pursuant to any other available exemption from the registration requirements
of the Securities Act, subject in each of the foregoing cases to any requirement
of law that the disposition of our property or the property of such investor
account or accounts be at all times within our or their control and in
compliance with any applicable state securities laws. The foregoing restrictions
on resale will not apply subsequent to the Resale Restriction Termination Date.
If any resale or other transfer of the Securities is proposed to be made
pursuant to clause (e) above prior to the Resale Restriction Termination Date,
the transferor shall deliver a letter from the transferee substantially in the
form of this letter to the Company and the Trustee, which shall provide, among
other things, that the transferee is an institutional “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
and that it is acquiring such Securities for investment purposes and not for
distribution in violation of the Securities Act. Each purchaser acknowledges
that the Company and the Trustee reserve the right prior to the offer, sale or
other transfer prior to the Resale Restriction Termination Date of the
Securities pursuant to clause (d), (e) or (f) above to require the delivery of
an opinion of counsel, certifications or other information satisfactory to the
Company and the Trustee.

 

Dated:                                                                      
TRANSFEREE:                                                                  ,

 

        by                                                                  ,

 

-2-



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF SUPPLEMENTAL INDENTURE]

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of
[            ], among [GUARANTOR] (the “New Guarantor”), a subsidiary of NALCO
COMPANY (or its successor), a Delaware corporation (the “Company”), and THE BANK
OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, as
trustee under the indenture referred to below (the “Trustee”).

W I T N E S S E T H :

WHEREAS the Company and the existing Guarantors has heretofore executed and
delivered to the Trustee an Indenture (as amended, supplemented or otherwise
modified, the “Indenture”) dated as of December 21, 2010, providing for the
issuance of the Company’s U.S. Dollar-denominated 6.625% Senior Notes due 2019
(the “Dollar Securities”) and Euro-denominated 6.875% Senior Notes due 2019 (the
“Euro Securities” and, together with the Dollar Securities, the “Securities”),
initially in the aggregate principal amount of $750,000,000 and €200,000,000,
respectively;

WHEREAS Section 4.11 of the Indenture provides that under certain circumstances
the Company is required to cause the New Guarantor to execute and deliver to the
Trustee a supplemental indenture pursuant to which the New Guarantor shall
unconditionally guarantee all the Company’s obligations under the Securities
pursuant to a Guarantee on the terms and conditions set forth herein; and

WHEREAS pursuant to Section 9.01 of the Indenture, the Trustee, the Company and
the existing Guarantors are authorized to execute and deliver this Supplemental
Indenture;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Company, and the Trustee mutually covenant and agree for the equal and
ratable benefit of the holders of the Securities as follows:

1. Defined Terms. As used in this Supplemental Indenture, terms defined in the
Indenture or in the preamble or recital hereto are used herein as therein
defined, except that the term “Holders” in this Supplemental Indenture shall
refer to the term “Holders” as defined in the Indenture and the Trustee acting
on behalf of and for the benefit of such Holders. The words “herein,” “hereof”
and hereby and other words of similar import used in this Supplemental Indenture
refer to this Supplemental Indenture as a whole and not to any particular
section hereof.

2. Agreement to Guarantee. The New Guarantor hereby agrees, jointly and
severally with all existing Guarantors (if any), to unconditionally guarantee
the Company’s obligations under the Securities on the terms and subject to the
conditions set forth in Article 10 of the Indenture and to be bound by all other
applicable provisions of the Indenture and the Securities and to perform all of
the obligations and agreements of a Guarantor under the Indenture.

3. Notices. All notices or other communications to the New Guarantor shall be
given as provided in Section 11.02 of the Indenture.



--------------------------------------------------------------------------------

4. Ratification of Indenture; Supplemental Indentures Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.

5. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.

7. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

8. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

  [NEW GUARANTOR] By:  

 

  Name:   Title:   NALCO COMPANY By:  

 

  Name:   Title: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS TRUSTEE By:
 

 

  Name:   Title:

 

-3-